Exhibit 10.1

 

Execution Version

 

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of May 23, 2018

 

among

 

PDC ENERGY, INC.,
as Borrower,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

 

and

 

The Lenders Party Hereto

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

as Sole Bookrunner and Joint Lead Arranger,

 

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arranger,

 

WELLS FARGO BANK, N.A.,

as Syndication Agent,

 

and

 

BANK OF AMERICA, N.A. AND BANK OF MONTREAL,

as Documentation Agents

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

 

 

 

Section 1.01

Terms Defined Above

1

Section 1.02

Certain Defined Terms

1

Section 1.03

Types of Loans and Borrowings

26

Section 1.04

Terms Generally; Rules of Construction

26

Section 1.05

Accounting Terms and Determinations; GAAP

27

 

 

 

ARTICLE II

THE REVOLVING CREDIT FACILITY

 

 

 

Section 2.01

Commitments

28

Section 2.02

Revolving Credit Loans and Borrowings

30

Section 2.03

Requests for Revolving Credit Borrowings

32

Section 2.04

Funding of Revolving Credit Borrowings

33

Section 2.05

Termination and Reduction of Aggregate Maximum Credit Amounts

34

Section 2.06

Borrowing Base

35

Section 2.07

Letters of Credit

37

Section 2.08

Swing Line

45

 

 

 

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST ON REVOLVING CREDIT LOANS AND SWING LINE
LOANS; PREPAYMENTS OF REVOLVING CREDIT LOANS; FEES

 

 

 

Section 3.01

Repayment of Revolving Credit Loans and Swing Line Loans

48

Section 3.02

Interest on Revolving Credit Loans and Swing Line Loans

48

Section 3.03

Prepayments of Revolving Credit Loans and Swing Line Loans

49

Section 3.04

Fees

52

 

 

 

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

 

 

 

Section 4.01

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

53

Section 4.02

Deductions by the Administrative Agent; Defaulting Lender

54

Section 4.03

Disposition of Proceeds

55

 

 

 

ARTICLE V

INCREASED COSTS; REIMBURSEMENT OF PREPAYMENT COSTS;

TAXES; LIBO RATE AVAILABILITY

 

 

 

Section 5.01

Increased Costs

56

Section 5.02

Reimbursement of Prepayment Costs

57

Section 5.03

Taxes

58

Section 5.04

Mitigation Obligations; Designation of Different Lending Office

61

Section 5.05

Replacement of Lenders

61

Section 5.06

Circumstances Affecting LIBO Rate Availability

62

Section 5.07

Laws Affecting LIBO Rate Availability

62

Section 5.08

Eurodollar Lending Office

63

Section 5.09

Right of Lenders to Fund through Branches and Affiliates

63

Section 5.10

Alternate Rate of Interest

63

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI

CONDITIONS PRECEDENT

 

 

 

Section 6.01

Effective Date

64

Section 6.02

Each Credit Event

65

 

 

 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 7.01

Organization; Powers

66

Section 7.02

Authority; Enforceability

66

Section 7.03

Approvals; No Conflicts

66

Section 7.04

Financial Condition; No Material Adverse Change

67

Section 7.05

Litigation

67

Section 7.06

Environmental Matters

67

Section 7.07

Compliance with the Laws and Agreements; No Defaults

68

Section 7.08

Investment Company Act

69

Section 7.09

Taxes

69

Section 7.10

ERISA

69

Section 7.11

Disclosure; No Material Misstatements

69

Section 7.12

Insurance

70

Section 7.13

Restriction on Liens

70

Section 7.14

Subsidiaries

70

Section 7.15

Location of Business and Offices

70

Section 7.16

Properties; Titles, Etc.

70

Section 7.17

Maintenance of Properties

71

Section 7.18

Marketing of Production

71

Section 7.19

Swap Agreements

71

Section 7.20

Use of Loans and Letters of Credit

72

Section 7.21

Solvency

72

Section 7.22

Anti-Corruption Laws and Sanctions

72

Section 7.23

EEA Financial Institutions

72

Section 7.24

Security Instruments

72

 

 

 

ARTICLE VIII

AFFIRMATIVE COVENANTS

 

 

 

Section 8.01

Financial Statements; Other Information

73

Section 8.02

Notices of Material Events

75

Section 8.03

Existence; Conduct of Business

75

Section 8.04

Payment of Obligations

76

Section 8.05

Performance of Obligations under Loan Documents

76

Section 8.06

Operation and Maintenance of Properties

76

Section 8.07

Insurance

76

Section 8.08

Books and Records; Inspection Rights

77

Section 8.09

Compliance with Laws

77

Section 8.10

Environmental Matters

77

Section 8.11

Further Assurances

78

Section 8.12

Reserve Reports

78

Section 8.13

Title Information

79

Section 8.14

Additional Collateral; Additional Guarantors

80

Section 8.15

ERISA Compliance

80

Section 8.16

Marketing Activities

80

Section 8.17

Unrestricted Subsidiaries

81

 

ii

--------------------------------------------------------------------------------


 

Section 8.18

Account Control Agreements

82

Section 8.19

Mortgage Amendments

82

 

 

 

ARTICLE IX

NEGATIVE COVENANTS

 

 

 

Section 9.01

Financial Covenants

82

Section 9.02

Debt

82

Section 9.03

Liens

84

Section 9.04

Restricted Payments

84

Section 9.05

Investments, Loans and Advances

85

Section 9.06

Nature of Business

85

Section 9.07

Proceeds of Loans

86

Section 9.08

Mergers, Etc.

86

Section 9.09

Sale or Discount of Receivables

86

Section 9.10

Sale of Properties

86

Section 9.11

Transactions with Affiliates

87

Section 9.12

Subsidiaries

88

Section 9.13

Negative Pledge Agreements; Dividend Restrictions

88

Section 9.14

Swap Agreements

88

Section 9.15

Permitted Unsecured Notes Restrictions

89

Section 9.16

Amendments to Organizational Documents

89

Section 9.17

Changes in Fiscal Periods

90

 

 

 

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

 

 

 

Section 10.01

Events of Default

90

Section 10.02

Remedies

91

 

 

 

ARTICLE XI

THE AGENTS

 

 

 

Section 11.01

Authorization and Action

93

Section 11.02

Administrative Agent’s Reliance, Indemnification, Etc.

95

Section 11.03

Posting of Communications

96

Section 11.04

The Administrative Agent Individually

97

Section 11.05

Successor Administrative Agent

97

Section 11.06

Acknowledgements of Lenders and Issuing Banks

98

Section 11.07

Collateral Matters

99

Section 11.08

Credit Bidding

100

Section 11.09

Certain ERISA Matters

101

Section 11.10

Administrative Agent’s Fees

102

 

 

 

ARTICLE XII

MISCELLANEOUS

 

 

 

Section 12.01

Notices

103

Section 12.02

Waivers; Amendments

103

Section 12.03

Expenses, Indemnity; Damage Waiver

104

Section 12.04

Successors and Assigns

106

Section 12.05

Survival; Revival; Reinstatement

109

Section 12.06

Counterparts; Integration; Effectiveness

110

Section 12.07

Severability

110

Section 12.08

Right of Setoff

110

 

iii

--------------------------------------------------------------------------------


 

Section 12.09

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS; WAIVER OF TRIAL BY
JURY

110

Section 12.10

Headings

111

Section 12.11

Confidentiality

112

Section 12.12

Interest Rate Limitation

112

Section 12.13

EXCULPATION PROVISIONS

113

Section 12.14

Collateral Matters; Swap Agreements; Cash Management

114

Section 12.15

No Third Party Beneficiaries

114

Section 12.16

USA Patriot Act Notice

114

Section 12.17

Keepwell

115

Section 12.18

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

115

Section 12.19

Amendment and Restatement

115

Section 12.20

Assignment and Assumption of Assigned Interests

116

Section 12.21

Flood Insurance

116

 

Schedules and Exhibits:

 

Schedule 1.1

Applicable Margin

Schedule 1.2

Allocations

Schedule 1.3

Compliance Information

Schedule 1.4

Existing Letters of Credit Schedule

Schedule 7.04(c)

Material Debt and Liabilities

Schedule 7.05

Litigation

Schedule 7.06

Environmental Matters

Schedule 7.14

Subsidiaries

Schedule 7.18

Marketing Agreements

Schedule 7.19

Swap Agreements

Schedule 9.02(f)

Existing Unsecured Notes

Schedule 9.05

Investments

Schedule 9.11

Affiliate Transactions

Schedule 12.01

Notices

 

 

Exhibit A

Form of Revolving Credit Note

Exhibit B

Form of Revolving Credit Borrowing Request

Exhibit C

Form of Compliance Certificate

Exhibit D

Security Instruments

Exhibit E

Form of Assignment and Assumption

Exhibit F

Form of Request for Swing Line Loan

Exhibit G

Form of Swing Line Note

Exhibit H

Form of Swing Line Participation Certificate

Exhibit I

Form of Notice of Issuance of Letter of Credit

Exhibit J-1

Form of U.S. Tax Compliance Certificate (Foreign Lenders; not partnerships)

Exhibit J-2

Form of U.S. Tax Compliance Certificate (Foreign Participants; not partnerships)

Exhibit J-3

Form of U.S. Tax Compliance Certificate (Foreign Participants; partnerships)

Exhibit J-4

Form of U.S. Tax Compliance Certificate (Foreign Lenders; partnerships)

Exhibit K

Form of Elected Commitment Increase Certificate

Exhibit L

Form of Additional Lender Certificate

 

iv

--------------------------------------------------------------------------------


 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 23, 2018, is
among PDC Energy, Inc., a Delaware corporation (the “Borrower”), each of the
Lenders from time to time party hereto, JPMorgan Chase Bank, N.A. as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”) and each of the other
parties from time to time party hereto.

 

RECITALS

 

A.                                    The Borrower, certain Subsidiaries of the
Borrower, the Administrative Agent, and the financial institutions party thereto
as lenders entered into that certain Third Amended and Restated Credit Agreement
dated as of May 21, 2013 (as amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”) whereby the
lenders party thereto provided certain financial accommodations to the Borrower.

 

B.                                    The Borrower has requested that the
Lenders amend and restate the Existing Credit Agreement and provide certain
loans to and extensions of credit on behalf of the Borrower as provided herein.

 

C.                                    The Lenders have agreed to amend and
restate the Existing Credit Agreement and make such loans and extensions of
credit subject to the terms and conditions of this Agreement.

 

D.                                    In consideration of the mutual covenants
and agreements herein contained and of the loans, extensions of credit and
commitments hereinafter referred to, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS

 

Section 1.01                             Terms Defined Above.  As used in this
Agreement, each term defined above has the meaning indicated above.

 

Section 1.02                             Certain Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“2021 Convertible Notes” means the Borrower’s 1.125% convertible senior notes
due 2021.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Additional Lender” has the meaning assigned to such term in Section 2.01(b)(i).

 

“Additional Lender Certificate” has the meaning assigned to such term in
Section 2.01(b)(ii)(E).

 

“Adjusted LIBO Rate” means with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means, collectively, the Administrative Agent, the Syndication Agent
and the Documentation Agents; and “Agent” means any of the Administrative Agent,
the Syndication Agent or the Documentation Agents, as the context requires.

 

“Aggregate Elected Commitment Amount” at any time shall equal the sum of the
Elected Commitments, as the same may be increased, reduced or terminated
pursuant to Section 2.01(b).  As of the Effective Date, the Aggregate Elected
Commitment Amount is $700,000,000.

 

“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.05. As of the Effective Date, the Aggregate Maximum Credit Amounts of
the Revolving Credit Lenders is $2,500,000,000.

 

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, modified, supplemented or restated.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively.  If the Alternate Base Rate is being used as
an alternate rate of interest pursuant to Section 5.06, 5.07 or 5.10, then the
Alternate Base Rate shall be the greater of clause (a) and (b) above and shall
be determined without reference to clause (c) above.  For the avoidance of
doubt, if the Alternate Base Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

 

“Applicable Margin” means, for any period, with respect to any ABR Revolving
Credit Loan, Swing Line Loan, or Eurodollar Revolving Credit Loan, as the case
may be, the rate per annum set forth in the Commitment Utilization Grid set
forth on Schedule 1.1 and based upon the Commitment Utilization Percentage then
in effect; provided, that if any time the Leverage Ratio, as determined pursuant
to Section 9.01(b), is greater than 3.00 to 1.00, the percentages in the rows
titled “Eurodollar Revolving Credit Loans”, “Letters of Credit”, “ABR Revolving
Credit Loans”, and “Swing Line Loans” contained in the Commitment Utilization
Grid shall be increased by an additional 0.25%.

 

“Applicable Revolving Credit Percentage” means, with respect to any Revolving
Credit Lender, the percentage of the Aggregate Maximum Credit Amounts
represented by such Revolving Credit Lender’s Maximum Credit Amount as such
percentage (which may be carried out to the seventh decimal place) is set forth
on Schedule 1.2, provided that if the Commitments have terminated or expired,
each Revolving Credit Lender’s Applicable Revolving Credit Percentages shall be
determined based upon the Commitments most recently in effect.

 

2

--------------------------------------------------------------------------------


 

“Approved Counterparty” means (a) any Secured Swap Party and (b) any other
Person if such Person or its credit support provider has a long term senior
unsecured debt rating or corporate rating of A-/A3 by S&P or Moody’s (or their
equivalent) or higher.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in revolving bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by a Lender, an Affiliate of a Lender or an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Approved Petroleum Engineers” means Cawley, Gillespie & Associates, Inc.,
DeGolyer and MacNaughton Corp., Netherland, Sewell & Associates, Inc., Ryder
Scott Company Petroleum Consultants, L.P. and any other independent petroleum
engineers reasonably acceptable to the Administrative Agent and the Required
Lenders.

 

“Arrangers” means JPMorgan Chase Bank, N.A. and Wells Fargo Securities, LLC, in
their capacities as the joint lead arrangers hereunder and, in the case of
JPMorgan Chase Bank, N.A., in its capacity as the sole bookrunner hereunder.

 

“ASC 805” means Accounting Standards Codification No. 805 (Business
Combinations), as issued by the Financial Accounting Standards Board.

 

“ASC 815” means Accounting Standards Codification No. 815 (Derivatives and
Hedging), as issued by the Financial Accounting Standards Board.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit E or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Benefit Plan”  means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
or and (c) any Person whose assets include (for purposes of ERISA
Section 3(42)the Plan Asset Regulations  or otherwise for purposes of Title I of
ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan”.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

 

3

--------------------------------------------------------------------------------


 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.06, as the same may be adjusted from time to time
pursuant to the Borrowing Base Adjustment Provisions.  As of the Effective Date
the Borrowing Base is $1,300,000,000.

 

“Borrowing Base Adjustment Provisions” means Section 2.06(e),
Section 8.13(c) and Section 9.10, in each case which may adjust (as opposed to
redetermine) the amount of the Borrowing Base.

 

“Borrowing Base Deficiency” means, as of any date, the amount, if any, by which
the aggregate Revolving Credit Exposure on such date exceeds the Borrowing Base
in effect on such date.

 

“Borrowing Base Deficiency Notice” has the meaning assigned to such term in
Section 3.03(c)(ii).

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent (as a first priority, perfected security interest), for the
benefit of the Issuing Banks and the Revolving Credit Lenders, cash in Dollars,
at a location and pursuant to documentation in form and substance satisfactory
to the Administrative Agent in its reasonable discretion.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

 

“Change in Control” means:

 

(a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of 50% or more of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower; or

 

(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were not (i) directors of the
Borrower on the date of this Agreement or nominated or appointed by the board of
directors of the Borrower or (ii) appointed by directors so nominated or
appointed.

 

4

--------------------------------------------------------------------------------


 

“Change in Law” has the meaning ascribed to such term in Section 5.01(b).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

 

“Collateral” means all Property which is subject to a Lien under one or more
Security Instruments.

 

“Commitment” means, with respect to each Revolving Credit Lender, the commitment
of such Revolving Credit Lender to make Revolving Credit Loans and to acquire
participations in Letters of Credit and Swing Line Loans hereunder, expressed as
an amount representing the maximum aggregate amount of such Revolving Credit
Lender’s Revolving Credit Exposure hereunder, as such commitment may be modified
from time to time pursuant to Section 2.01(b) and Section 2.05 and modified from
time to time pursuant to assignments by or to such Revolving Credit Lender
pursuant to Section 12.04(b). The amount representing each Revolving Credit
Lender’s Commitment shall at any time be the least of such Revolving Credit
Lender’s (a) Maximum Credit Amount, (b) Applicable Revolving Credit Percentage
of the then effective Borrowing Base and (c) Elected Commitment.

 

“Commitment Fee Rate” means a rate per annum set forth in the Commitment
Utilization Grid on Schedule 1.1.

 

“Commitment Utilization Percentage” means, as of any day, the fraction expressed
as a percentage, the numerator of which is the sum of the Revolving Credit
Exposures of the Revolving Credit Lenders on such day, and the denominator of
which is the lesser of the Borrowing Base and the Aggregate Elected Commitment
Amount in effect on such day.

 

“Commodities Account” has the meaning assigned to such term in the UCC.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of the Borrower and its Restricted Subsidiaries, as applicable, determined
on a consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or loss) of any Person accrued prior to the date it
becomes a Restricted Subsidiary of the Borrower, or is merged into or
consolidated with the Borrower or any of its Restricted Subsidiaries, as
applicable, (b) the undistributed earnings of any Restricted Subsidiary of the
Borrower, to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary is not at the time permitted by the
terms of any contractual obligation (other than under any Loan Document) or by
any law applicable to such Restricted Subsidiary and (c) the income (or loss) of
any Person in which any other Person (other than the Borrower or any of its
Restricted Subsidiaries) has an Equity Interest, except to the extent of the
amount of dividends or other distributions actually paid in cash to the Borrower
or any of its Restricted Subsidiaries during such period.

 

“Consolidated Interest Expense” means, for any period, the sum of aggregate
interest expense and capitalized interest of the Borrower and the Restricted
Subsidiaries determined on a consolidated basis for such period in accordance
with GAAP.

 

5

--------------------------------------------------------------------------------


 

“Consolidated Subsidiaries” means, for any Person, any subsidiary or other
entity the accounts of which would be consolidated with those of such Person in
its consolidated financial statements in accordance with GAAP.

 

“Consolidated Restricted Subsidiaries” means any Restricted Subsidiaries that
are Consolidated Subsidiaries.

 

“Consolidated Unrestricted Subsidiaries” means any Unrestricted Subsidiaries
that are Consolidated Subsidiaries.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Agreement” means a deposit account control agreement or securities
account control agreement (or similar agreement), as applicable, in form and
substance reasonably satisfactory to the Administrative Agent, executed by the
applicable Credit Party, the Administrative Agent and the relevant financial
institution party thereto, which establishes the Administrative Agent’s control
(within the meaning of Section 9-104 of the UCC) with respect to the applicable
Deposit Account, Securities Account or Commodities Account covered thereby.

 

“Credit Parties” shall mean the Borrower and the Guarantors, and “Credit Party”
shall mean any one of them, as the context indicates or otherwise requires.

 

“Current Assets” means, as of any date of determination, without duplication,
the sum of all amounts that would, in accordance with GAAP, be set forth
opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and the other Credit Parties at such
date, plus the unused Commitments then available to be borrowed, but excluding
all non-cash assets under ASC 815.

 

“Current Liabilities” means, as of any date of determination, without
duplication, the sum of all amounts that would, in accordance with GAAP, be set
forth opposite the caption “total current liabilities” (or any like caption) on
a consolidated balance sheet of the Borrower and the other Credit Parties on
such date, but excluding (a) all non-cash obligations under ASC 815 and (b) the
current portion of (i) the Loans and obligations in respect of Letters of Credit
under this Agreement or (ii) other Debt for borrowed money.

 

“Current Ratio” means, as of any date of determination, the ratio of Current
Assets of the Borrower and the other Credit Parties to Current Liabilities of
the Borrower and the other Credit Parties as of such date.

 

“Debt” means, for any Person, the sum of the following (without duplication):

 

(a)                                 all obligations of such Person for borrowed
money or evidenced by bankers’ acceptances, debentures, notes, bonds or other
similar instruments;

 

(b)                                 all obligations of such Person (whether
contingent or otherwise) in respect of letters of credit, bank guarantees and
similar instruments;

 

(c)                                  all accrued expenses, liabilities or other
obligations of such Person to pay the deferred purchase price of Property;

 

6

--------------------------------------------------------------------------------


 

(d)                                 all obligations under Capital Leases or
Synthetic Leases;

 

(e)                                  all Debt (as defined in the other clauses
of this definition) of others secured by (or for which the holder of such Debt
has an existing right, contingent or otherwise, to be secured by) a Lien on any
Property of such Person to the extent of the value of the Property of such
Person which is subject to a Lien securing such Debt, whether or not such Debt
is assumed by such Person;

 

(f)                                   all Debt (as defined in the other clauses
of this definition) of others guaranteed by such Person or in which such Person
otherwise assures a creditor against loss of the Debt (howsoever such assurance
shall be made, including by means of obligations to pay for goods or services
even if such goods or services are not actually taken, received or utilized) to
the extent of the lesser of the amount of such Debt and the maximum stated
amount of such guarantee or assurance against loss;

 

(g)                                  any Debt of a partnership for which such
Person is liable either by agreement, by operation of law or by a Governmental
Requirement but only to the extent of such liability;

 

(h)                                 all Disqualified Capital Stock;

 

(i)                                     all obligations of such Person to
deliver commodities, goods or services, including, without limitation
Hydrocarbons, in consideration of one or more advance payments, other than gas
balancing arrangements in the ordinary course of business; and

 

(j)                                    the undischarged balance of any
production payment created by such Person or for the creation of which such
Person directly or indirectly received payment.

 

The Debt of any Person shall include all obligations of such Person of the
character described above to the extent such Person remains legally liable in
respect thereof notwithstanding that any such obligation is not included as a
liability of such Person under GAAP; provided, however, that “Debt” does not
include (i) obligations with respect to surety, performance or appeal bonds and
similar instruments, or (ii) trade accounts payable and similar accounts payable
for goods and services to the extent such accounts payable are due not later
than 90 days after the later of the invoicing thereof or the delivery of such
goods or the performance of such services.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Applicable Revolving Credit Percentage of any Revolving Credit
Loans within two (2) Business Days of the date such Revolving Credit Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s good faith determination that one or more conditions precedent to
funding (each of which conditions precedent together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, any Swing
Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, any Issuing Bank or the Swing
Line Lender in writing that it does not intend or expect to comply with its
funding obligations hereunder or has made a public statement to that effect
(unless such writing or public statement is based on such Lender’s good faith
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent, any Issuing
Bank, any Swing Line Lender or any

 

7

--------------------------------------------------------------------------------


 

other Lender, acting in good faith, to confirm in writing that it will comply
with its prospective funding obligations hereunder (and is financially able to
meet such obligations); provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt by the requesting party and the
Administrative Agent of such written confirmation in form and substance
satisfactory to such requesting party and the Administrative Agent, or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under the any liquidation, conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief laws of the United States
or other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (iii) has become
the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority, so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Lender;
provided, further, that the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator with respect to a Lender or a direct or
indirect parent company under the Dutch Financial Supervision Act 2007 (as
amended from time to time and including any successor legislation) shall not be
deemed to result in an event described in clause (d) hereof so long as such
appointment does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from enforcement of judgments
or writs of attachment on its assets or permit such Lender (or such
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official or Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender upon delivery of written notice of such determination to the
Borrower, each Issuing Bank, each Swing Line Lender and each Lender.

 

“Defaulting Lender’s Unfunded Portion” means such Defaulting Lender’s Applicable
Revolving Credit Percentage of the Aggregate Maximum Credit Amount minus the sum
of (a) the aggregate principal amount of all Revolving Credit Loans funded by
the Defaulting Lender, plus (b) such Defaulting Lender’s Applicable Revolving
Credit Percentage of the aggregate outstanding principal amount of all Swing
Line Loans and Letter of Credit Obligations.

 

“Deposit Account” has the meaning assigned to such term in the UCC.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part (but if in part only with respect to such amount that meets
the criteria set forth in this definition), on or prior to the date that is one
year after the Revolving Credit Maturity Date.

 

“Documentation Agents” means, collectively Bank of America, N.A. and Bank of
Montreal as Documentation Agents, and “Documentation Agent” means any of them.

 

8

--------------------------------------------------------------------------------


 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

 

“EBITDAX” means, with respect to the Borrower and its Restricted Subsidiaries
for any period, Consolidated Net Income for such period; plus without
duplication and to the extent deducted in the calculation of Consolidated Net
Income for such period, the sum of (a) income or franchise Taxes paid or
accrued; (b) Consolidated Interest Expense; (c) amortization, depletion and
depreciation expense; (d) any non-cash losses or charges on any Swap Agreement
resulting from the requirements of Accounting Standards Codification
Section 815-10 (as successor to FASB Statement 133) for that period; (e) oil and
gas exploration expenses (including all drilling, completion, geological and
geophysical costs) for such period; (f) losses from Transfers of assets (other
than Hydrocarbons produced in the ordinary course of business) and other
extraordinary or non-recurring losses; (g) to the extent actually reimbursed by
insurance providers, expenses with respect to liability or casualty events or
business interruption; and (h) other non-cash charges (excluding accruals for
cash expenses made in the ordinary course of business); minus, to the extent
included in the calculation of Consolidated Net Income, the sum of (i) any
non-cash gains on any Swap Agreements resulting from the requirements of
Accounting Standards Codification Section 815-10 (as successor to FASB Statement
133) for that period; (ii) extraordinary or non-recurring gains; (iii) gains
from Transfers of assets (other than Hydrocarbons produced in the ordinary
course of business); and (iv) cancellation of indebtedness income and other
non-cash gains; provided that, with respect to the determination of Borrower’s
compliance with the Leverage Ratio set forth in Section 9.01(b) for any period,
EBITDAX shall be adjusted to give effect, on a pro forma basis and consistent
with GAAP, to any acquisitions or Transfers made during such period as if such
acquisition or Transfer, as the case may be, was made at the beginning of such
period.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

 

“Elected Commitment” means, as to each Lender, the amount set forth opposite
such Lender’s name on Schedule 1.2 under the caption “Elected Commitment”, as
the same may be increased, reduced or terminated from time to time in connection
with an increase, reduction or termination of the Aggregate Elected Commitment
Amount pursuant to Section 2.01(b) or Section 2.05.

 

“Elected Commitment Increase Certificate” has the meaning assigned to such term
in Section 2.01(b)(ii)(D).

 

“Engineering Reports” has the meaning assigned to such term in
Section 2.06(c)(i).

 

9

--------------------------------------------------------------------------------


 

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to public health, the environment, the preservation or reclamation of
natural resources, or the management, Release or threatened Release of any
Hazardous Materials, in effect in any and all jurisdictions in which the
Borrower or any of its Subsidiaries is conducting, or at any time has conducted,
business, or where any Property of the Borrower or any of its Subsidiaries is
located, including, the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean
Air Act, as amended, the Comprehensive Environmental, Response, Compensation,
and Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Law, as amended, and other
environmental conservation or protection Governmental Requirements.

 

“Environmental Permit” means any permit, registration, license, approval,
consent, exemption, variance, or other authorization required under or issued
pursuant to applicable Environmental Laws.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute, and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” means (a) a “Reportable Event” described in section 4043 of ERISA
or the regulations issued thereunder with respect to a Plan, other than a
Reportable Event as to which the provisions of thirty (30) days’ notice to the
PBGC is expressly waived under applicable regulations, (b) the withdrawal of the
Borrower or any ERISA Affiliate from a Plan during a plan year in which it was a
“substantial employer” as defined in section 4001(a)(2) of ERISA, (c) the filing
of a standard termination notice with the PBGC or the treatment of a Plan
amendment as a termination under section 4041 of ERISA, (d) the institution of
proceedings to terminate a Plan by the PBGC, (e) receipt of a notice of
withdrawal liability pursuant to section 4202 of ERISA (f) the failure to
satisfy the minimum funding standards with respect to any Plan (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (g) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (h) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (i) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of withdrawal liability
or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, within the meaning of Title IV of ERISA or (j) any other event or
condition which might constitute grounds under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

10

--------------------------------------------------------------------------------


 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 10.01.

 

“Excepted Liens” means:  (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) landlord’s liens, operators’, vendors’,
carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’,
materialmen’s, construction or other like Liens of law arising in the ordinary
course of business or incident to the exploration, development, operation and
maintenance of Oil and Gas Properties each of which is in respect of obligations
that are not delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP; (d) Liens which arise in the ordinary course of business
under operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
overriding royalty agreements, marketing agreements, processing agreements, net
profits agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP, provided that any such Lien referred to in this clause
does not materially impair the use of any material Property covered by such Lien
for the purposes for which such Property is held by any Credit Party or
materially impair the value of any material Property subject thereto;
(e) banker’s liens, rights of set-off or similar rights and remedies arising in
the ordinary course of business and burdening only deposit accounts or other
funds maintained with a creditor depository institution, provided that no such
deposit account is a dedicated cash collateral account; (f) easements,
restrictions, servitudes, permits, conditions, covenants, exceptions,
reservations, zoning and land use requirements and other title defects in any
Property of any Credit Party, that in each case do not secure Debt and that in
the aggregate do not materially impair the use of such Property for the purposes
of which such Property is held by any Credit Party or materially impair the
value of such Property subject thereto; (g) Liens to secure performance of
tenders, surety and appeal bonds, government contracts, performance and return
of money bonds, bids, trade contracts, leases, statutory obligations, regulatory
obligations, obligations in respect of workers’ compensation, unemployment
insurance or other forms of government benefits or insurance and other
obligations of a like nature incurred in the ordinary course of business;
(h) Liens, titles and interests of lessors (including sub-lessors) of property
leased by such lessors to Borrower or any Subsidiary, restrictions and
prohibitions on encumbrances and transferability with respect to such property
and any Credit Party’s interests therein imposed by such leases, and Liens and
encumbrances encumbering such lessors’ titles and interests in such property and
to which any Credit Party’s leasehold interests may be subject or subordinate,
in each case, whether or not evidenced by UCC financing statement filings or
other documents of record, provided that such Liens do not encumber Property of
any Credit Party other than the Property that is the subject of such leases and
items located thereon; (i) Liens, titles and interests of licensors of software
and other intangible property licensed by such licensors to any Credit Party,
restrictions and prohibitions on encumbrances and transferability with respect
to such property and any Credit Party’s interests therein imposed by such
licenses, and Liens and encumbrances encumbering such licensors’ titles and
interests in such property and to which any Credit Party’s license interests may
be subject or subordinate, in each case, whether or not

 

11

--------------------------------------------------------------------------------


 

evidenced by UCC financing statement filings or other documents of record,
provided that such Liens do not secure Debt of any Credit Party and do not
encumber Property of any Credit Party other than the Property that is the
subject of such licenses; (j) judgment and attachment Liens not giving rise to
an Event of Default and (k) Liens of issuers of commercial letters of credit or
similar undertakings on the goods that are the subject of such letters of credit
or undertakings.  Provisions in the Loan Documents allowing Excepted Liens or
other Permitted Liens on any item of Property shall be construed to allow such
Excepted Liens and other Permitted Liens also to cover any improvements,
fixtures or accessions to such Property and the proceeds of such Property,
improvements, fixtures or accessions.  No intention to subordinate any Lien
granted in favor of the Administrative Agent and the Lenders is to be hereby
implied or expressed by the permitted existence of any Excepted Liens.

 

“Excluded Account” means (a) each account all or substantially all of the
deposits in which consist of amounts utilized to fund payroll, employee benefit
or tax obligations of the Credit Parties, (b) fiduciary, trust or escrow
accounts, (c) “zero balance” accounts, (d) any account that is pledged to a
third party to the extent such Lien is permitted by the Loan Documents,
(e) accounts all or substantially all of the deposits in which consist of monies
of third parties, including working interest owners, royalty owners and the
like, and (f) other accounts so long as the aggregate average daily maximum
balance in any such other account over a 30-day period does not at any time
exceed $2,500,000; provided that the aggregate daily maximum balance for all
such bank accounts excluded pursuant to this clause (f) on any day shall not
exceed $5,000,000.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 12.17 and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other Credit Parties) at the
time the Guarantee of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent, any Lender, an Issuing Bank or any other recipient of
any payment to be made by or on account of any obligation of any Credit Party
hereunder or under any other Loan Document, (a) Taxes imposed on or measured by
net income (however denominated), franchise taxes (including New York margin
tax), and branch profits Taxes, in each case, (i) imposed as a result of such
recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office is located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender (other than an
assignee pursuant to a request by the Borrower under Section 5.05), any United
States federal withholding tax that is imposed on amounts payable to such Lender
pursuant to a law in effect at the time such Lender becomes a party to this
Agreement (or designates a new lending office), except to the extent that such
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts with respect
to such withholding tax pursuant to Section 5.03(a) or Section 5.03(c),
(c) taxes attributable to such recipient’s failure to comply with
Section 5.03(e) or Section 5.03(f), or a failure to comply with the provisions
of Section 12.04(b)(viii) relating to the maintenance of a Participant Register
and (d) any United States federal withholding taxes imposed by FATCA.

 

12

--------------------------------------------------------------------------------


 

“Existing Letters of Credit” means the existing Letters of Credit issued under
the Existing Credit Agreement and described on Schedule 1.4.

 

“Existing Secured Swap Agreements” means any Swap Agreements entered into
between any Credit Party and any Lender Counterparty (as each such term is
defined in the Existing Credit Agreement) prior to the Effective Date and in
effect on the Effective Date.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

 

“Fee Letter” means the fee letter dated May 23, 2018, among the Borrower and
JPMorgan Chase Bank, N.A., as amended, restated, supplemented or otherwise
modified from time to time.

 

“Financial Officer” means, for any Person, the chief executive officer, chief
financial officer, principal accounting officer, general counsel, treasurer,
assistant treasurer, controller or other natural person principally responsible
for the financial matters of such Person.  Unless otherwise specified, all
references herein to a Financial Officer means a Financial Officer of the
Borrower.

 

“Financial Statements” means the financial statement or statements of the
Borrower and the other Credit Parties referred to in Section 7.04(a).

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

 

“Gas Balancing Agreement” means any agreement or arrangement whereby the
Borrower or any other Credit Party, or any other party having an interest in any
Hydrocarbons to be produced from Oil and Gas Properties in which the Borrower or
any other Credit Party owns an interest, has a right to take more than its
proportionate share of production therefrom.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
without limitation any supranational bodies such as the European Union or the
European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including,

 

13

--------------------------------------------------------------------------------


 

without limitation, the Financial Accounting Standards Board, the Bank for
International Settlements or the Basel Committee on Banking Supervision or any
successor or similar authority to any of the foregoing).

 

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.

 

“Guarantee” of or by any Person (in this definition, the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Debt or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt or
other obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business

 

“Guarantors” means the Borrower (with respect to the Obligations of the other
Credit Parties) and each Subsidiary of the Borrower that guarantees the
Obligations pursuant to Section 8.14(b) and each other Person executing a
Guarantee Agreement.

 

“Guarantee Agreement” means an agreement executed by the Guarantors in form and
substance satisfactory to the Administrative Agent unconditionally guarantying
on a joint and several basis payment of the Obligations, as the same may be
amended, modified or supplemented from time to time.

 

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including: any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; Hydrocarbons,
petroleum products, petroleum substances, oil and gas waste, and any components,
fractions, or derivatives thereof; and radioactive materials, explosives,
asbestos or asbestos containing materials, polychlorinated biphenyls, radon,
infectious or medical wastes.

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Obligations under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
Unless otherwise indicated herein, each reference to the term “Hydrocarbon
Interests” shall mean Hydrocarbon Interests of the Credit Parties.

 

14

--------------------------------------------------------------------------------


 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

 

“Impacted Interest Period” has the meaning given to such term in the definition
of “LIBO Rate”.

 

“Increased Costs” has the meaning ascribed to such term in Section 5.01(b).

 

“Increasing Lender” has the meaning assigned such term in Section 2.01(b).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Industry Competitor” means any Person (other than any Credit Party or any of
their Affiliates or Subsidiaries) that is readily identifiable on the basis of
its name and actively engaged as one of its principal businesses in the
exploration, development, production, gathering, marketing or transportation of
Oil and Gas Properties; provided, the term “Industry Competitor” is deemed to
exclude any Lender, any Approved Fund or any of their respective Affiliates, in
each case that is actively engaged in the making of revolving loans.

 

“Initial Reserve Report” means the report of engineers employed by the Borrower
dated as of December 31, 2017, with respect to the Oil and Gas Properties of the
Credit Parties.

 

“Interest Payment Date” means with respect to any ABR Revolving Credit Loan, the
last day of each calendar quarter and with respect to any Eurodollar Revolving
Credit Loan, the last day of the Interest Period applicable to the Revolving
Credit Borrowing of which such Revolving Credit Loan is a part; provided,
however, that if any Interest Period applicable to the Revolving Credit
Borrowing of which such Revolving Credit Loan is a part exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or such other period that is twelve months or less that is then
available to all Lenders), as the Borrower may elect; provided, that if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. 
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Interim Redetermination” has the meaning assigned to such term in
Section 2.06(b).

 

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.06(d).

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from

 

15

--------------------------------------------------------------------------------


 

interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

 

Investment” means, for any Person:  the acquisition (whether for cash, Property,
services or securities or otherwise) of Equity Interests of any other Person; or
the making of any deposit with, or advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt or equity
participation or interest in, or other extension of credit to, any other Person;
the purchase or acquisition (in one or a series of transactions) of all or
substantially all of the assets of any other Person; or the entering into of any
guarantee of, or other surety obligation (including the deposit of any Equity
Interests to be sold) with respect to, Debt of any other Person.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A. or Wells Fargo Bank, N.A., in
each of their capacities as issuer of one or more Letters of Credit hereunder,
or its successor that agrees to act in such capacity and is designated by
Borrower, the Administrative Agent, and the then-existing Issuing Banks, if any.

 

“Issuing Office” means such office as each Issuing Bank shall designate as its
Issuing Office.

 

“L/C Indemnified Amounts” has the meaning assigned to such term in
Section 2.07(i).

 

“L/C Indemnified Person” has the meaning assigned to such term in
Section 2.07(i).

 

“Lenders” means the Persons listed on Schedule 1.2, any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, and any Person
that shall have become a party hereto as an Additional Lender pursuant to
Section 2.01(b), other than, in each case, any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption, and shall include the
Revolving Credit Lenders and the Swing Line Lenders.

 

“Letter(s) of Credit” means any standby letters of credit issued by any Issuing
Bank at the request of the Borrower pursuant to Section 2.07 hereof and shall
include for all purposes hereunder the Existing Letters of Credit.

 

“Letter of Credit Agreement” means, collectively, the letter of credit
application and related documentation executed and/or delivered by the Borrower
in respect of each Letter of Credit, in each case satisfactory to the applicable
Issuing Bank in its reasonable discretion, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

 

“Letter of Credit Documents” has the meaning assigned to such term in
Section 2.07(g)(i) and (ii).

 

“Letter of Credit Fees” means the fees payable in connection with Letters of
Credit pursuant to Section 2.07(d)(i)(A) and (B).

 

“Letter of Credit Maximum Amount” means, individually, with respect to each of
JPMorgan Chase Bank, N.A. and Wells Fargo Bank, N.A., Thirty-Seven Million Five
Hundred Thousand Dollars ($37,500,000).

 

“Letter of Credit Obligations” means at any date of determination, the sum of
(a) the aggregate undrawn amount of all Letters of Credit then outstanding, and
(b) the aggregate amount of Reimbursement Obligations which remain unpaid as of
such date.

 

16

--------------------------------------------------------------------------------


 

“Letter of Credit Payment” means any amount paid or required to be paid by an
Issuing Bank in its capacity hereunder as issuer of a Letter of Credit as a
result of a draft or other demand for payment under any Letter of Credit.

 

“Leverage Ratio” means, with respect to any fiscal quarter, the ratio of
(a) Total Debt as of the end of such fiscal quarter to (b) EBITDAX for the
trailing four fiscal quarter period ending on the last day of such fiscal
quarter; provided that for purposes of determining the Leverage Ratio, if no
Loans or Letters of Credit are outstanding, the Leverage Ratio shall be
calculated based on Total Net Debt.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.

 

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate), or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion, provided that if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, pledge, security agreement,
conditional sale or trust receipt or a lease, consignment or bailment for
security purposes.  For the purposes of this Agreement, the Credit Parties shall
be deemed to be the owner of any Property which they have acquired or hold
subject to a conditional sale agreement, or lease under a financing lease or
other arrangement pursuant to which title to the Property has been retained by
or vested in some other Person in a transaction intended to create a financing.

 

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit, the Security Instruments, the Guarantee
Agreement and the Fee Letter.

 

“Loans” means, collectively, the Revolving Credit Loans and the Swing Line
Loans.

 

“Majority Lenders” means at any time (a) so long as the Aggregate Maximum Credit
Amount has not been terminated, the Non-Defaulting Lenders holding more than
fifty percent (50%) of the aggregate Commitments and (b) if the Aggregate
Maximum Credit Amount has been terminated (whether by maturity, acceleration or
otherwise), the Non-Defaulting Lenders holding more than fifty percent (50%) of
the aggregate principal amount then outstanding under the Revolving Credit
Loans; provided that, for purposes of determining Majority Lenders hereunder,
the Reimbursement Obligations and Swing Line Loans shall be allocated among the
Revolving Credit Lenders based on their respective Applicable Revolving Credit
Percentages; provided further that, such calculations shall be made without
regard to any sale by a Non-Defaulting Lender of a participation in any Loan
under Section 12.04(b)(vi).

 

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on, the business, operations, Property or financial condition of
the Credit Parties taken as a whole, the ability of any Credit Party to perform
any of its payment obligations under any Loan Document, the validity or

 

17

--------------------------------------------------------------------------------


 

enforceability of any Loan Document or the rights and remedies of or benefits
available to the Administrative Agent, any other Agent, an Issuing Bank or any
Lender under any Loan Document.

 

“Material Gas Imbalance” means, with respect to all Gas Balancing Agreements to
which the Borrower or any other Credit Party is a party or by which any Oil and
Gas Property owned by the Borrower or another Credit Party is bound, a net
overproduced gas imbalance to the Borrower and the other Credit Parties, taken
as a whole, in excess of $1,000,000.

 

“Material Indebtedness” means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Agreements, of any one or more of
the Credit Parties in an aggregate principal amount exceeding $50,000,000.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of any Credit Party in respect of any Swap Agreement at any time
shall be the Swap Termination Value.

 

“Maximum Credit Amount” means, as to each Revolving Credit Lender, the amount
set forth opposite such Revolving Credit Lender’s name on Schedule 1.2 under the
caption “Maximum Credit Amount”, as the same may be reduced or terminated from
time to time in connection with a reduction or termination of the Aggregate
Maximum Credit Amounts pursuant to Section 2.05(b) or modified from time to time
pursuant to any assignment permitted by Section 12.04(b).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

“Mortgaged Property” means any real or immovable Property owned by the Credit
Parties which is subject to the Liens existing and to exist under the terms of
the Security Instruments.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means the aggregate cash payments received by any of the
Credit Parties from any Transfer, the issuance of Equity Interests or the
issuance of Debt, as the case may be, net of the ordinary and customary direct
costs incurred in connection with such sale or issuance, as the case may be,
such as legal, accounting and investment banking fees, sales commissions, and
other third party charges, and net of property taxes, transfer taxes and any
other taxes paid or payable by the Credit Parties in respect of any sale or
issuance.

 

“New Borrowing Base Notice” has the meaning assigned to such term in
Section 2.06(d).

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Notes” means, collectively, the Revolving Credit Notes and the Swing Line Note.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Banking Day, for the immediately preceding
Banking Day); provided that if none of such rates are published for any day that
is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received to the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

 

18

--------------------------------------------------------------------------------


 

“Obligations” means any and all amounts owing or to be owing by the Credit
Parties (whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter
arising):  to the Administrative Agent, an Issuing Bank, any Lender or any
Affiliate of any Lender under any Loan Document; to any Secured Swap Party under
any Secured Swap Agreement; to any Cash Management Bank under any Secured Cash
Management Agreement including interest and fees that accrue after the
commencement by or against any Credit Party or Affiliate thereof under any
Federal, state, foreign bankruptcy, insolvency, receivership, or similar law
naming such Person as the debtor in such proceeding, regardless of whether such
interests and fees are allowed claims in such proceeding; and all renewals,
extensions and/or rearrangements of any of the above; provided that the
“Obligations” shall exclude any Excluded Swap Obligations.

 

“Oil and Gas Properties” means all Hydrocarbon Interests, all Properties now or
hereafter pooled or unitized with Hydrocarbon Interests, and all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests.  Unless otherwise
indicated herein, each reference to the term “Oil and Gas Properties” shall mean
Oil and Gas Properties of the Credit Parties.

 

“Other Connection Taxes” means, with respect to (a) the Administrative Agent,
(b) any Lender and (c) any Issuing Bank, as applicable, Taxes imposed as a
result of a present or former connection between such Person and the
jurisdiction imposing such Tax (other than connections arising from such Person
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 5.05).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Participant” has the meaning set forth in Section 12.04(b)(vi).

 

“Participant Register” has the meaning assigned to such term in
Section 12.04(b)(viii).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Permitted Lien” means any Lien permitted under Section 9.03.

 

“Permitted Refinancing” means any Debt of any Credit Party, and Debt
constituting Guarantees thereof by any Credit Party, to the extent incurred or
issued in exchange for, or to the extent the Net Cash Proceeds of which are used
to extend, refinance, renew, replace, defease or refund, existing Debt that is
permitted under this Agreement, in whole or in part, from time to time; provided
that (a) the principal amount of such Permitted Refinancing (or if such
Permitted Refinancing is issued at a discount, the initial issuance price of
such Permitted Refinancing) does not exceed the principal amount of the Debt
being

 

19

--------------------------------------------------------------------------------


 

refinanced (plus the amount of any premiums, accrued and unpaid interest and
fees and expenses incurred in connection therewith), (b) such Permitted
Refinancing does not provide for any scheduled repayment, mandatory redemption
or payment of a sinking fund obligation prior to the date which is 180 days
after the Revolving Credit Maturity Date (except for any offer to redeem such
Debt required as a result of asset sales or the occurrence of a “Change of
Control” or “Fundamental Change” under and as defined in the applicable
agreement governing the terms of such Debt), (c) if the Debt being refinanced is
unsecured, then such Permitted Refinancing is unsecured, (d) if the Debt being
refinanced is secured, then such Permitted Refinancing may be secured but only
with the same priority as the Debt being refinanced, (e) no Subsidiary of the
Borrower is required to Guarantee such Permitted Refinancing unless such
Subsidiary is (or concurrently with any such Guarantee becomes) a Guarantor, and
(f) to the extent such Permitted Refinancing is or is intended to be expressly
subordinate to the payment in full of all of the Obligations, the subordination
provisions contained therein are either (x) at least as favorable to the Secured
Parties as the subordination provisions contained in the Debt being refinanced
or (y) reasonably satisfactory to the Administrative Agent and the Majority
Lenders; provided that, in the case of any incurrence or issuance of Debt as to
which only a portion of such incurred or issued Debt satisfies the foregoing
conditions, the portion thereof that satisfies the foregoing conditions shall be
deemed to constitute a Permitted Refinancing, notwithstanding that other
portions of such incurred or issued Debt do not constitute a Permitted
Refinancing.

 

“Permitted Unsecured Notes” means unsecured notes issued pursuant to
Section 9.02(f), including the Guarantee of such unsecured notes permitted in
Section 9.02(d).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which is subject to Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA and which is currently or hereafter sponsored, maintained
or contributed to by the Borrower, a Subsidiary or an ERISA Affiliate or with
respect to which the Borrower, a Subsidiary or an ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA or was at any time during the six
calendar years preceding the date hereof, sponsored, maintained or contributed
to by the Borrower, a Subsidiary or an ERISA Affiliate.

 

“Plan Asset Regulations” means the regulations at 29 CFR § 2510.3-101, as
modified by Section 3(42) of ERISA, as amended from time to time.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.06(c)(i).

 

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.06(c)(ii).

 

“Purchase Money Indebtedness” means Debt, the proceeds of which are used to
finance the acquisition, construction, or improvement of inventory, equipment or
other Property.

 

20

--------------------------------------------------------------------------------


 

“Qualified ECP Guarantor” shall mean, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under §
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Midstream Assets” means assets used in the gathering, distributing,
marketing, treating, processing, transporting of, or storage, disposal, or other
handling of, Hydrocarbons, water, sand, minerals, chemicals or other products or
substances commonly created, used, recovered, produced or processed in the
conduct of the oil and gas business, including compression, pumping, treatment
and disposal facilities, gathering lines and systems, and other assets commonly
considered midstream assets or useful in connection with the conduct of
midstream operations, and for the avoidance of doubt, the Qualified Midstream
Assets do not include any Oil and Gas Properties included in the Borrowing Base.

 

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value of such Debt, including payments of cash in lieu of fractional shares in
connection therewith.  “Redeem” has the correlative meaning thereto.

 

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.06(d).

 

“Refunded Swing Line Loans” has the meaning ascribed to such term in
Section 2.08(e)(i).

 

“Register” has the meaning assigned to such term in Section 12.04(b)(iv).

 

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

 

“Reimbursement Obligation(s)” means the aggregate amount of all unreimbursed
drawings under all Letters of Credit (excluding for the avoidance of doubt,
reimbursement obligations that are deemed satisfied pursuant to a deemed
disbursement under Section 2.07(f)(iii)).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

 

“Release” means any depositing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, or disposing.

 

“Relevant Debt” has the meaning assigned to such term in Section 8.17(d).

 

“Remedial Work” has the meaning assigned to such term in Section 8.10(a).

 

“Request for Swing Line Loan” shall mean a request for a Swing Line Loan issued
by the Borrower under Section 2.08(c) in the form attached hereto as Exhibit F.

 

“Required Lenders” means at any time (a) so long as the Aggregate Maximum Credit
Amount has not been terminated, the Non-Defaulting Lenders holding more than
sixty-six and two-thirds percent (66-2/3%) of the aggregate Commitments and
(b) if the Aggregate Maximum Credit Amount has been terminated (whether by
maturity, acceleration or otherwise), the Non-Defaulting Lenders holding more
than sixty-six and two-thirds percent (66-2/3%) of the aggregate principal
amount then outstanding under the

 

21

--------------------------------------------------------------------------------


 

Revolving Credit Loans; provided that, for purposes of determining Required
Lenders hereunder, the Reimbursement Obligations and Swing Line Loans shall be
allocated among the Revolving Credit Lenders based on their respective
Applicable Revolving Credit Percentages; provided further that, such
calculations shall be made without regard to any sale by a Non-Defaulting Lender
of a participation in any Loan under Section 12.04(b)(vi).

 

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, on the dates required in
Section 8.12 (or such other date in the event of an Interim Redetermination) the
oil and gas reserves attributable to the Oil and Gas Properties of the Credit
Parties, together with a projection of the rate of production and future net
income, taxes, operating expenses and capital expenditures with respect thereto
as of such date, based upon the pricing assumptions consistent with the
Administrative Agent’s lending requirements at the time.

 

“Responsible Officer” means, as to any Person, the President, any Financial
Officer or any Vice President of such Person.  Unless otherwise specified, all
references to a Responsible Officer herein means a Responsible Officer of the
Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in any Credit
Party, or any payment (whether in cash, securities or other Property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests in any Credit Party or any option, warrant or other right to acquire
any such Equity Interests in any Credit Party.

 

“Restricted Subsidiary” means any Domestic Subsidiary of the Borrower that is
not an Unrestricted Subsidiary.

 

“Revolving Credit Borrowing” means a Borrowing of a Revolving Credit Loan.

 

“Revolving Credit Borrowing Request” means a request by the Borrower for a
Borrowing in accordance with Section 2.03 in the form attached hereto as
Exhibit B.

 

“Revolving Credit Exposure” means, with respect to any Revolving Credit Lender
at any time, the sum of (a) the outstanding principal amount of such Revolving
Credit Lender’s Revolving Credit Loans, (b) its Applicable Revolving Credit
Percentage of any outstanding Swing Line Loans (other than with respect to any
Swing Line Loans made by such Revolving Credit Lender in its capacity as a Swing
Line Lender) and Letter of Credit Obligations and (c) the aggregate principal
amount of all Swing Line Loans made by such Revolving Credit Lender as a Swing
Line Lender outstanding at such time (less the amount of participations funded
by the other Revolving Credit Lenders in such Swing Line Loans).

 

“Revolving Credit Lenders” means the financial institutions from time to time
parties hereto as lenders of Revolving Credit Loans.

 

“Revolving Credit Loan” shall mean a borrowing requested by the Borrower and
made by the Revolving Credit Lenders under Section 2.01 of this Agreement,
including without limitation any readvance, refunding or conversion of such
borrowing and any deemed disbursement of a Loan in respect of a Letter of Credit
under Section 2.07(f)(iii), and may include, subject to the terms hereof,
Eurodollar Loans and ABR Loans.

 

“Revolving Credit Maturity Date” means May 23, 2023.

 

22

--------------------------------------------------------------------------------


 

“Revolving Credit Notes” means the promissory notes of the Borrower described in
Section 2.02(d) and being substantially in the form of Exhibit A, together with
all amendments, modifications, replacements, extensions and rearrangements
thereof.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions (as of the Effective Date, Crimea,
Cuba, Iran, North Korea and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

 

“Scheduled Redetermination” has the meaning assigned to such term in
Section 2.06(b).

 

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.06(d).

 

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Credit Party and any Cash Management Bank.

 

“Secured Party” means the Administrative Agent, each Issuing Bank, any Lender,
any Secured Swap Party under any Secured Swap Agreement, any Cash Management
Bank under any Secured Cash Management Agreement and any other holder of
Obligations.

 

“Secured Swap Agreement” means (a) the Existing Secured Swap Agreements and
(b) any Swap Agreement between any Credit Party and any Person (a “Secured Swap
Party”) that was, on the date such Swap Agreement was entered into, a Lender or
an Affiliate of a Lender, even if such Person subsequently ceases to be a Lender
(or an Affiliate thereof) for any reason; provided that, for the avoidance of
doubt, the term “Secured Swap Agreement” shall not include any Swap Agreement or
transactions under any Swap Agreement entered into after the time that such
Secured Swap Party ceases to be a Lender or an Affiliate of a Lender.

 

“Secured Swap Party” has the meaning assigned to such term in the definition of
Secured Swap Agreement.

 

“Securities Account” has the meaning assigned to such term in the UCC.

 

“Security Agreement” means that certain security agreement executed by the
Credit Parties on the Effective Date, in form and substance satisfactory to the
Administrative Agent (which satisfaction the Administrative Agent hereby
confirms by its execution of this Agreement).

 

“Security Instruments” means the mortgages, deeds of trust, pledge agreements,
security agreements, including without limitation the Security Agreement,
control agreements, and other agreements, instruments and supplements described
or referred to in Exhibit D, and any and all other

 

23

--------------------------------------------------------------------------------


 

agreements, instruments and supplements now or hereafter executed and delivered
by the Credit Parties (other than Secured Swap Agreements or participation or
similar agreements between any Lender and any other lender or creditor with
respect to any Obligations pursuant to this Agreement) as security for the
payment or performance of the Obligations, the Notes, this Agreement, or
Reimbursement Obligations, as such agreements may be amended, modified,
supplemented or restated from time to time.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

 

“Specified Credit Party” means any Credit Party that is not an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 12.17).

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentage shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person of which Equity Interests representing more than 50% of the equity
or more than 50% of the ordinary voting power (irrespective of whether or not at
the time Equity Interests of any other class or classes of such Person shall
have or might have voting power by reason of the happening of any contingency)
or, in the case of a partnership, any general partnership interests are, as of
such date, owned, controlled or held, or that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of any Credit Party shall be a
Swap Agreement.

 

“Swap Obligations” means with respect to any Credit Party any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, for any date on or after the date
such Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and for any date prior to the
date referenced

 

24

--------------------------------------------------------------------------------


 

above, the amount(s) determined as the mark-to-market value(s) for such Swap
Agreements, as determined by the counterparties (other than any Credit Party) to
such Swap Agreements.

 

“Sweep Agreement” means any agreement relating to the “Sweep to Loan” automated
system of the Administrative Agent or any other cash management arrangement
which the Borrower and the Administrative Agent have executed for purposes of
effecting the borrowing and repayment of Swing Line Loans.

 

“Swing Line” shall mean the revolving credit loans to be advanced to the
Borrower by the Swing Line Lender pursuant to Section 2.08, in an aggregate
amount (subject to the terms hereof), not to exceed, at any one time
outstanding, the Swing Line Maximum Amount.

 

“Swing Line Lender” shall mean JPMorgan Chase Bank, N.A. in its capacity as
lender of the Swing Line under Section 2.08, or its successor as subsequently
designated hereunder.

 

“Swing Line Loan” shall mean a borrowing requested by the Borrower and made by
the Swing Line Lender pursuant to Section 2.08.

 

“Swing Line Maximum Amount” shall mean Twenty-Five Million Dollars
($25,000,000).

 

“Swing Line Note” shall mean the swing line note which may be issued by the
Borrower to the Swing Line Lender pursuant to Section 2.08(b)(ii) in the form
attached hereto as Exhibit G, as such note may be amended or supplemented from
time to time, and any note or notes issued in substitution, replacement or
renewal thereof from time to time.

 

“Swing Line Participation Certificate” shall mean the Swing Line Participation
Certificate delivered by the Administrative Agent to each Revolving Credit
Lender pursuant to Section 2.08(e)(ii) in the form attached hereto as Exhibit H.

 

“Syndication Agent” means Wells Fargo Bank, N.A., in its capacity as syndication
agent.

 

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Termination Date” means the earlier of the Revolving Credit Maturity Date and
the date of termination of the Commitments.

 

“Total Assets” means, at any time, the amount that would, in conformity with
GAAP, be set forth opposite the caption “total assets” (or any like caption) on
a consolidated balance sheet of the Credit Parties.

 

“Total Debt” means with respect to any Person, at any time, without duplication,
Debt of such Person excluding contingent obligations arising under ASC 815 and
excluding Debt of the type described in clauses (c), (i) and (j) of the
definition thereof; provided that Debt with respect to letters of credit
referred

 

25

--------------------------------------------------------------------------------


 

to in clause (b) of such definition shall be considered “Total Debt” only to the
extent such letters of credit are drawn or funded.  For the avoidance of doubt
the Total Debt of the Borrower is the consolidated Total Debt of the Credit
Parties, determined in accordance with GAAP.

 

“Total Net Debt” means, as of any date, consolidated Total Debt of the Borrower
and the other Credit Parties less any unrestricted cash and cash equivalents
which is subject to a perfected, first priority Lien in favor of the
Administrative Agent.

 

“Transactions” means, with respect to each Credit Party, (a) the execution,
delivery and performance of this Agreement, each other Loan Document to which it
is a party, the borrowing of Loans, and the issuance of Letters of Credit
hereunder, (b) the Guaranteeing of the Obligations and the other obligations
under the Guarantee Agreement by such Credit Party and such Credit Party’s grant
of the security interests and provision of Collateral under the Security
Instruments and (c) the grant of Liens on Mortgaged Properties pursuant to the
Security Instruments.

 

“Transfer” has the meaning assigned to such term in Section 9.10.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

 

“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

 

“Unrestricted Subsidiary” means any Person that would otherwise be a Subsidiary
of the Borrower that the Borrower has designated to be an “Unrestricted
Subsidiary” in writing to the Administrative Agent pursuant to Section 8.17 and
each subsidiary thereof.

 

“USA Patriot Act” means the Trading with the Enemy Act, as amended, or any of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto, or The United and Strengthening America by
providing appropriate Tools Required to Intercept and Obstruct Terrorism.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned such term in
Section 5.03(e)(ii)(B)(III).

 

“Withholding Agent” means any Credit Party or the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.03                             Types of Loans and Borrowings.  For
purposes of this Agreement, Loans and Borrowings, respectively, may be
classified and referred to by Type (e.g., a “Eurodollar Loan” or a “Eurodollar
Borrowing”).

 

26

--------------------------------------------------------------------------------


 

Section 1.04                             Terms Generally; Rules of
Construction.  The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” as used in this
Agreement shall be deemed to be followed by the phrase “without limitation”. 
The word “or” is not exclusive.  The word “shall” shall be construed to have the
same meaning and effect as the word “will”.  Unless the context requires
otherwise any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth in the Loan Documents), any reference herein to any law shall be
construed as referring to such law as amended, modified, codified or reenacted,
in whole or in part, and in effect from time to time, any reference herein to
any Person shall be construed to include such Person’s successors and assigns
(subject to the restrictions contained in the Loan Documents), the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, with respect to the determination of any time period, the word
“from” means “from and including” and the word “to” means “to and including” and
any reference herein to Articles, Sections, Annexes, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Annexes, Exhibits
and Schedules to, this Agreement.  No provision of this Agreement or any other
Loan Document shall be interpreted or construed against any Person solely
because such Person or its legal representative drafted such provision. To the
extent that any defined term in the Existing Credit Agreement is not defined
herein, for purposes of this Agreement, at any time prior to the execution of
the amendments to the mortgages and deeds of trust required by Section 8.19,
each term defined in the applicable mortgage or deed of trust by reference to
any such defined term in the Existing Credit Agreement shall have the meaning
given to the corresponding successor defined term in this Agreement.

 

Section 1.05                             Accounting Terms and Determinations;
GAAP.  Unless otherwise specified herein, all accounting terms used herein shall
be interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial statements and certificates and reports as to
financial matters required to be furnished to the Administrative Agent or the
Lenders hereunder shall be prepared, in accordance with GAAP, applied on a basis
consistent with the Financial Statements except for changes in which the
Borrower’s independent certified public accountants concur and which are
disclosed to the Administrative Agent as part of, or along with, the audited
annual financial statements delivered to the Lenders pursuant to
Section 8.01(a); provided that, unless the Borrower and the Majority Lenders
shall otherwise agree in writing, no such change shall modify or affect the
manner in which compliance with the covenants set forth in Section 9.01 is
computed such that all such computations shall be conducted utilizing financial
information presented consistently with prior periods.  Notwithstanding anything
herein to the contrary, for the purposes of calculating any of the ratios tested
under Section 9.01, and the components of each of such ratios, all Unrestricted
Subsidiaries (including their assets, liabilities, income, losses, cash flows,
and the elements thereof) shall be excluded, except for any cash dividends or
distributions actually paid by any Unrestricted Subsidiary to any Credit
Parties, which shall be deemed to be income to such Credit Party when actually
received by it. Notwithstanding anything to the contrary in this Agreement or
any other Loan Document, for purposes of compliance with the terms of this
Agreement or any other Loan Document, GAAP will be deemed to treat operating
leases and Capital Leases in a manner consistent with their current treatment
under GAAP as of the Effective Date, notwithstanding any modifications or
interpretive changes thereto that may occur thereafter, including, for the
avoidance of doubt, any future phase-in of changes to GAAP contemplated by
amendments to GAAP that have been adopted as of the Effective Date (it being
understood that financial statements shall be prepared without giving effect to
this sentence).

 

27

--------------------------------------------------------------------------------


 

ARTICLE II
THE REVOLVING CREDIT FACILITY

 

Section 2.01                             Commitments.

 

(a)                                 Commitments. Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally and for
itself alone, agrees to make Revolving Credit Loans to the Borrower during the
Availability Period in an aggregate principal amount that will not result in
such Revolving Credit Lender’s Revolving Credit Exposure exceeding such
Revolving Credit Lender’s Commitment or the total Revolving Credit Exposures
exceeding the total Commitments.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, repay and
reborrow the Revolving Credit Loans.

 

(b)                                 Increases, Reductions and Terminations of
Aggregate Elected Commitment Amount.

 

(i)                                     Subject to the conditions set forth in
Section 2.01(b)(ii), the Borrower may increase the Aggregate Elected Commitment
Amount then in effect by increasing the Elected Commitment of one or more
existing Lenders (each such Lender, an “Increasing Lender”) and/or causing one
or more Persons acceptable to the Administrative Agent and the Issuing Banks in
their reasonable discretion and that at such time are not Lenders to become a
Lender (each such Person that is not at such time a Lender and becomes a Lender,
an “Additional Lender”).  Notwithstanding anything to the contrary contained in
this Agreement, in no case shall an Additional Lender be the Borrower, an
Affiliate of the Borrower or a natural person.

 

(ii)                                  Any increase in the Aggregate Elected
Commitment Amount shall be subject to the following additional conditions:

 

(A)                               no increase in the Aggregate Elected
Commitment Amount shall be permitted if after giving effect thereto the
Aggregate Elected Commitment Amount exceeds the lesser of (1) the Borrowing Base
then in effect and (2) the Aggregate Maximum Credit Amount;

 

(B)                               the Borrower may not increase the Aggregate
Elected Commitment Amount more than once per fiscal quarter;

 

(C)                               no Lender’s Elected Commitment may be
increased without the consent of such Lender;

 

(D)                               at the time of and immediately after giving
effect to such increase and any Borrowing made on the date of such increase, the
Borrower is in pro forma compliance with the financial covenants set forth in
Section 9.01 as of the last day of the most recently ended fiscal quarter for
which the financial statements and compliance certificate required under
Section 8.01 have been delivered to the Administrative Agent and the Lenders
(calculated as though any Borrowing made on the date of such increase had been
made as of the last day of such fiscal quarter);

 

(E)                                subject to Section 2.01(b)(ix) below, if the
Borrower elects to increase the Aggregate Elected Commitment Amount by
increasing the Elected Commitment of one or more Lenders, the Borrower and each
such Increasing Lender shall execute and deliver to the Administrative Agent a
certificate substantially in the form of Exhibit K (an “Elected Commitment
Increase Certificate”) and the Borrower shall pay any applicable fees as may
have

 

28

--------------------------------------------------------------------------------


 

been agreed to between the Borrower, such Increasing Lender and/or the
Administrative Agent; and

 

(F)                                 if the Borrower elects to increase the
Aggregate Elected Commitment Amount by causing one or more Additional Lenders to
become a party to this Agreement, then the Borrower and each such Additional
Lender shall execute and deliver to the Administrative Agent a certificate
substantially in the form of Exhibit L (an “Additional Lender Certificate”),
together with an Administrative Questionnaire for each Additional Lender, and
the Borrower shall (I) if requested by any Additional Lender, deliver a Note
payable to such Additional Lender in a principal amount equal to its Maximum
Credit Amount, and otherwise duly completed and (II) pay any applicable fees as
may have been agreed to between the Borrower, any Additional Lender and/or the
Administrative Agent.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to Section 2.01(b)(iv), from and after the effective date specified in
the Elected Commitment Increase Certificate and/or the Additional Lender
Certificate:  (A) the amount of the Aggregate Elected Commitment Amount shall be
increased as set forth therein, and (B) in the case of an Additional Lender
Certificate, any Additional Lender party thereto shall be a party to this
Agreement and have the rights and obligations of a Lender under this Agreement
and the other Loan Documents.  In addition, each Increasing Lender and
Additional Lender shall be deemed to have purchased a pro rata portion of the
outstanding Loans (and participation interests in Letters of Credit) of each of
the other Lenders (and such Lenders hereby agree to sell and to take all such
further action to effectuate such sale) such that each Lender (including any
Increasing Lender and any Additional Lender) shall hold its Applicable Revolving
Credit Percentage of the outstanding Loans (and participation interests in
Letters of Credit) after giving effect to the increase in the Aggregate Elected
Commitment Amount and the resulting modification of each Lender’s Applicable
Revolving Credit Percentage and Maximum Credit Amount pursuant to
Section 2.01(b)(v).

 

(iv)                              Upon its receipt of a duly completed Elected
Commitment Increase Certificate and/or an Additional Lender Certificate,
executed by the Borrower and the Lender or by the Borrower and the Additional
Lender party thereto, as applicable, and the Administrative Questionnaire
referred to in Section 2.01(b)(ii) the Administrative Agent shall accept such
Elected Commitment Increase Certificate and/or Additional Lender Certificate and
record the information contained therein in the Register required to be
maintained by the Administrative Agent pursuant to Section 12.04(b)(iv).

 

(v)                                 Upon any increase in the Aggregate Elected
Commitment Amount pursuant to this Section 2.01(b), (A) each Lender’s Applicable
Revolving Credit Percentage shall be automatically deemed amended to the extent
necessary so that each such Lender’s Applicable Revolving Credit Percentage
equals the percentage of the Aggregate Elected Commitment Amount represented by
such Lender’s Elected Commitment, in each case after giving effect to such
increase, (B) each Lender’s Maximum Credit Amount shall be automatically deemed
amended to the extent necessary so that each Lender’s Maximum Credit Amount
equals such Lender’s Applicable Revolving Credit Percentage, after giving effect
to any adjustments thereto pursuant to the foregoing clause (A), of the
Aggregate Maximum Credit Amount, (C) Schedule 1.2 to this Agreement shall be
deemed amended to reflect the Elected Commitment of any Increasing Lender and
any Additional Lender, and any changes in the Lenders’ respective Applicable
Revolving Credit Percentages and Maximum Credit Amounts pursuant to the
foregoing clauses (A) and (B), and (D) the Borrower shall execute and deliver
new Notes to the extent required under Section 2.02(d).

 

(vi)                              The Borrower may from time to time terminate
or reduce the Aggregate Elected Commitment Amount; provided that (A) each
reduction of the Aggregate Elected Commitment Amount shall be in an amount that
is an integral multiple of $100,000 and not less than $1,000,000 and (B)

 

29

--------------------------------------------------------------------------------


 

the Borrower shall not reduce the Aggregate Elected Commitment Amount if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 3.03(c), the total Revolving Credit Exposures would exceed the Aggregate
Elected Commitment Amount.

 

(vii)                           The Borrower shall notify the Administrative
Agent of any election to terminate or reduce the Aggregate Elected Commitment
Amount under Section 2.01(b)(vi) at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof.  Any such notice of termination may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Any
termination or reduction of the Aggregate Elected Commitment Amount shall be
permanent and may not be reinstated, except pursuant to Section 2.01(b)(i). 
Each reduction of the Aggregate Elected Commitment Amount shall be made ratably
among each Lender’s Maximum Credit Amount in accordance with each Lender’s
Applicable Revolving Credit Percentage (and Schedule 1.2 shall be deemed amended
to reflect such amendments to each Lender’s Elected Commitment and the Aggregate
Elected Commitment Amount).

 

(viii)                        Upon any redetermination or other adjustment in
the Borrowing Base pursuant to this Agreement that would otherwise result in the
Borrowing Base becoming less than the Aggregate Elected Commitment Amount, the
Aggregate Elected Commitment Amount shall be automatically reduced (ratably
among the Lenders in accordance with each Lender’s Applicable Revolving Credit
Percentage) so that they equal such redetermined Borrowing Base (and Schedule
1.2 shall be deemed amended to reflect such amendments to each Lender’s Elected
Commitment and the Aggregate Elected Commitment Amount).

 

(ix)                              If (A) the Borrower elects to increase the
Aggregate Elected Commitment Amount and (B) each Lender has consented to such
increase in its Elected Commitment, then the Aggregate Elected Commitment Amount
shall be increased (ratably among the Lenders in accordance with each Lender’s
Applicable Revolving Credit Percentage) by the amount requested by the Borrower
(subject to the limitations set forth in Section 2.01(b)(ii)(A)) without the
requirement that any Lender deliver an Elected Commitment Increase Certificate,
and Schedule 1.2 shall be deemed amended to reflect such amendments to each
Lender’s Elected Commitment and the Aggregate Elected Commitment Amount.  The
Administrative Agent shall record the information regarding such increases in
the Register required to be maintained by the Administrative Agent pursuant to
Section 12.04(b)(iv).

 

Section 2.02                             Revolving Credit Loans and Borrowings.

 

(a)                                 Revolving Credit Borrowings; Several
Obligations.  Each Revolving Credit Loan shall be made as part of a Revolving
Credit Borrowing consisting of Revolving Credit Loans made by the Revolving
Credit Lenders ratably in accordance with their respective Commitments.  The
failure of any Revolving Credit Lender to make any Revolving Credit Loan
required to be made by it shall not relieve any other Revolving Credit Lender of
its obligations hereunder; provided that the Commitments are several and no
Revolving Credit Lender shall be responsible for any other Revolving Credit
Lender’s failure to make Revolving Credit Loans as required.

 

(b)                                 Types of Revolving Credit Loans.  Each
Revolving Credit Borrowing shall be comprised entirely of ABR Revolving Credit
Loans or Eurodollar Revolving Credit Loans as the Borrower may request in
accordance herewith.  Each Revolving Credit Lender at its option may make any
Eurodollar Revolving Credit Loan by causing any domestic or foreign branch or
Affiliate of such Revolving Credit Lender to make such Revolving Credit Loan;
provided that any exercise of such option shall not affect the

 

30

--------------------------------------------------------------------------------


 

obligation of the Borrower to repay such Revolving Credit Loan in accordance
with the terms of this Agreement.

 

(c)                                  Minimum Amounts; Limitation on Number of
Revolving Credit Borrowings.  At the commencement of each Interest Period for
any Eurodollar Revolving Credit Borrowing, such Revolving Credit Borrowing shall
be in an amount not less than $500,000 and increments of $500,000 in excess
thereof.  At the time that each ABR Revolving Credit Borrowing is made, such
Revolving Credit Borrowing shall be in an amount not less than $500,000 and
increments of $500,000 in excess thereof; provided that, notwithstanding the
foregoing, an ABR Revolving Credit Borrowing may be in an aggregate amount that
is equal to the entire unused balance of the total Commitments or that is
required to finance the reimbursement of a Reimbursement Obligation as
contemplated by Section 2.07(f)(iii).  Revolving Credit Borrowings of more than
one Type may be outstanding at the same time, provided that there shall not at
any time be more than a total of six Eurodollar Revolving Credit Borrowings
outstanding.  Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Revolving Credit Borrowing if the Interest Period requested with respect
thereto would end after the Revolving Credit Maturity Date.

 

(d)                                 Revolving Credit Notes.  Upon request of
such Revolving Credit Lender, the Revolving Credit Loans made by a Revolving
Credit Lender shall be evidenced by a single promissory note of the Borrower in
substantially the form of Exhibit A, and, (i) in the case of any Revolving
Credit Lender party hereto as of the date of this Agreement, such Revolving
Credit Note shall be dated as of the date of this Agreement, (ii) in the case of
any Revolving Credit Lender that becomes a party hereto pursuant to an
Assignment and Assumption, such Revolving Credit Note shall be dated as of the
effective date of the Assignment and Assumption, or (iii) in the case of any
Lender that becomes a party hereto in connection with an increase in the
Aggregate Elected Commitment Amounts pursuant to Section 2.01(b), as of the
effective date of such increase, in each case, payable to such Revolving Credit
Lender in a principal amount equal to its Maximum Credit Amount as in effect on
such date, and otherwise duly completed.  In the event that any Revolving Credit
Lender’s Maximum Credit Amount increases or decreases for any reason (whether
pursuant to Section 2.05, Section 12.04(b) or otherwise), the Borrower shall,
upon request of such Revolving Credit Lender, deliver or cause to be delivered
on the effective date of such increase or decrease, a new Revolving Credit Note
payable to such Revolving Credit Lender in a principal amount equal to its
Maximum Credit Amount after giving effect to such increase or decrease, and
otherwise duly completed, against return to the Borrower of the Revolving Credit
Note so replaced.  The date, amount, Type, interest rate and, if
applicable, Interest Period of each Revolving Credit Loan made by each Revolving
Credit Lender, and all payments made on account of the principal thereof, shall
be recorded by such Revolving Credit Lender on its books for its Revolving
Credit Note.  Failure to make any such notation or to attach a schedule shall
not affect any Revolving Credit Lender’s or the Borrower’s rights or obligations
in respect of such Revolving Credit Loans.

 

(e)                                  Register.  The Administrative Agent shall
maintain the Register pursuant to Section 12.04(b)(iv), and a subaccount therein
for each Revolving Credit Lender, in which Register and subaccounts (taken
together) shall be recorded (i) the amount of each Revolving Credit Borrowing
made hereunder, the type thereof and each Interest Period applicable to any
Eurodollar Borrowing, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Revolving Credit
Lender hereunder in respect of the Revolving Credit Borrowings and (iii) both
the amount of any sum received by the Administrative Agent hereunder from the
Borrower in respect of the Revolving Credit Borrowings and each Revolving Credit
Lender’s share thereof.  The entries made in the Register maintained pursuant to
this Section 2.02(e) shall, absent manifest error, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Revolving Credit Lender or the Administrative Agent to maintain
the Register or any account, as applicable, or any error therein, shall not in
any manner affect

 

31

--------------------------------------------------------------------------------


 

the obligation of the Borrower to repay the Revolving Credit Borrowings (and all
other amounts owing with respect thereto) made to the Borrower by the Revolving
Credit Lenders in accordance with the terms of this Agreement.

 

Section 2.03                             Requests for Revolving Credit
Borrowings.  The Borrower may request a Revolving Credit Borrowing, a
continuation of any Revolving Credit Borrowing in the same Type of Borrowing or
to convert any Revolving Credit Borrowing to any other Type of Revolving Credit
Borrowing only by delivery to the Administrative Agent of a Revolving Credit
Borrowing Request executed by a Responsible Officer of the Borrower, subject to
the following:

 

(a)                                 each such Revolving Credit Borrowing Request
shall set forth the information required on the Revolving Credit Borrowing
Request, including without limitation:

 

(i)                                     the proposed date of such Revolving
Credit Borrowing (or the continuation or conversion of an outstanding Revolving
Credit Borrowing), which must be a Business Day;

 

(ii)                                  whether such Borrowing is a new Revolving
Credit Borrowing or a continuation or conversion of an outstanding Revolving
Credit Borrowing; and

 

(iii)                               whether such Revolving Credit Borrowing is
to be an ABR Borrowing or a Eurodollar Borrowing, and, except in the case of an
ABR Borrowing, the first Interest Period applicable thereto.

 

(b)                                 each such Revolving Credit Borrowing Request
shall be delivered to the Administrative Agent by 12:00 p.m. (New York time)
three (3) Business Days prior to the proposed date of the Revolving Credit
Borrowing, except in the case of an ABR Borrowing, for which the Request for
Borrowing must be delivered by 12:00 p.m. (New York time) on the proposed date
for such Revolving Credit Borrowing; provided that any such notice of an ABR
Borrowing to finance the reimbursement of a Letter of Credit Payment as
contemplated by Section 2.07(f) may be given not later than 11:00 a.m., New York
City time, on the date of the proposed Borrowing;

 

(c)                                  on the proposed date of such Revolving
Credit Borrowing, the sum of (x) the aggregate principal amount of all Revolving
Credit Exposures outstanding on such date (including, without duplication, the
Loans that are deemed to be disbursed by Administrative Agent under
Section 2.07(f)(iii) hereof in respect of Borrower’s Reimbursement Obligations
hereunder), after giving effect to all outstanding requests for Revolving Credit
Borrowings and Swing Line Loans and for the issuance of any Letters of Credit,
shall not exceed the lesser of (i) the Aggregate Maximum Credit Amount, (ii) the
then applicable Borrowing Base and (iii) the then applicable Aggregate Elected
Commitment Amount;

 

(d)                                 a Revolving Credit Borrowing Request, once
delivered to the Administrative Agent, shall not be revocable by the Borrower
and (other than a Revolving Credit Borrowing Request to refund, continue or
convert any outstanding Revolving Credit Borrowing) shall constitute a
certification by the Borrower as of the date thereof that the conditions set
forth in Sections 6.02(a) and (b) have been satisfied;

 

(e)                                  if the Borrower fails to deliver a timely
Revolving Credit Borrowing Request with respect to a Eurodollar Revolving Credit
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Revolving Credit Borrowing;
notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing, no outstanding Revolving Credit Borrowing may be
converted to or continued as a Eurodollar Revolving Credit Borrowing (and any
Revolving Credit

 

32

--------------------------------------------------------------------------------


 

Borrowing Request that requests the conversion of any Revolving Credit Borrowing
to, or continuation of any Revolving Credit Borrowing as, a Eurodollar Revolving
Credit Borrowing shall be ineffective) and unless repaid, each Eurodollar
Revolving Credit Borrowing shall be converted to an ABR Revolving Credit
Borrowing at the end of the Interest Period applicable thereto;

 

the Administrative Agent, acting on behalf of the Revolving Credit Lenders, may
also, at its option, lend under this Section 2.03 upon the telephone or email
request of a Responsible Officer of the Borrower and, in the event the
Administrative Agent, acting on behalf of the Revolving Credit Lenders, makes
any such Revolving Credit Borrowing upon a telephone or email request, a
Responsible Officer shall fax or deliver by electronic file to the
Administrative Agent, on the same day as such telephone or email request, an
executed Revolving Credit Borrowing Request.  The Borrower hereby authorizes the
Administrative Agent to disburse Revolving Credit Borrowings under this
Section 2.03 pursuant to the telephone or email instructions of any person
purporting to be a Responsible Officer.  Notwithstanding the foregoing, the
Borrower acknowledges that the Borrower shall bear all risk of loss resulting
from disbursements made upon any telephone or email request.  Each telephone or
email request for a Revolving Credit Borrowing from a Responsible Officer for
the Borrower shall constitute a certification of the matters set forth in the
Revolving Credit Borrowing Request form as of the date of such requested
Revolving Credit Borrowing.

 

Section 2.04                             Funding of Revolving Credit Borrowings.

 

(a)                                 Upon receiving any Revolving Credit
Borrowing Request from Borrower under Section 2.03, the Administrative Agent
shall promptly notify each Revolving Credit Lender by wire, telex or telephone
(confirmed by wire, telecopy or telex) of the amount of such Revolving Credit
Borrowing being requested and the date such Revolving Credit Borrowing is to be
made by each Revolving Credit Lender in an amount equal to its Applicable
Revolving Credit Percentage of such Revolving Credit Borrowing.  Unless such
Revolving Credit Lender’s Commitment to make Revolving Credit Loans hereunder
shall have been suspended or terminated in accordance with this Agreement, each
such Revolving Credit Lender shall make available the amount of its Applicable
Revolving Credit Percentage of each Revolving Credit Borrowing in immediately
available funds to the Administrative Agent, as follows:

 

(i)                                     for ABR Revolving Credit Borrowings, at
the office of the Administrative Agent located at 383 Madison Avenue, New York,
New York 10179, not later than 1:00 p.m. (New York time) on the date of such
Borrowing; and

 

(ii)                                  for Eurodollar Borrowings, at the office
of the Administrative Agent located at 383 Madison Avenue, New York, New York
10179, not later than 1:00 p.m. (New York time) on the date of such Borrowing.

 

(b)                                 Except in respect of Revolving Credit
Borrowings covering the reimbursement of Letters of Credit pursuant to
Section 2.07(f), the Administrative Agent will make such Revolving Credit Loans
available to the Borrower by promptly crediting the funds so received from the
Revolving Credit Lenders to an account of the Borrower designated by the
Borrower in the applicable Revolving Credit Borrowing Request not later than
4:00 p.m. (New York time); provided that ABR Revolving Credit Borrowings made to
finance the reimbursement of a Letter of Credit Payment as provided in
Section 2.07(f) shall be remitted by the Administrative Agent to the applicable
Issuing Bank; provided, further, that ABR Revolving Credit Borrowings made to
refund any Swing Line Loan pursuant to Section 2.08(e) shall be remitted by the
Administrative Agent to the Swing Line Lender.

 

(c)                                  The Administrative Agent shall deliver the
documents and papers received by it for the account of each Revolving Credit
Lender to such Revolving Credit Lender.  Unless the

 

33

--------------------------------------------------------------------------------


 

Administrative Agent shall have been notified by any Revolving Credit Lender
prior to the date of any proposed Revolving Credit Borrowing that such Revolving
Credit Lender does not intend to make available to the Administrative Agent such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of such
Borrowing, the Administrative Agent may assume that such Revolving Credit Lender
has made such amount available to the Administrative Agent on such date, as
aforesaid.  The Administrative Agent may, but shall not be obligated to, make
available to the Borrower the amount of such payment in reliance on such
assumption.  If such amount is not in fact made available to the Administrative
Agent by such Revolving Credit Lender, as aforesaid, the Administrative Agent
shall be entitled to recover such amount on demand from such Revolving Credit
Lender.  If such Revolving Credit Lender does not pay such amount forthwith upon
the Administrative Agent’s demand therefor and the Administrative Agent has in
fact made a corresponding amount available to the Borrower, the Administrative
Agent shall promptly notify the Borrower and the Borrower shall pay such amount
to the Administrative Agent, if such notice is delivered to the Borrower prior
to 1:00 p.m. (New York time) on a Business Day, on the day such notice is
received, and otherwise on the next Business Day, and such amount paid by the
Borrower shall be applied as a prepayment of the Revolving Credit Loans (without
any corresponding reduction in the Aggregate Maximum Credit Amount), reimbursing
the Administrative Agent for having funded said amounts on behalf of such
Revolving Credit Lender.  The Borrower shall retain its claim against such
Revolving Credit Lender with respect to the amounts repaid by it to the
Administrative Agent and, if such Revolving Credit Lender subsequently makes
such amounts available to the Administrative Agent, the Administrative Agent
shall promptly make such amounts available to the Borrower as a Revolving Credit
Borrowing.  The Administrative Agent shall also be entitled to recover from such
Revolving Credit Lender or the Borrower, as the case may be, but without
duplication, interest on such amount in respect of each day from the date such
amount was made available by the Administrative Agent to the Borrower, to the
date such amount is recovered by the Administrative Agent, at a rate per annum
equal to:

 

(i)                                     in the case of such Revolving Credit
Lender, for the first two (2) Business Days such amount remains unpaid, the
NYFRB Rate, and thereafter, at the rate of interest then applicable to such
Revolving Credit Borrowings; and

 

(ii)                                  in the case of the Borrower, the rate of
interest then applicable to such Revolving Credit Borrowing.

 

Until such Revolving Credit Lender has paid the Administrative Agent such
amount, such Revolving Credit Lender shall have no interest in or rights with
respect to such Borrowing for any purpose whatsoever.  The obligation of any
Revolving Credit Lender to make any Revolving Credit Loan hereunder shall not be
affected by the failure of any other Revolving Credit Lender to make any Loan
hereunder, and no Revolving Credit Lender shall have any liability to the
Borrower or any of its Subsidiaries, the Administrative Agent, any other
Revolving Credit Lender, or any other party for another Revolving Credit
Lender’s failure to make any Loan hereunder.

 

Section 2.05                             Termination and Reduction of Aggregate
Maximum Credit Amounts.

 

(a)                                 Scheduled Termination of Commitments. 
Unless previously terminated, the Commitments shall terminate on the Revolving
Credit Maturity Date.  If at any time the Aggregate Maximum Credit Amounts, the
Borrowing Base or the Aggregate Elected Commitment Amount are terminated or
reduced to zero, then the Commitments shall terminate on the effective date of
such termination or reduction.

 

34

--------------------------------------------------------------------------------


 

(b)                                 Optional Termination and Reduction of
Aggregate Credit Amounts.

 

(i)                                     The Borrower may at any time terminate,
or from time to time reduce, the Aggregate Maximum Credit Amounts; provided that
each reduction of the Aggregate Maximum Credit Amounts shall be in an amount
that is an integral multiple of $1,000,000 and not less than $1,000,000 and the
Borrower shall not terminate or reduce the Aggregate Maximum Credit Amounts if,
after giving effect to any concurrent prepayment of the Revolving Credit Loans
in accordance with Section 3.03(c)(i), the total Revolving Credit Exposures
would exceed the total Commitments.  No reduction shall reduce the Swing Line
Maximum Amount unless the Borrower so elects, provided that the Swing Line
Maximum Amount shall at no time be greater than the Aggregate Maximum Credit
Amounts.

 

(ii)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Aggregate
Maximum Credit Amounts under Section 2.05(b)(i) at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof.  Promptly following receipt of any
notice, the Administrative Agent shall advise the Revolving Credit Lenders of
the contents thereof.  Each notice delivered by the Borrower pursuant to this
Section 2.05(b)(ii) shall be irrevocable; provided that a notice of termination
of the Aggregate Maximum Credit Amount delivered by the Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities or
other agreements, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.   Each reduction of the Aggregate Maximum
Credit Amounts shall be made ratably among the Revolving Credit Lenders in
accordance with each Revolving Credit Lender’s Applicable Revolving Credit
Percentage.

 

Section 2.06                             Borrowing Base.

 

(a)                                 Initial Borrowing Base.  The Borrowing Base
on the Effective Date shall be $1,300,000,000.  Notwithstanding the foregoing,
the Borrowing Base may be subject to further adjustments from time to time
pursuant to the Borrowing Base Adjustment Provisions.

 

(b)                                 Scheduled and Interim Redeterminations.  The
Borrowing Base shall be redetermined as provided in accordance with this
Section 2.06, and, subject to Section 2.06(d), the Borrowing Base shall be
redetermined semi-annually (each a “Scheduled Redetermination”), and shall
become effective and applicable to the Borrower, the Administrative Agent, the
Issuing Banks and the Revolving Credit Lenders on or about May 1 (with respect
to the Reserve Report delivered on April 1) and on or about November 1 (with
respect to the Reserve Report delivered on October 1) of each year commencing on
or about November 1, 2018.  In addition, (i) Borrower may, by notifying the
Administrative Agent thereof, and the Administrative Agent may, at the direction
of the Majority Lenders, by notifying the Borrower thereof, two times per year,
each elect to cause the Borrowing Base to be redetermined between Scheduled
Redeterminations and (ii) the Borrower may elect, by notifying the
Administrative Agent of any acquisition of Oil and Gas Properties by any Credit
Party with a purchase price in the aggregate of at least five percent (5%) of
the then effective Borrowing Base, to cause the Borrowing Base to be
redetermined between Scheduled Redeterminations in accordance with this
Section 2.06 (each redetermination under clause (i) or (ii) of this sentence, an
“Interim Redetermination”).

 

(c)                                  Scheduled and Interim Redetermination
Procedure.

 

(i)                                     Each Scheduled Redetermination and each
Interim Redetermination shall be effectuated as follows:  Upon receipt by the
Administrative Agent of the Reserve Report, the certificate required to be
delivered by the Borrower to the Administrative Agent, in the case of a
Scheduled Redetermination, pursuant to Section 8.12(a) and (c), and in the case
of an Interim Redetermination, pursuant to Section 8.12(b) and (c), and such
other reports, data and supplemental information, including, without limitation,
the information provided pursuant to Section 8.12(c), as may, from time to time,
be

 

35

--------------------------------------------------------------------------------


 

reasonably requested by the Majority Lenders (the Reserve Report, such
certificate and such other reports, data and supplemental information with
respect to the Oil and Gas Properties and other Properties of the Credit Parties
being the “Engineering Reports”), the Administrative Agent shall evaluate the
information contained in the Engineering Reports and shall, in good faith,
propose a new Borrowing Base (the “Proposed Borrowing Base”) based upon such
information and such other information (including, without limitation, the
status of title information with respect to the Oil and Gas Properties as
described in the Engineering Reports and the existence of any other Debt) as the
Administrative Agent deems appropriate in its reasonable discretion and
consistent with its normal oil and gas lending criteria as it exists at the
particular time.  In no event shall the Proposed Borrowing Base exceed the
Aggregate Maximum Credit Amounts.

 

(ii)                                  The Administrative Agent shall notify the
Borrower and the Revolving Credit Lenders of the Proposed Borrowing Base (the
“Proposed Borrowing Base Notice”):

 

(A)                               in the case of a Scheduled Redetermination if
the Administrative Agent shall have received the Engineering Reports required to
be delivered by the Borrower pursuant to Section 8.12(a) and (c) in a timely and
complete manner, then on or before April 15 and October 15 of such year
following the date of delivery or if the Administrative Agent shall not have
received the Engineering Reports required to be delivered by the Borrower
pursuant to Section 8.12(a) and (c) in a timely and complete manner, then
promptly after the Administrative Agent has received complete Engineering
Reports from the Borrower and has had a reasonable opportunity to determine the
Proposed Borrowing Base in accordance with Section 2.06(c)(i); and

 

(B)                               in the case of an Interim Redetermination,
promptly, and in any event, within fifteen (15) days after the Administrative
Agent has received the required Engineering Reports.

 

(iii)                               Any Proposed Borrowing Base that would
increase the Borrowing Base then in effect must be approved or deemed to have
been approved by all of the Revolving Credit Lenders as provided in this
Section 2.06(c)(iii); and any Proposed Borrowing Base that would decrease or
maintain the Borrowing Base then in effect (not including an automatic reduction
pursuant to Section 2.06(e)) must be approved or be deemed to have been approved
by the Required Lenders (in each Revolving Credit Lender’s sole discretion
consistent with its normal oil and gas criteria as it exists at the particular
time) as provided in this Section 2.06(c)(iii).  Upon receipt of the Proposed
Borrowing Base Notice, each Revolving Credit Lender shall have fifteen (15) days
to agree with the Proposed Borrowing Base or disagree with the Proposed
Borrowing Base by proposing an alternate Borrowing Base.  If at the end of such
fifteen (15) days, any Revolving Credit Lender has not communicated its approval
or disapproval in writing to the Administrative Agent, such silence shall be
deemed to be an approval of the Proposed Borrowing Base.  If, at the end of such
15-day period, all of the Revolving Credit Lenders, in the case of a Proposed
Borrowing Base that would increase the Borrowing Base then in effect, or the
Required Lenders, in the case of a Proposed Borrowing Base that would decrease
or maintain the Borrowing Base then in effect, have approved or deemed to have
approved, as aforesaid, then the Proposed Borrowing Base shall become the new
Borrowing Base, effective on the date specified in Section 2.06(d).  If,
however, at the end of such 15-day period, all of the Revolving Credit Lenders
or the Required Lenders, as applicable, have not approved or deemed to have
approved, as aforesaid, then the Administrative Agent shall poll the Revolving
Credit Lenders to ascertain the highest Borrowing Base then acceptable to a
number of Revolving Credit Lenders sufficient to constitute the Required Lenders
and, so long as such amount does not increase the Borrowing Base then in effect,
such amount shall become the new Borrowing Base, effective on the date specified
in Section 2.06(d).

 

36

--------------------------------------------------------------------------------


 

(d)                                 Effectiveness of a Redetermined Borrowing
Base.  After a redetermined Borrowing Base is approved or is deemed to have been
approved by all of the Revolving Credit Lenders or the Required Lenders, as
applicable, pursuant to Section 2.06(c)(iii) or adjusted pursuant to the
Borrowing Base Adjustment Provisions, the Administrative Agent shall notify the
Borrower and the Revolving Credit Lenders of the amount of the redetermined
Borrowing Base (the “New Borrowing Base Notice”), and such amount shall become
the new Borrowing Base, effective and applicable to the Borrower, the
Administrative Agent, the Issuing Banks and the Revolving Credit Lenders:

 

(i)                                     in the case of a Scheduled
Redetermination, if the Administrative Agent shall have received the Engineering
Reports required to be delivered by the Borrower pursuant to Section 8.12(a) and
(c) in a timely and complete manner, then as of May 1 or November 1 as
applicable, or if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Section 8.12(a) and (c) in a timely and complete manner, then on the Business
Day next succeeding delivery of such notice; and

 

(ii)                                  in the case of an Interim Redetermination
or an adjustment to the Borrowing Base pursuant to the Borrowing Base Adjustment
Provisions, on the Business Day next succeeding delivery of such notice.

 

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base pursuant to the Borrowing Base Adjustment
Provisions, whichever occurs first.  Notwithstanding the foregoing, no Scheduled
Redetermination, Interim Redetermination or adjusted Borrowing Base shall become
effective until the New Borrowing Base Notice related thereto is received by the
Borrower.

 

(e)                                  Adjustment for Debt Incurrence.  If any
Credit Party issues or incurs any Debt consisting of or related to the senior
notes permitted under Section 9.02(f) during the period between Scheduled
Redeterminations, then (i) on the date on which such Debt is issued, the
Borrowing Base then in effect shall be reduced by an amount equal to the product
of 0.25 multiplied by the stated principal amount of such Debt, and (ii) the
Borrowing Base as so reduced shall become the new Borrowing Base immediately
upon the date of such issuance, effective and applicable to the Borrower, the
Administrative Agent, the Swingline Lender, the Issuing Banks and the Lenders on
such date until the next redetermination or modification thereof hereunder. For
purposes of this Section 2.06(e), if any such Debt consisting of senior notes
issued pursuant to Section 9.02(f) (or Guarantee thereof) is issued at a
discount or otherwise sold for less than “par,” the reduction shall be
calculated based upon the stated principal amount without reference to such
discount. Notwithstanding the foregoing, no such reduction to the Borrowing Base
shall be required with respect to any issuance of other Permitted Unsecured
Notes pursuant to Section 9.02(g) to refinance outstanding unsecured notes
except with respect to any portion of the face principal amount of such
refinancing Debt which exceeds the principal amount of such refinanced Debt
(plus any accrued interest, fees, expenses and premiums of such refinanced
Debt).

 

Section 2.07                             Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions of this Agreement, each Issuing Bank may (but shall not be required
to) through the Issuing Office, at any time and from time to time from and after
the date hereof until five (5) Business Days prior to the Revolving Credit
Maturity Date, upon the written request of the Borrower accompanied by a duly
executed Letter of Credit Agreement and such other documentation related to the
requested Letter of Credit as each Issuing Bank may reasonably require, issue
Letters of Credit in Dollars for the account of any Credit Party, in an
aggregate amount for all Letters of Credit issued hereunder at any one time
outstanding by any Issuing Bank shall not to exceed its Letter of Credit Maximum
Amount.  Notwithstanding that a Letter of Credit issued or outstanding hereunder
is in

 

37

--------------------------------------------------------------------------------


 

support of any obligations of, or is for the account of, any Credit Party other
than the Borrower, the Borrower shall be obligated to reimburse the applicable
Issuing Bank hereunder for any and all drawings under such Letter of Credit. 
The Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of any other Credit Party inures to the benefit of the Borrower and that
the Borrower’s business derives substantial benefits from the businesses of such
other Credit Party.  Each Letter of Credit shall be in a minimum face amount of
Twenty-Five Thousand Dollars ($25,000) (or such lesser amount as may be agreed
to by Issuing Bank) and each Letter of Credit (including any renewal thereof)
shall expire not later than the first to occur of (i) twelve (12) months after
the date of issuance thereof or such longer time as may be approved by Issuing
Bank and (ii) five (5) Business Days prior to the Revolving Credit Maturity Date
in effect on the date of issuance thereof; provided, that any Letter of Credit
meeting the immediately foregoing requirements may contain a customary
“evergreen” provision relating to the renewal thereof; provided, further, to the
extent the Borrower Cash Collateralizes any other Letter of Credit at least one
hundred eighty (180) days prior to the Revolving Credit Maturity Date in cases
where such Letter of Credit could be automatically renewed beyond the Revolving
Credit Maturity Date (but in no event beyond one year following the Revolving
Credit Maturity Date), such Letter of Credit may contain a customary “evergreen”
provision relating to the renewal thereof.  The submission of all applications
in respect of and the issuance of each Letter of Credit hereunder shall be
subject in all respects to the International Standby Practices 98, and any
successor documentation thereto and to the extent not inconsistent therewith,
the laws of the State of New York.  In the event of any conflict between this
Agreement and any Letter of Credit Document other than any Letter of Credit,
this Agreement shall control.

 

(b)                                 Conditions to Issuance.  No Letter of Credit
shall be issued (including the renewal or extension of any Letter of Credit
previously issued) at the request and for the account of the Borrower unless, as
of the date of issuance (or renewal or extension) of such Letter of Credit:

 

(i)                                     after giving effect to the Letter of
Credit requested, the Letter of Credit Obligations do not exceed the sum of all
Letter of Credit Maximum Amounts; and (ii) after giving effect to the Letter of
Credit requested, the Letter of Credit Obligations on such date plus the
aggregate amount of all Revolving Credit Loans and Swing Line Loans (including
all Loans deemed disbursed by Administrative Agent under Section 2.07(f)(iii) in
respect of the Borrower’s Reimbursement Obligations) hereunder requested or
outstanding on such date do not exceed the least of (A) the Aggregate Maximum
Credit Amount, (B) the then applicable Borrowing Base and (C) the Aggregate
Elected Commitment Amount;

 

(ii)                                  the conditions set forth in Section 6.02
have been satisfied;

 

(iii)                               if requested by an Issuing Bank, the
Borrower shall have delivered to such Issuing Bank at its Issuing Office the
Letter of Credit Agreement related thereto, together with such other documents
and materials as may be reasonably required pursuant to the terms thereof, and
the terms of the proposed Letter of Credit shall be reasonably satisfactory to
such Issuing Bank;

 

(iv)                              no order, judgment or decree of any court,
arbitrator or Governmental Authority shall purport by its terms to enjoin or
restrain Issuing Bank from issuing the Letter of Credit requested, or any
Revolving Credit Lender from taking an assignment of its Revolving Credit
Percentage thereof pursuant to Section 2.07(f) hereof, and no law, rule,
regulation, request or directive (whether or not having the force of law) shall
prohibit the applicable Issuing Bank from issuing, or any Revolving Credit
Lender from taking an assignment of its Applicable Revolving Credit Percentage
of, the Letter of Credit requested or letters of credit generally;

 

(v)                                 there shall have been (A) no introduction of
or change in the interpretation of any law or regulation, (B) no declaration of
a general banking moratorium by banking authorities in the United States, New
York or the respective jurisdictions in which the Revolving Credit Lenders, the

 

38

--------------------------------------------------------------------------------


 

Borrower and the beneficiary of the requested Letter of Credit are located, and
(C) no establishment of any new restrictions by any central bank or other
Governmental Authority on transactions involving letters of credit or on banks
generally that, in any case described in this Section 2.07(b)(v), would make it
unlawful or unduly burdensome for the applicable Issuing Bank to issue or any
Revolving Credit Lender to take an assignment of its Applicable Revolving Credit
Percentage of the requested Letter of Credit or letters of credit generally;

 

(vi)                              if any Revolving Credit Lender is a Defaulting
Lender, each Issuing Bank has entered into arrangements reasonably satisfactory
to it to eliminate such Issuing Bank’s risk with respect to the participation in
Letters of Credit by any such Defaulting Lender, including, without limitation,
the creation of a cash collateral account or delivery of other security by the
Borrower to assure payment of such Defaulting Lender’s Applicable Revolving
Credit Percentage of all outstanding Letter of Credit Obligations; and

 

(vii)                           the applicable Issuing Bank shall have received
the issuance fees required in connection with the issuance of such Letter of
Credit pursuant to Section 2.07(d).

 

Each Letter of Credit Agreement submitted to Issuing Bank pursuant hereto shall
constitute the certification by Borrower of the matters set forth in
Section 6.02. The Administrative Agent shall be entitled to rely on such
certification without any duty of inquiry.

 

(c)                                  Notice.  Each Issuing Bank shall deliver to
the Administrative Agent, concurrently with or promptly following its issuance
of any Letter of Credit, a true and complete copy of each Letter of Credit. 
Promptly upon its receipt thereof, the Administrative Agent shall give notice,
substantially in the form attached as Exhibit I, to each Revolving Credit Lender
of the issuance of each Letter of Credit, specifying the amount thereof and the
amount of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
thereof.

 

(d)                                 Letter of Credit Fees.

 

(i)                                     The Borrower shall pay letter of credit
fees as follows:

 

(A)                               A participation fee with respect to each
Lender’s participations in Letters of Credit, which shall accrue at the same
Applicable Margin used to determine the interest rate applicable to Eurodollar
Revolving Credit Loans on the average daily amount of such Lender’s Letter of
Credit Obligations (excluding any portion thereof attributable to unreimbursed
Letter of Credit Payments) during the period from and including the Effective
Date to but excluding the later of the date on which such Lender’s Commitment
terminates and the date on which such Lender ceases to have any Letter of Credit
Obligations, shall be paid to the Administrative Agent for distribution to the
Revolving Credit Lenders in accordance with their Applicable Revolving Credit
Percentages.

 

(B)                               A letter of credit fronting fee in the amount
of 0.125% per annum on the face amount of each Letter of Credit during the
period from and including the Effective Date to but excluding the later of the
date of termination of the Commitments and the date on which there ceases to be
any Letter of Credit Obligations (but in no event less than $500 per annum),
shall be paid to the Administrative Agent for distribution to each Issuing Bank
for its own account.

 

(ii)                                  All payments by the Borrower to the
Administrative Agent for distribution to an Issuing Bank or the Revolving Credit
Lenders under this Section 2.07(d) shall be made in Dollars in immediately
available funds at the Issuing Office or such other office of the Administrative
Agent as may

 

39

--------------------------------------------------------------------------------


 

be designated from time to time by written notice to Borrower by the
Administrative Agent.  The fees described in Section 2.07(d)(i)(A) and (B) above
(i) accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Aggregate
Maximum Commitment Amount terminates and any such fees accruing after the date
on which the Aggregate Maximum Commitment Amount terminates shall be payable on
demand and (ii) shall be nonrefundable under all circumstances subject to
Section 12.12. All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 

(e)                                  Other Fees.  In connection with the Letters
of Credit, and in addition to the Letter of Credit Fees, the Borrower shall pay,
for the sole account of each Issuing Bank, standard documentation,
administration, payment and cancellation charges assessed by such Issuing Bank
or the Issuing Office, at the times, in the amounts and on the terms set forth
or to be set forth from time to time in the standard fee schedule of the Issuing
Office in effect from time to time.

 

(f)                                   Participation Interests in and Drawings
and Demands for Payment Under Letters of Credit.

 

(i)                                     By the issuance of a Letter of Credit
(or an amendment to a Letter of Credit increasing the amount thereof) and
without any further action on the part of any Issuing Bank or the Lenders, the
applicable Issuing Bank hereby grants to each Revolving Credit Lender, and each
Revolving Credit Lender hereby acquires from such Issuing Bank, a participation
in such Letter of Credit equal to such Lender’s Applicable Revolving Credit
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Revolving
Credit Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the applicable Issuing Bank, such
Lender’s Applicable Revolving Credit Percentage of each Letter of Credit Payment
made by such Issuing Bank and not reimbursed by the Borrower on the date due as
provided in paragraph (ii) below, or of any reimbursement payment required to be
refunded to the Borrower for any reason.  Each Revolving Credit Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default, an Event of Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(ii)                                  If any Issuing Bank shall honor a draft or
other demand for payment presented or made under any Letter of Credit, the
Borrower agrees to pay to such Issuing Bank an amount equal to the amount paid
by such Issuing Bank in respect of such draft or other demand under such Letter
of Credit and all reasonable expenses paid or incurred by the Administrative
Agent relative thereto not later than 1:00 p.m. (New York time), in Dollars, on
(i) the Business Day that the Borrower received notice of such presentment and
honor, if such notice is received prior to 11:00 a.m. (New York time) or
(ii) the Business Day immediately following the day that the Borrower received
such notice, if such notice is received after 11:00 a.m. (New York time).

 

(iii)                               If any Issuing Bank shall honor a draft or
other demand for payment presented or made under any Letter of Credit, but the
Borrower does not reimburse such Issuing Bank as required under
Section 2.07(f)(ii) and the Aggregate Maximum Commitment Amount has not been
terminated (whether by maturity, acceleration or otherwise), the Borrower shall
be deemed to have immediately requested that the Revolving Credit Lenders make a
ABR Revolving Credit Borrowing (which Borrowing may be subsequently converted at
any time into a Eurodollar Borrowing pursuant to Section

 

40

--------------------------------------------------------------------------------


 

2.03 hereof) in the principal amount equal to the amount paid by such Issuing
Bank in respect of such draft or other demand under such Letter of Credit and
all reasonable expenses paid or incurred by the Administrative Agent relative
thereto. The Administrative Agent will promptly notify the Revolving Credit
Lenders of such deemed request, and each such Lender shall make available to the
Administrative Agent an amount equal to its pro rata share (based on its
Applicable Revolving Credit Percentage) of the amount of such Borrowing.

 

(iv)                              If any Issuing Bank shall honor a draft or
other demand for payment presented or made under any Letter of Credit, but the
Borrower does not reimburse such Issuing Bank as required under
Section 2.07(f)(ii), and (i) the Aggregate Maximum Credit Amount has been
terminated (whether by maturity, acceleration or otherwise), or (ii) any
reimbursement received by such Issuing Bank from the Borrower is or must be
returned or rescinded upon or during any bankruptcy or reorganization of the
Borrower or any of its Subsidiaries or otherwise, then the Administrative Agent
shall notify each Revolving Credit Lender, and each Revolving Credit Lender will
be obligated to pay the Administrative Agent for the account of such Issuing
Bank its pro rata share (based on its Applicable Revolving Credit Percentage) of
the amount paid by such Issuing Bank in respect of such draft or other demand
under such Letter of Credit and all reasonable expenses paid or incurred by the
Administrative Agent relative thereto (but no such payment shall diminish the
obligations of the Borrower hereunder).  Upon receipt thereof, the
Administrative Agent will deliver to such Revolving Credit Lender a
participation certificate evidencing its participation interest in respect of
such payment and expenses.  To the extent that a Revolving Credit Lender fails
to make such amount available to the Administrative Agent by 10:00 am New York
time on the Business Day next succeeding the date such notice is given, such
Revolving Credit Lender shall pay interest on such amount in respect of each day
from the date such amount was required to be paid, to the date paid to the
Administrative Agent, at a rate per annum equal to the rate applicable under
Section 2.04(c)(i) with respect to Revolving Credit Borrowings.  The failure of
any Revolving Credit Lender to make its pro rata portion of any such amount
available under to the Administrative Agent shall not relieve any other
Revolving Credit Lender of its obligation to make available its pro rata portion
of such amount, but no Revolving Credit Lender shall be responsible for failure
of any other Revolving Credit Lender to make such pro rata portion available to
the Administrative Agent.

 

(v)                                 In the case of any Borrowing made under this
Section 2.07(f), each such Borrowing shall be disbursed notwithstanding any
failure to satisfy any conditions for disbursement of any Borrowing set forth in
Article II hereof or Article VI, and, to the extent of the Borrowing so
disbursed, the Reimbursement Obligation of Borrower to the Administrative Agent
under this Section 2.07(f) shall be deemed satisfied (unless, in each case,
taking into account any such deemed Borrowings, the aggregate outstanding
principal amount of Revolving Credit Borrowings and Swing Line Loans, plus the
Letter of Credit Obligations (other than the Reimbursement Obligations to be
reimbursed by this Borrowing) on such date exceed the lesser of the Borrowing
Base, the then applicable Aggregate Maximum Credit Amount or the then applicable
Aggregate Elected Commitment Amount).

 

(vi)                              If any Issuing Bank shall honor a draft or
other demand for payment presented or made under any Letter of Credit, such
Issuing Bank shall provide notice thereof to the Borrower on the date such draft
or demand is honored, and to each Revolving Credit Lender on such date unless
the Borrower shall have satisfied its Reimbursement Obligations by payment to
the Administrative Agent (for the benefit of such Issuing Bank) as required
under this Section 2.07(f).  Each Issuing Bank shall further use reasonable
efforts to provide notice to the Borrower prior to honoring any such draft or
other demand for payment, but such notice, or the failure to provide such
notice, shall not affect the rights or obligations of any Issuing Bank with
respect to any Letter of Credit or the rights and obligations of the parties
hereto, including without limitation the obligations of the Borrower under this
Section 2.07(f).

 

41

--------------------------------------------------------------------------------


 

(vii)                           Notwithstanding the foregoing, however, no
Revolving Credit Lender shall be deemed to have acquired a participation in a
Letter of Credit if the officers of the applicable Issuing Bank immediately
responsible for matters concerning this Agreement shall have received written
notice from the Administrative Agent or any Lender at least two (2) Business
Days prior to the date of the issuance or extension of such Letter of Credit or,
with respect to any Letter of Credit subject to automatic extension, at least
five (5) Business Days prior to the date that the beneficiary under such Letter
of Credit must be notified that such Letter of Credit will not be renewed, that
the issuance or extension of Letters of Credit should be suspended based on the
occurrence and continuance of a Default or Event of Default and stating that
such notice is a “notice of default”; provided, however, that the Revolving
Credit Lenders shall be deemed to have acquired such a participation upon the
date on which such Default or Event of Default has been waived by the requisite
Revolving Credit Lenders, as applicable, but effective as of the extension or
issuance date.

 

(viii)                        Nothing in this Agreement shall be construed to
require or authorize any Revolving Credit Lender to issue any Letter of Credit,
it being recognized that the Issuing Banks shall be the sole issuers of Letters
of Credit under this Agreement.

 

(ix)                              In the event that any Revolving Credit Lender
becomes a Defaulting Lender, any Issuing Bank may, at its option, require that
the Borrower enter into arrangements satisfactory to such Issuing Bank to
eliminate such Issuing Bank’s risk with respect to the participation in Letters
of Credit by such Defaulting Lender, including creation of a cash collateral
account or delivery of other security to assure payment of such Defaulting
Lender’s Applicable Revolving Credit Percentage of all outstanding Letter of
Credit Obligations.

 

(g)                                  Obligations Irrevocable.  The obligations
of the Borrower to make payments to the Administrative Agent for the account of
any Issuing Bank or the Revolving Credit Lenders with respect to Letter of
Credit Obligations under Section 2.07(f), shall be unconditional and irrevocable
and not subject to any qualification or exception whatsoever, including, without
limitation:

 

(i)                                     Any lack of validity or enforceability
of any Letter of Credit, any Letter of Credit Agreement, any other documentation
relating to any Letter of Credit, this Agreement or any of the other Loan
Documents (the “Letter of Credit Documents”);

 

(ii)                                  Any amendment, modification, waiver,
consent, or any substitution, exchange or release of or failure to perfect any
interest in collateral or security, with respect to or under any Letter of
Credit Document;

 

(iii)                               The existence of any claim, setoff, defense
or other right which the Borrower may have at any time against any beneficiary
or any transferee of any Letter of Credit (or any persons or entities for whom
any such beneficiary or any such transferee may be acting), the Administrative
Agent, any Issuing Bank or any Revolving Credit Lender or any other Person,
whether in connection with this Agreement, any of the Letter of Credit
Documents, the transactions contemplated herein or therein or any unrelated
transactions;

 

(iv)                              Any draft or other statement or document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect;

 

(v)                                 Payment by the applicable Issuing Bank to
the beneficiary under any Letter of Credit against presentation of documents
which do not comply with the terms of such Letter of

 

42

--------------------------------------------------------------------------------


 

Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit;

 

(vi)                              Any failure, omission, delay or lack on the
part of the Administrative Agent, any Issuing Bank or any Revolving Credit
Lender or any party to any of the Letter of Credit Documents or any other Loan
Document to enforce, assert or exercise any right, power or remedy conferred
upon the Administrative Agent, any Issuing Bank, any Revolving Credit Lender or
any such party under this Agreement, any of the other Loan Documents or any of
the Letter of Credit Documents, or any other acts or omissions on the part of
the Administrative Agent, any Issuing Bank, any Revolving Credit Lender or any
such party; or

 

(vii)                           Any other event or circumstance that would, in
the absence of this Section 2.07(g), result in the release or discharge by
operation of law or otherwise of the Borrower from the performance or observance
of any obligation, covenant or agreement contained in Section 2.07(f).

 

No setoff, counterclaim, reduction or diminution of any obligation or any
defense of any kind or nature which the Borrower has or may have against the
beneficiary of any Letter of Credit shall be available hereunder to the Borrower
against the Administrative Agent, any Issuing Bank or any Revolving Credit
Lender.  With respect to any Letter of Credit, nothing contained in this
Section 2.07(g) shall be deemed to prevent the Borrower, after satisfaction in
full of the absolute and unconditional obligations of the Borrower hereunder
with respect to such Letter of Credit, from asserting in a separate action any
claim, defense, set off or other right which it may have against the
Administrative Agent, any Issuing Bank or any Revolving Credit Lender in
connection with such Letter of Credit.

 

(h)                                 Risk Under Letters of Credit.

 

(i)                                     In the administration and handling of
Letters of Credit and any security therefor, or any documents or instruments
given in connection therewith, the Issuing Banks shall have the sole right to
take or refrain from taking any and all actions under or upon the Letters of
Credit.

 

(ii)                                  Subject to other terms and conditions of
this Agreement, each Issuing Bank shall issue the Letters of Credit and shall
hold the documents related thereto in its own name and shall make all
collections thereunder and otherwise administer the applicable Letters of Credit
in accordance with such Issuing Bank’s regularly established practices and
procedures and will have no further obligation with respect thereto.  In the
administration of Letters of Credit, each Issuing Bank shall not be liable for
any action taken or omitted on the advice of counsel, accountants, appraisers or
other experts selected by such Issuing Bank with due care and such Issuing Bank
may rely upon any notice, communication, certificate or other statement from the
Borrower, beneficiaries of Letters of Credit, or any other Person which such
Issuing Bank believes to be authentic.  Each Issuing Bank will, upon request,
furnish the Revolving Credit Lenders with copies of Letter of Credit Documents
related thereto.

 

(iii)                               In connection with the issuance and
administration of Letters of Credit and the assignments hereunder, the Issuing
Banks make no representation and shall have no responsibility with respect to
(i) the obligations of the Borrower or the validity, sufficiency or
enforceability of any document or instrument given in connection therewith, or
the taking of any action with respect to same, (ii) the financial condition of,
any representations made by, or any act or omission of the Borrower or any other
Person, or (iii) any failure or delay in exercising any rights or powers
possessed by any Issuing Bank in its capacity as issuer of Letters of Credit in
the absence of its gross negligence or willful misconduct.  Each of the
Revolving Credit Lenders expressly acknowledges that it has made and will
continue to make its own evaluations of the Borrower’s creditworthiness without
reliance on any representation of any Issuing Bank or any Issuing Bank’s
officers, agents and employees.

 

43

--------------------------------------------------------------------------------


 

(iv)                              If at any time any Issuing Bank shall recover
any part of any unreimbursed amount for any draw or other demand for payment
under a Letter of Credit, or any interest thereon, the Administrative Agent or
such Issuing Bank, as the case may be, shall receive same for the pro rata
benefit of the Revolving Credit Lenders in accordance with their respective
Applicable Revolving Credit Percentages and shall promptly deliver to each
Revolving Credit Lender its share thereof, less such Revolving Credit Lender’s
pro rata share of the costs of such recovery, including court costs and
attorney’s fees.  If at any time any Revolving Credit Lender shall receive from
any source whatsoever any payment on any such unreimbursed amount or interest
thereon in excess of such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of such payment, such Revolving Credit Lender will promptly pay over
such excess to the Administrative Agent, for redistribution in accordance with
this Agreement.

 

(i)                                     Indemnification.  The Borrower hereby
indemnifies and agrees to hold harmless the Revolving Credit Lenders, the
Issuing Banks and the Administrative Agent and their respective Affiliates, and
the respective officers, directors, employees and agents of such Persons (each
an “L/C Indemnified Person”), from and against any and all claims, damages,
losses, liabilities, costs or expenses of any kind or nature whatsoever which
the Revolving Credit Lenders, the Issuing Banks or the Administrative Agent or
any such Person may incur or which may be claimed against any of them by reason
of or in connection with any Letter of Credit (collectively, the “L/C
Indemnified Amounts”), and none of the L/C Indemnified Persons shall be liable
or responsible for:

 

(i)                                     the use which may be made of any Letter
of Credit or for any acts or omissions of any beneficiary in connection
therewith;

 

(ii)                                  the validity, sufficiency or genuineness
of documents or of any endorsement thereon, even if such documents should in
fact prove to be in any or all respects invalid, insufficient, fraudulent or
forged;

 

(iii)                               payment by any Issuing Bank to the
beneficiary under any Letter of Credit against presentation of documents which
do not strictly comply with the terms of any Letter of Credit (unless such
payment resulted from the gross negligence or willful misconduct of such Issuing
Bank), including failure of any documents to bear any reference or adequate
reference to such Letter of Credit;

 

(iv)                              any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit; or

 

(v)                                 any other event or circumstance whatsoever
arising in connection with any Letter of Credit.

 

It is understood that in making any payment under a Letter of Credit, the
applicable Issuing Bank will rely on documents presented to it under such Letter
of Credit as to any and all matters set forth therein without further
investigation and regardless of any notice or information to the contrary.

 

With respect to subparagraphs (i) through (v), (A) the Borrower shall not be
required to indemnify any L/C Indemnified Person for any L/C Indemnified Amounts
to the extent such amounts result from the gross negligence or willful
misconduct of such L/C Indemnified Person or any officer, director, employee or
agent of such L/C Indemnified Person as determined by a final, non-appealable
order of a court of competent jurisdiction and (B) the Administrative Agent and
the applicable Issuing Bank shall be liable to the Borrower to the extent, but
only to the extent, of any direct, as opposed to consequential or incidental,
damages suffered by the Borrower which were caused by the gross negligence or
willful misconduct of any L/C Indemnified Person or by such Issuing Bank’s
wrongful dishonor of any Letter of Credit after the presentation to it by the
beneficiary thereunder of a draft or other demand for payment and other

 

44

--------------------------------------------------------------------------------


 

documentation strictly complying with the terms and conditions of such Letter of
Credit, in each case, as determined by a final, non-appealable order of a court
of competent jurisdiction.

 

(j)                                    Right of Reimbursement.  Each Revolving
Credit Lender agrees to reimburse the applicable Issuing Bank on demand, pro
rata in accordance with its respective Applicable Revolving Credit Percentage,
for (i) the reasonable out-of-pocket costs and expenses of such Issuing Bank to
be reimbursed by the Borrower pursuant to any Letter of Credit Agreement or any
Letter of Credit, to the extent not reimbursed by the Borrower or any of its
Subsidiaries and (ii) any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, fees, reasonable out-of-pocket
expenses or disbursements of any kind and nature whatsoever which may be imposed
on, incurred by or asserted against such Issuing Bank in any way relating to or
arising out of this Agreement (including Section 2.07(f)(iii) hereof), any
Letter of Credit, any documentation or any transaction relating thereto, or any
Letter of Credit Agreement, to the extent not reimbursed by the Borrower, except
to the extent that such liabilities, losses, costs or expenses were incurred by
such Issuing Bank as a result of such Issuing Bank’s gross negligence or willful
misconduct or by such Issuing Bank’s wrongful dishonor of any Letter of Credit
after the presentation to it by the beneficiary thereunder of a draft or other
demand for payment and other documentation strictly complying with the terms and
conditions of such Letter of Credit, in each case, as determined by a final,
non-appealable order of a court of competent jurisdiction.

 

(k)                                 Existing Letters of Credit.  The Existing
Letters of Credit shall be deemed to have been issued hereunder as of the
Effective Date.

 

Section 2.08                             Swing Line.

 

(a)                                 Swing Line Loans.  Subject to the terms and
conditions set forth herein, from time to time during the during the period from
the Effective Date until (but excluding) the Revolving Credit Maturity Date, the
Swing Line Lender agrees to make one or more Loans (each such Loan being a
“Swing Line Loan”) to the Borrower; provided that the Swing Line Lender shall
not be required to make a Swing Line Loan to refinance an outstanding Swing Line
Loan.  Subject to the terms set forth herein, advances, repayments and
readvances may be made under the Swing Line. Each Swing Line Loan shall be an
ABR Loan and Swing Line Borrowings may not be converted or continued.

 

(b)                                 Accrual of Interest and Maturity; Evidence
of Indebtedness.

 

(i)                                     The Swing Line Lender shall maintain in
accordance with its usual practice an account or accounts evidencing
indebtedness of the Borrower to the Swing Line Lender resulting from each Swing
Line Loan from time to time, including the amount and date of each Swing Line
Loan, its applicable interest rate, and the amount and date of any repayment
made on any Swing Line Loan from time to time.  The entries made in such account
or accounts of the Swing Line Lender shall be prima facie evidence, absent
manifest error, of the existence and amounts of the obligations of the Borrower
therein recorded; provided, however, that the failure of the Swing Line Lender
to maintain such account, as applicable, or any error therein, shall not in any
manner affect the obligation of Borrower to repay the Swing Line Loans (and all
other amounts owing with respect thereto) in accordance with the terms of this
Agreement.

 

(ii)                                  the Borrower agrees that, upon the written
request of the Swing Line Lender, the Borrower will execute and deliver to the
Swing Line Lender a Swing Line Note.

 

(iii)                               the Borrower unconditionally promises to pay
to the Administrative Agent for the account of the Swing Line Lender the then
unpaid principal amount of such Swing Line Loan (plus all accrued and unpaid
interest) on (A) the earlier of (1) the Termination Date and (2) the tenth
Business

 

45

--------------------------------------------------------------------------------


 

Day after such Swing Line Loan is made and (B) on such other dates and in such
other amounts as may be required from time to time pursuant to this Agreement. 
Subject to the terms and conditions hereof, each Swing Line Loan shall, from
time to time after the date of such Loan (until paid), bear interest at the rate
specified in Section 3.02.

 

(c)                                  Requests for Swing Line Loans.  The
Borrower may request a Swing Line Loan by the delivery to the Swing Line Lender
of a Request for Swing Line Loan executed by a Responsible Officer for the
Borrower, subject to the following:

 

(i)                                     each such Request for Swing Line Loan
shall set forth the information required on the Request for Swing Line Loan,
including without limitation, the proposed date of such Swing Line Loan, which
must be a Business Day;

 

(ii)                                  on the proposed date of such Swing Line
Loan, after giving effect to all outstanding requests for Swing Line Loans made
by the Borrower as of the date of determination, (A) the aggregate principal
amount of all Swing Line Loans outstanding on such date shall not exceed the
Swing Line Maximum Amount and (B) the Swing Line Lender’s Revolving Credit
Exposure shall not exceed its Commitment;

 

(iii)                               on the proposed date of such Swing Line
Loan, after giving effect to all outstanding requests for Revolving Credit Loans
and Swing Line Loans and Letters of Credit requested by the Borrower on such
date of determination (including, without duplication, Loans that are deemed
disbursed pursuant to Section 2.07(f)(iii) hereof in respect of the Borrower’s
Reimbursement Obligations hereunder), the sum of (x) the aggregate principal
amount of all Revolving Credit Loans and the Swing Line Loans outstanding on
such date plus (y) the Letter of Credit Obligations on such date shall not
exceed the least of (A) the Aggregate Maximum Credit Amounts, (B) the then
applicable Borrowing Base and (C) the Aggregate Elected Commitment Amount;

 

(iv)                              (A) the principal amount of the initial
funding of such Loan, as opposed to any refunding thereof, shall be in an amount
that is an integral multiple of $500,000 and at least $500,000 or such lesser
amount as may be agreed to by the Swing Line Lender;

 

(v)                                 each such Request for Swing Line Loan shall
be delivered to the Swing Line Lender by 2:00 p.m. (New York time) on the
proposed date of the Swing Line Loan;

 

(vi)                              each Request for Swing Line Loan, once
delivered to the Swing Line Lender, shall not be revocable by the Borrower, and
shall constitute and include a certification by the Borrower as of the date
thereof that the conditions set forth in Sections 6.02(a) and (b) have been
satisfied;

 

(vii)                           At the option of the Administrative Agent,
subject to revocation by the Administrative Agent at any time and from time to
time and so long as the Administrative Agent is the Swing Line Lender, the
Borrower may utilize the Administrative Agent’s “Sweep to Loan” automated system
for obtaining Swing Line Loans and making periodic repayments.  At any time
during which the “Sweep to Loan” system is in effect, Swing Line Loans shall be
advanced to fund borrowing needs pursuant to the terms of the Sweep Agreement. 
Principal and interest on Swing Line Loans requested, or deemed requested,
pursuant to this Section shall be paid pursuant to the terms and conditions of
the Sweep Agreement without any deduction, setoff or counterclaim whatsoever. 
Unless sooner paid pursuant to the provisions hereof or the provisions of the
Sweep Agreement, the principal amount of the Swing Line Loans shall be paid in
full, together with accrued interest thereon, on the Revolving Credit Maturity
Date.  The Administrative Agent may suspend or revoke the Borrower’s privilege
to use the “Sweep to Loan” system at any time and from time to time for any
reason and, immediately upon any such revocation, the “Sweep

 

46

--------------------------------------------------------------------------------


 

to Loan” system shall no longer be available to the Borrower for the funding of
Swing Line Loans hereunder (or otherwise), and the regular procedures set forth
in this Section 2.08 for the making of Swing Line Loans shall be deemed
immediately to apply.  The Administrative Agent may, at its option, also elect
to make Swing Line Loans upon the Borrower’s telephone requests on the basis set
forth in the last paragraph of Section 2.03, provided that Borrower complies
with the provisions set forth in this Section 2.08.

 

(d)                                 Disbursement of Swing Line Loans.  Upon
receiving any executed Request for Swing Line Loan from the Borrower and the
satisfaction of the conditions set forth in Section 2.08(c), the Swing Line
Lender shall make available to the Borrower the amount so requested in Dollars
not later than 3:00 p.m. (New York time) on the date of such Loan, by credit to
an account of the Borrower maintained with the Administrative Agent or to such
other account or third party as the Borrower may reasonably direct in writing,
subject to applicable law, provided such direction is timely given.  The Swing
Line Lender shall promptly notify the Administrative Agent of any Swing Line
Loan by telephone, telex or telecopier.

 

(e)                                  Refunding of or Participation Interest in
Swing Line Loans.

 

(i)                                     The Swing Line Lender may by written
notice given to the Administrative Agent require the Revolving Credit Lenders to
acquire participations in all or a portion of its Swing Line Loans outstanding. 
Such notice shall specify the aggregate amount of Swing Line Loans in which
Revolving Credit Lenders will participate.  Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Revolving
Credit Lender, specifying in such notice such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of such Swing Line Loans.  Each Revolving
Credit Lender hereby absolutely and unconditionally agrees, promptly upon
receipt of such notice from the Administrative Agent (and in any event, if such
notice is received by 12:00 noon, New York time, on a Business Day no later than
5:00 p.m. New York time on such Business Day and if received after 12:00 noon,
New York time, on a Business Day shall mean no later than 10:00 a.m. New York
time on the immediately succeeding Business Day), to pay to the Administrative
Agent, for the account of the Swing Line Lenders, such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of such Swing Line Loans (the “Refunded
Swing Line Loans”). The applicable Revolving Credit Loans used to refund any
Swing Line Loans shall be ABR Loans.  In connection with the making of any such
Refunded Swing Line Loans or the purchase of a participation interest in Swing
Line Loans under Section 2.08(e)(ii), the Swing Line Lender shall retain its
claim against the Borrower for any unpaid interest or fees in respect thereof
accrued to the date of such refunding.  Unless any of the events described in
Section 10.01(h) or (i) hereof shall have occurred (in which event the
procedures of Section 2.08(e)(ii) shall apply) and regardless of whether the
conditions precedent set forth in this Agreement to the making of a Revolving
Credit Loan are then satisfied (but subject to Section 2.08(e)(iii)), each
Revolving Credit Lender shall make the proceeds of its Revolving Credit Loan
available to the Administrative Agent for the benefit of the Swing Line Lender
at the office of the Administrative Agent specified in Section 2.04(a) hereof
prior to 11:00 a.m. (New York time) on the Business Day next succeeding the date
such notice is given, in immediately available funds.  The proceeds of such
Revolving Credit Loans shall be immediately applied to repay the Refunded Swing
Line Loans, subject to Section 5.02.

 

(ii)                                  If, prior to the making of a Revolving
Credit Loan pursuant to Section 2.08(e)(i), one of the events described in
Section 10.01(h) or (i) hereof shall have occurred, each Revolving Credit Lender
will, on the date such Revolving Credit Loan was to have been made, purchase
from the Swing Line Lender an undivided participating interest in each Swing
Line Loan that was to have been refunded in an amount equal to its Applicable
Revolving Credit Percentage of such Swing Line Loan.  Each Revolving Credit
Lender within the time periods specified in Section 2.08(e)(i), as applicable,
shall immediately transfer to Administrative Agent, for the benefit of the Swing
Line Lender, in immediately available funds, an amount equal to its Applicable
Revolving Credit Percentage of the aggregate principal amount of all Swing Line
Loans outstanding as of such date.  Upon receipt thereof, the Administrative

 

47

--------------------------------------------------------------------------------


 

Agent will deliver to such Revolving Credit Lender a Swing Line Participation
Certificate evidencing such participation.

 

(iii)                               Each Revolving Credit Lender’s obligation to
make Revolving Credit Loans to refund Swing Line Loans, and to purchase
participation interests, in accordance with Section 2.08(e)(i) and (ii),
respectively, shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (A) any set-off, counterclaim,
recoupment, defense or other right which such Revolving Credit Lender may have
against the Swing Line Lender, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of any Default or Event of
Default; (C) any adverse change in the condition (financial or otherwise) of the
Borrower or any other Person; (D) any breach of this Agreement or any other Loan
Document by the Borrower or any other Person; (E) any inability of the Borrower
to satisfy the conditions precedent to borrowing set forth in this Agreement on
the date upon which such Revolving Credit Loan is to be made or such
participating interest is to be purchased; (F) the reduction or termination of
the Commitments hereunder; or (G) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.  If any Revolving
Credit Lender does not make available to the Administrative Agent the amount
required pursuant to Section 2.08(e)(i) or (ii), as the case may be, the
Administrative Agent on behalf of the Swing Line Lender, shall be entitled to
recover such amount on demand from such Revolving Credit Lender, together with
interest thereon for each day from the date of non-payment until such amount is
paid in full (x) for the first two (2) Business Days such amount remains unpaid,
at the NYFRB Rate and (y) thereafter, at the rate of interest then applicable to
such Swing Line Loans.  The obligation of any Revolving Credit Lender to make
available its pro rata portion of the amounts required pursuant to
Section 2.08(e)(i) or (ii) hereof shall not be affected by the failure of any
other Revolving Credit Lender to make such amounts available, and no Revolving
Credit Lender shall have any liability to any of the Borrower or any of its
Subsidiaries, the Administrative Agent, the Swing Line Lender, or any other
Revolving Credit Lender or any other party for another Revolving Credit Lender’s
failure to make available the amounts required under Section 2.08(e)(i) or (ii).

 

ARTICLE III
PAYMENTS OF PRINCIPAL AND INTEREST ON REVOLVING CREDIT LOANS AND SWING LINE
LOANS; PREPAYMENTS OF REVOLVING CREDIT LOANS; FEES

 

Section 3.01                             Repayment of Revolving Credit Loans and
Swing Line Loans.  The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Revolving Credit Lender the then
unpaid principal amount of each Revolving Credit Loan on the Termination Date
and for the account of the Swing Line Lender the then unpaid principal amount of
each Swing Line Loan on the dates provided for in Section 2.08(b)(iii).

 

Section 3.02                             Interest on Revolving Credit Loans and
Swing Line Loans.

 

(a)                                 ABR Revolving Credit Loans.  The Revolving
Credit Loans comprising each ABR Revolving Credit Borrowing shall bear interest
at the Alternate Base Rate plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.

 

(b)                                 Eurodollar Revolving Credit Loans.  The
Revolving Credit Loans comprising each Eurodollar Revolving Credit Borrowing
shall bear interest at the Adjusted LIBO Rate for the Interest Period in effect
for such Revolving Credit Borrowing plus the Applicable Margin, but in no event
to exceed the Highest Lawful Rate.

 

(c)                                  Swing Line Loans.  Each Swing Line Loan
shall bear interest at the Alternate Base Rate plus the Applicable Margin, but
in no event to exceed the Highest Lawful Rate.

 

48

--------------------------------------------------------------------------------


 

(d)                                 Post-Default Rate.  Notwithstanding the
foregoing, if an Event of Default specified in (i) Sections 10.01(h),
10.01(i) or 10.01(j) has occurred and is continuing, or (ii) Sections
10.01(a) and 10.01(b) has occurred and is continuing, then (A) in the case of
clause (i) of this Section 3.02(d), all Revolving Credit Loans and Swing Line
Loans outstanding, and (B) in the case of clause (ii) of this Section 3.02(d),
any past due amounts, in each case shall bear interest, after as well as before
judgment, at a rate per annum equal to two percent (2%) plus the rate applicable
to such Revolving Credit Loans and Swing Line Loans (including the Applicable
Margin applicable with respect to such Revolving Credit Loans and Swing Line
Loans) or such past due amounts, as applicable, but in no event to exceed the
Highest Lawful Rate.

 

(e)                                  Interest Payment Dates; Interest Payments
for Swing Line Loans.  Accrued interest on each Revolving Credit Loan shall be
payable in arrears on each Interest Payment Date for such Revolving Credit Loan
and on the Termination Date; provided that (i) interest accrued pursuant to
Section 3.02(d) shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Revolving Credit Loan (other than an optional prepayment of
an ABR Revolving Credit Loan prior to the Termination Date at a time when no
Borrowing Base Deficiency exists), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment,
and (iii) in the event of any conversion of any Eurodollar Revolving Credit Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Revolving Credit Loan shall be payable on the effective date of such
conversion.  Accrued interest on each Swing Line Loan shall be payable in
arrears on the first day of each month and on the Termination Date.
Notwithstanding the foregoing, all accrued and unpaid interest on any Swing Line
Loan refunded pursuant to Section 2.08(e) hereof shall be due and payable in
full on the date such Swing Line Loan is refunded or converted.

 

(f)                                   Interest Rate Computations.  All interest
on Revolving Credit Loans and Swing Line Loans shall be computed on the basis of
a year of 360 days, unless such computation would exceed the Highest Lawful
Rate, in which case interest shall be computed on the basis of a year of 365
days (or 366 days in a leap year), except that interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error, and be binding upon the parties hereto.

 

Section 3.03                             Prepayments of Revolving Credit Loans
and Swing Line Loans.

 

(a)                                 Optional Prepayments.  Subject to any break
funding costs payable pursuant to Section 5.02, the Borrower shall have the
right at any time and from time to time to prepay any Revolving Credit Borrowing
or Swing Line Loan in whole or in part, without premium or penalty, subject to
prior notice in accordance with Section 3.03(b).

 

(b)                                 Notice and Terms of Optional Prepayment. 
The Borrower shall notify the Administrative Agent by telephone (confirmed by
facsimile) of any prepayment hereunder in the case of prepayment of a Eurodollar
Revolving Credit Borrowing, not later than 12:00 p.m., New York time, three
Business Days before the date of prepayment, in the case of prepayment of an ABR
Revolving Credit Borrowing, not later than 12:00 p.m., New York time, on the
date of prepayment and, in the case of prepayment of a Swing Line Loan, not
later than 1:00 p.m., New York time, on the date of prepayment.  Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Revolving Credit Borrowing or Swing Line Loan or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Aggregate Maximum
Credit Amount as contemplated by Section 2.05(b)(ii) or in connection with a
conditional notice

 

49

--------------------------------------------------------------------------------


 

of termination of the Aggregate Elected Commitment Amount as contemplated by
Section 2.01(b)(vii), then such notice of prepayment may be revoked if such
notice of termination is revoked in accordance with Section 2.05(b)(ii) or
Section 2.01(b)(vii), as applicable.  Promptly following receipt of any such
notice relating to a Revolving Credit Borrowing or Swing Line Loan, the
Administrative Agent shall advise the Revolving Credit Lenders of the contents
thereof.  Each partial prepayment of any Revolving Credit Borrowing or Swing
Line Loan shall be in an amount that would be permitted in the case of an
advance of a Revolving Credit Borrowing or Swing Line Loan of the same Type as
provided in Section 2.02 or Section 2.08, as applicable.  Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing.  Prepayments shall be accompanied by accrued interest to the extent
required by Section 3.02.

 

(c)                                  Mandatory Prepayments.

 

(i)                                     If, after giving effect to any
termination or reduction of the Aggregate Maximum Credit Amounts pursuant to
Section 2.05(b) or reduction of the Aggregate Elected Commitment Amount pursuant
to Section 2.01(b), the total Revolving Credit Exposures exceeds the total
Commitments, then the Borrower shall prepay the Revolving Credit Borrowings and
Swing Line Loans on the date of such termination or reduction in an aggregate
principal amount equal to such excess, and if any excess remains after prepaying
all of the Revolving Credit Borrowings and Swing Line Loans as a result of
Letter of Credit Obligations, Cash Collateralize such excess in an amount equal
to the greater of (A) the amount of such Letter of Credit Obligations and
(B) the maximum amount that may be available to be drawn at any time prior to
the stated expiry of all outstanding Letters of Credit.

 

(ii)                                  (A)  Upon any Scheduled Redetermination or
Interim Redetermination if the total Revolving Credit Exposures exceeds the
redetermined Borrowing Base and the Administrative Agent sends a New Borrowing
Base Notice to the Borrower indicating such Borrowing Base Deficiency (each, a
“Borrowing Base Deficiency Notice”), then the Borrower shall within ten
(10) Business Days following receipt of such Borrowing Base Deficiency Notice
elect whether to (1) prepay the Revolving Credit Borrowings and Swing Line Loans
an amount which would, if prepaid immediately, reduce the total Revolving Credit
Exposures to the amount of the Borrowing Base, (2) execute one or more Security
Instruments (or cause a Subsidiary to execute one or more Security Instruments)
covering such other Oil and Gas Properties as are reasonably acceptable to the
Majority Lenders having present values which, in the reasonable opinion of the
Majority Lenders, based upon the Majority Lenders’ good-faith evaluation of the
engineering data provided them, taken in the aggregate are sufficient to
increase the Borrowing Base to an amount at least equal to the total Revolving
Credit Exposures, or (3) do any combination of the foregoing. If the Borrower
fails to make an election within such ten (10) Business Day period after the
Borrower’s receipt of the Borrowing Base Deficiency Notice, then Borrower shall
be deemed to have selected the prepayment option specified in clause (1) above.
To the extent any prepayment of Revolving Credit Borrowings and Swing Line Loans
is required hereunder, if any excess of total Revolving Credit Exposures over
the Borrowing Base then in effect remains after prepaying all Revolving Credit
Borrowings and Swing Line Loans as a result of Letter of Credit Obligations, the
Borrower shall Cash Collateralize such excess in an amount equal to the greater
of (x) the amount of such Letter of Credit Obligations and (y) the maximum
amount that may be available to be drawn at any time prior to the stated expiry
of all outstanding Letters of Credit.

 

(B) The Borrower shall deliver such prepayments or Security Instruments covering
additional Oil and Gas Properties in accordance with its election (or deemed
election) pursuant to Section 3.03(c)(ii)(A) as follows:

 

(1)                                 Prepayment Elections.  If the Borrower
elects to prepay an amount in accordance with Section 3.03(c)(ii)(A)(1) above,
then the Borrower may make such

 

50

--------------------------------------------------------------------------------


 

prepayment in three (3) equal consecutive monthly installments beginning within
thirty (30) days after Borrower’s receipt of the Borrowing Base Deficiency
Notice and continuing on the same day of each month thereafter; provided that
all payments required to be made pursuant to this Section 3.03(c)(ii)(B)(1) must
be made on or prior to the Termination Date.

 

(2)                                 Elections to Mortgage Additional Oil and Gas
Properties.  If the Borrower elects to mortgage additional Oil and Gas
Properties in accordance with Section 3.03(c)(ii)(A)(2) above, then (I) such
properties shall be reasonably acceptable to the Majority Lenders having present
values which, in the reasonable opinion of the Majority Lenders, based upon the
Majority Lenders’ good-faith evaluation of the engineering data provided them,
taken in the aggregate are sufficient to increase the Borrowing Base to an
amount at least equal to the total Revolving Credit Exposures, and (II) the
Borrower or such Subsidiary shall execute, acknowledge and deliver to the
Administrative Agent one or more Security Instruments within thirty (30) days
after the Borrower’s receipt of the Borrowing Base Deficiency Notice (or such
longer time as determined by the Administrative Agent); provided, however (x) if
none of the additional Oil and Gas Properties offered by the Borrower are
reasonably acceptable to the Majority Lenders, the Borrower shall be deemed to
have elected the prepayment option specified in Section 3.03(c)(ii)(A)(1) (and
Borrower shall make such prepayment in accordance with
Section 3.03(c)(ii)(B)(1)); and (y) if the aggregate present values of
additional Oil and Gas Properties which are reasonably acceptable to the
Majority Lenders are insufficient to eliminate the Borrowing Base Deficiency,
then the Borrower shall be deemed to have selected the option specified in
Section 3.03(c)(ii)(A)(3) (and the Borrower shall make prepayment and deliver or
cause to be delivered one or more Security Instruments as provided in
Section 3.03(c)(ii)(B)(3)).  Together with such Security Instruments, the
Borrower shall deliver to the Administrative Agent title opinions and/or other
title information and data reasonably acceptable to the Administrative Agent
such that the Administrative Agent shall have received, together with the title
information previously delivered to the Administrative Agent, reasonably
satisfactory title information on at least 85% of the total value of the proved
Oil and Gas Properties evaluated by the most recent Reserve Report and which are
required to be Mortgaged Properties hereunder.

 

(3)                     Combination Elections.  If the Borrower elects (or is
deemed to have elected) to eliminate the Borrowing Base Deficiency by a
combination of prepayment and mortgaging of additional Oil and Gas Properties in
accordance with Section 3.03(c)(ii)(A)(3), then within thirty (30) days after
the Borrower’s receipt of the Borrowing Base Deficiency Notice (or such longer
time as determined by the Administrative Agent), the Borrower shall (or shall
cause a Subsidiary to) execute, acknowledge and deliver to the Administrative
Agent one or more Security Instruments covering such additional Oil and Gas
Properties and pay the Administrative Agent the amount by which the Borrowing
Base Deficiency exceeds the present values of such additional Oil and Gas
Properties in three (3) equal consecutive monthly installments beginning within
thirty (30) days after Borrower’s receipt of the Borrowing Base Deficiency
Notice and continuing on the same day of each month thereafter; provided that
all payments required to be made pursuant to this Section 3.03(c)(ii)(B)(3) must
be made on or prior to the Termination Date.

 

(iii)                               Upon any adjustment to the Borrowing Base
pursuant to Section 9.10 or pursuant to Section 2.06(e), if the total Revolving
Credit Exposures exceeds the Borrowing Base as adjusted, then the Borrower shall
prepay the Revolving Credit Borrowings and Swing Line Loans in an aggregate
principal amount equal to such excess, and if any excess remains after prepaying
all of the Revolving Credit Borrowings and Swing Line Loans as a result of
Letter of Credit Obligations, Cash Collateralize such excess in an amount equal
to the greater of (A) the amount of such Letter of Credit Obligations and
(B) the maximum amount that may be available to be drawn at any time prior to
the stated expiry of all outstanding Letters of Credit.  The Borrower shall be
obligated to make such prepayment and/or Cash Collateralize such excess on the
second (2nd) Business Day after it receives the applicable New

 

51

--------------------------------------------------------------------------------


 

Borrowing Base Notice in accordance with Section 2.06(d); provided that all
payments required to be made pursuant to this Section 3.03(c)(iii) must be made
on or prior to the Termination Date.

 

(iv)                              [Reserved.]

 

(v)                                 Each prepayment of Revolving Credit
Borrowings and Swing Line Loans pursuant to this Section 3.03(c) shall be
applied, first, ratably to any ABR Revolving Credit Borrowings then outstanding,
second, to any Swing Line Loans then outstanding and third, to any Eurodollar
Revolving Credit Borrowings then outstanding, and if more than one Eurodollar
Revolving Credit Borrowing is then outstanding, to each such Eurodollar
Revolving Credit Borrowing in order of priority beginning with the Eurodollar
Revolving Credit Borrowing with the least number of days remaining in the
Interest Period applicable thereto and ending with the Eurodollar Revolving
Credit Borrowing with the most number of days remaining in the Interest Period
applicable thereto; provided, however, if any excess remains after the
prepayment of all Revolving Credit Borrowings and Swing Line Loans and after the
Borrower Cash Collateralizes all Letter of Credit Obligations or outstanding
Letters of Credit, such excess shall be prepaid by the Borrower.

 

(vi)                              Each prepayment of Revolving Credit Borrowings
and Swing Line Loans pursuant to this Section 3.03(c) shall be accompanied by
accrued interest on the amount prepaid to the extent required by Section 3.02.

 

(d)                                 No Premium or Penalty.  Prepayments
permitted or required under this Section 3.03 shall be without premium or
penalty, except as required under Section 5.02.

 

Section 3.04                             Fees.

 

(a)                                 Commitment Fees.  The Borrower agrees to pay
to the Administrative Agent for the account of each Revolving Credit Lender a
commitment fee, which shall accrue at the applicable Commitment Fee Rate on the
actual daily amount of the undrawn Commitment of such Revolving Credit Lender
during the period from and including the date of this Agreement to but excluding
the Termination Date (such fee, the “Commitment Fee”); provided, that for
purposes of calculating the Commitment Fee owing to any Revolving Credit Lender,
the undrawn Commitment of such Revolving Credit Lender shall not be reduced by
the amount of such Lender’s Applicable Revolving Credit Percentage of any Swing
Line Loan that is not a Refunded Swing Line Loan.  Accrued Commitment Fees shall
be payable in arrears on the last day of each March, June, September and
December of each year (with respect to the preceding three months or portion
thereof) and on the Termination Date (and, if applicable, thereafter on demand),
commencing on the first such date to occur after the date hereof.  If there is
any change in the Commitment of any Revolving Credit Lender during any such
three-month period, the actual daily amount of the Commitment shall be computed
and multiplied by the Commitment Fee Rate separately for each period during such
three-month period such Commitment was in effect.  All Commitment Fees shall be
computed on the basis of a year of 360 days, unless such computation would
exceed the Highest Lawful Rate, in which case interest shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

 

(b)                                 Administrative Agent Fees.  The Borrower
agrees to pay to the Administrative Agent, for its own account, fees payable in
the amounts and at the times set forth in the Fee Letter.

 

(c)                                  Arranger Fees.  The Borrower agrees to pay
to the Arrangers, for their own account, fees payable in the amounts and at the
times set forth in the Fee Letter or as otherwise agreed between the Borrower
and the Arrangers.

 

52

--------------------------------------------------------------------------------


 

ARTICLE IV
PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

 

Section 4.01                             Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.

 

(a)                                 Payment Procedure.

 

(i)                                     All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise provided herein, all payments made by
the Borrower of principal, interest or fees hereunder shall be made without
setoff or counterclaim on the date specified for payment under this Agreement
and must be received by the Administrative Agent not later than 1:00 p.m. (New
York time) on the date such payment is required or intended to be made in
Dollars in immediately available funds to the Administrative Agent at the
Administrative Agent’s office located at 270 Park Avenue, New York, New York
10017, for the ratable benefit of the Revolving Credit Lenders in the case of
payments in respect of the Revolving Credit Loans and any Letter of Credit
Obligations. Any payment received by the Administrative Agent after 1:00
p.m. (New York time) shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  Upon receipt
of each such payment, the Administrative Agent shall make prompt payment to each
applicable Lender, or, in respect of Eurodollar Borrowing, such Lender’s
Eurodollar Lending Office, in like funds and currencies, of all amounts received
by it for the account of such Lender.

 

(ii)                                  Unless the Administrative Agent shall have
been notified in writing by the Borrower at least two (2) Business Days prior to
the date on which any payment to be made by the Borrower is due that the
Borrower does not intend to remit such payment, the Administrative Agent may, in
its sole discretion and without obligation to do so, assume that the Borrower
has remitted such payment when so due and the Administrative Agent may, in
reliance upon such assumption, make available to each Revolving Credit Lender,
as the case may be, on such payment date an amount equal to such Lender’s share
of such assumed payment.  If the Borrower has not in fact remitted such payment
to the Administrative Agent, each Lender shall forthwith on demand repay to the
Administrative Agent the amount of such assumed payment made available or
transferred to such Lender, together with the interest thereon, in respect of
each day from and including the date such amount was made available by the
Administrative Agent to such Lender to the date such amount is repaid to the
Administrative Agent at a rate per annum equal to the NYFRB Rate for the first
two (2) Business Days that such amount remains unpaid, and thereafter at a rate
of interest then applicable to such Borrowings.

 

(iii)                               Subject to the definition of “Interest
Period” in Section 1.02 of this Agreement, whenever any payment to be made
hereunder shall otherwise be due on a day which is not a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall be included in computing interest, if any, in connection with such
payment.

 

(b)                                 Application of Insufficient Payments.  If at
any time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, Reimbursement Obligations, interest
and fees then due hereunder, such funds shall be applied first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and second, towards payment of principal and Reimbursement Obligations
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal and Reimbursement Obligations then due to such
parties.

 

(c)                                  Sharing of Payments by Lenders.  If any
Lender shall, by exercising any right of set-off or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its

 

53

--------------------------------------------------------------------------------


 

Loans or participations in Reimbursement Obligations or Swing Line Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in Reimbursement Obligations
and Swing Line Loans and accrued interest thereon than the proportion received
by any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Loans and participations
in Reimbursement Obligations and Swing Line Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in Reimbursement
Obligations and Swing Line Loans; provided that if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and the provisions of
this Section 4.01(c) shall not be construed to apply to any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in Reimbursement
Obligations or Swing Line Loans to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section 4.01(c) shall apply).  The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

Section 4.02                             Deductions by the Administrative Agent;
Defaulting Lender.

 

(a)                                 Certain Deductions by the Administrative
Agent.  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(a), Section 2.07(f) or Section 4.02, then the
Administrative Agent may, in its sole discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender
hereunder, in the case of each of (i) and (ii) above, in any order as determined
by the Administrative Agent in its discretion.

 

(b)                                 Defaulting Lenders.  Notwithstanding any
provision of this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:

 

(i)                                     The obligation of any Lender to make any
Loan hereunder shall not be affected by the failure of any other Lender to make
any Loan under this Agreement, and no Lender shall have any liability to the
Borrower or any of its Subsidiaries, the Administrative Agent, any other Lender,
or any other Person for another Lender’s failure to make any loan or Loan
hereunder.

 

(ii)                                  If any Lender shall become a Defaulting
Lender, then such Defaulting Lender’s right to participate in the administration
of the loans, this Agreement and the other Loan Documents, including without
limitation any right to vote in respect of any amendment, consent or waiver of
the terms of this Agreement or such other Loan Documents, or to direct or
approve any action or inaction by the Administrative Agent shall be suspended
for the entire period that such Lender remains a Defaulting Lender and the
stated commitment amounts and outstanding Loans of such Defaulting Lender shall
not be included in determining whether all Lenders, the Required Lenders (or any
class thereof) or the Majority Lenders (or any class thereof), as the case may
be, have taken or may take any action hereunder (including, without limitation,
any action to approve any consent, waiver or amendment to this Agreement or the
other Loan Documents); provided, however, that the foregoing shall not permit
(A) an increase in such Defaulting Lender’s stated commitment amounts, (B) the
waiver, forgiveness or reduction of the principal amount of

 

54

--------------------------------------------------------------------------------


 

any Obligations outstanding to such Defaulting Lender (unless all other Lenders
affected thereby are treated similarly), (C) the extension of the final maturity
date(s) of such Defaulting Lenders’ portion of any of the loans or other
extensions of credit or other obligations of the Borrower owing to such
Defaulting Lender, in each case without such Defaulting Lender’s consent,
(D) any other modification which under Section 12.02 requires the consent of all
Lenders or Lender(s) affected thereby which affects the Defaulting Lender
differently than the Non-Defaulting Lenders affected by such modification, other
than a change to or waiver of the requirements of Section 4.01(b) which results
in a reduction of the Defaulting Lender’s commitment or its share of the
Obligations on a non pro-rata basis.

 

(iii)                               All or any part of such Defaulting Lender’s
participation in Letter of Credit Obligations and Swing Line Loans shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Revolving Credit Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Credit Exposure of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Commitment.  No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(iv)                              To the extent and for so long as a Lender
remains a Defaulting Lender and notwithstanding the provisions of
Section 4.01(b), the Administrative Agent shall be entitled, without limitation,
(A) to withhold or setoff and to apply in satisfaction of those obligations for
payment (and any related interest) in respect of which the Defaulting Lender
shall be delinquent or otherwise in default to the Administrative Agent or any
Lender (or to hold as cash collateral for such delinquent obligations or any
future defaults) the amounts otherwise payable to such Defaulting Lender under
this Agreement or any other Loan Document, (B) if the amount of Loans made by
such Defaulting Lender is less than its Applicable Revolving Credit Percentage,
as the case may be, requires, apply payments of principal made by the Borrower
amongst the Non-Defaulting Lenders on a pro rata basis until all outstanding
Loans are held by all Lenders according to their respective Applicable Revolving
Credit Percentages, and (C) to bring an action or other proceeding, in law or
equity, against such Defaulting Lender in a court of competent jurisdiction to
recover the delinquent amounts, and any related interest.  Performance by the
Borrower of its obligations under this Agreement and the other Loan Documents
shall not be excused or otherwise modified as a result of the operation of this
Section, except to the extent expressly set forth herein and in any event the
Borrower shall not be required to pay any Commitment Fee under
Section 3.04(a) of this Agreement in respect of such Defaulting Lender’s
Unfunded Portion for the period during which such Lender is a Defaulting
Lender.  Furthermore, the rights and remedies of the Borrower, the
Administrative Agent, the Issuing Banks, the Swing Line Lender and the other
Lenders against a Defaulting Lender under this section shall be in addition to
any other rights and remedies such parties may have against the Defaulting
Lender under this Agreement or any of the other Loan Documents, applicable law
or otherwise, and the Borrower waives no rights or remedies against any
Defaulting Lender.

 

Section 4.03                             Disposition of Proceeds.  The Security
Instruments contain an assignment by the Borrower and/or the Guarantors unto and
in favor of the Administrative Agent for the benefit of the Secured Parties of
all of the Borrower’s or each Guarantor’s interest in and to production and all
proceeds attributable thereto which may be produced from or allocated to the
Mortgaged Property.  The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Obligations and other
obligations described therein and secured thereby.  Notwithstanding the
assignment contained in such Security Instruments, until the occurrence of an
Event of Default, the Administrative Agent and the Lenders agree that they will
neither notify the purchaser or purchasers of such production nor take any other
action to cause such proceeds to be remitted to the Administrative Agent or the
Lenders, but the Lenders will instead permit such proceeds to be paid to the
Borrower and its Subsidiaries and the

 

55

--------------------------------------------------------------------------------


 

Lenders hereby authorize the Administrative Agent to take such actions as may be
necessary to cause such proceeds to be paid to the Borrower and/or such
Subsidiaries.

 

ARTICLE V
INCREASED COSTS; REIMBURSEMENT OF PREPAYMENT COSTS;
TAXES; LIBO RATE AVAILABILITY

 

Section 5.01                             Increased Costs.

 

(a)                                 Increased Costs.  If any Change in Law
shall:

 

(i)  impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or any Issuing Bank;

 

(ii)  impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or

 

(iii)  subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to increase
the cost to such Lender, such Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, such Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, such Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Adequacy and Other Increased Costs.

 

(i)                                     If, after the Effective Date, the
adoption or introduction of, or any change in any applicable law, treaty,
rule or regulation (whether domestic or foreign) now or hereafter in effect and
whether or not presently applicable to any Lender or the Administrative Agent,
or any interpretation or administration thereof by any Governmental Authority
charged with the interpretation or administration thereof, or compliance by any
Lender or the Administrative Agent with any guideline, request or directive of
any such authority (whether or not having the force of law), including any risk
based capital guidelines (each, a “Change in Law”), affects or would affect the
amount of capital or liquidity required to be maintained by such Lender or the
Administrative Agent (or any corporation controlling such Lender or the
Administrative Agent) and such Lender or the Administrative Agent, as the case
may be, determines that the amount of such capital or liquidity is increased by
or based upon the existence of such Lender’s or the Administrative Agent’s
obligations or Borrowings hereunder and such increase has the effect of reducing
the rate of return on such Lender’s or the Administrative Agent’s (or such
controlling corporation’s) capital as a consequence of such obligations or
Borrowings hereunder to a level below that which such Lender or the
Administrative Agent (or such controlling corporation) could have achieved but
for such circumstances (taking into consideration its policies with respect to
capital adequacy) (collectively, “Increased Costs”),

 

56

--------------------------------------------------------------------------------


 

then the Administrative Agent or such Lender shall notify the Borrower, and
thereafter the Borrower shall pay to such Lender or the Administrative Agent, as
the case may be, within ten (10) Business Days of written demand therefor from
such Lender or the Administrative Agent, additional amounts sufficient to
compensate such Lender or the Administrative Agent (or such controlling
corporation) for any increase in the amount of capital or liquidity and reduced
rate of return which such Lender or the Administrative Agent reasonably
determines to be allocable to the existence of such Lender’s or the
Administrative Agent’s obligations or Borrowings hereunder.  A statement setting
forth the amount of such compensation, the methodology for the calculation and
the calculation thereof which shall also be prepared in good faith and in
reasonable detail by such Lender or the Administrative Agent, as the case may
be, shall be submitted by such Lender or by the Administrative Agent to the
Borrower, reasonably promptly after becoming aware of any event described in
this Section 5.01(b) and shall be conclusively presumed to be correct, absent
manifest error.  Notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted or issued.

 

(ii)                                  Notwithstanding the foregoing, however,
the Borrower shall not be required to pay any increased costs under Sections
5.01(a) or 5.01(b) for any period ending prior to the date that is 270 days
prior to the making of a Lender’s initial request for such additional amounts
unless the applicable Change in Law or other event resulting in such increased
costs is effective retroactively to a date more than 270 days prior to the date
of such request, in which case a Lender’s request for such additional amounts
relating to the period more than 180 days prior to the making of the request
must be given not more than 270 days after such Lender becomes aware of the
applicable Change in Law or other event resulting in such increased costs.

 

Section 5.02                             Reimbursement of Prepayment Costs.  If
(a) the Borrower makes any payment of principal with respect to any Eurodollar
Borrowing on any day other than the last day of the Interest Period applicable
thereto (whether voluntarily, pursuant to any mandatory provisions hereof, by
acceleration, or otherwise); (b) the Borrower converts or refunds (or attempts
to convert or refund) any such Borrowing or Loan on any day other than the last
day of the Interest Period applicable thereto (except as described in
Section 2.08(e)); (c) the Borrower fails to borrow, refund or convert any
Eurodollar Borrowing after notice has been given by the Borrower to the
Administrative Agent in accordance with the terms hereof requesting such
Borrowing or Loan; or (d) or if the Borrower fails to make any payment of
principal in respect of a Eurodollar Borrowing when due, the Borrower shall
reimburse the Administrative Agent for itself and/or on behalf of any Lender, as
the case may be, within ten (10) Business Days of written demand therefor for
any resulting loss, cost or expense incurred (excluding the loss of any
Applicable Margin) by the Administrative Agent and Lenders, as the case may be,
as a result thereof, including, without limitation, any such loss, cost or
expense incurred in obtaining, liquidating, employing or redeploying deposits
from third parties, whether or not the Administrative Agent and Lenders, as the
case may be, shall have funded or committed to fund such Borrowing or Loan.  The
amount payable hereunder by the Borrower to the Administrative Agent for itself
and/or on behalf of any Lender, as the case may be, shall be deemed to equal an
amount equal to the excess, if any, of (i) the amount of interest which would
have accrued on the amount so prepaid, or not so borrowed, refunded or
converted, for the period from the date of such prepayment or of such failure to
borrow, refund or convert, through the last day of the relevant Interest Period,
at the applicable rate of interest for said Borrowing(s) or Loans(s) provided
under this Agreement, over (ii) the amount of interest (as reasonably determined
by the Administrative Agent and the Lenders, as the case may be) which would
have accrued to the Administrative Agent and the Lenders, as the case may be, on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank Eurocurrency market.  Calculation of any amounts
payable to any Lender under this paragraph shall be

 

57

--------------------------------------------------------------------------------


 

made as though such Lender shall have actually funded or committed to fund the
relevant Borrowing or Loan through the purchase of an underlying deposit in an
amount equal to the amount of such Borrowing or Loan and having a maturity
comparable to the relevant Interest Period; provided, however, that any Lender
may fund any Eurodollar Borrowing in any manner it deems fit and the foregoing
assumptions shall be utilized only for the purpose of the calculation of amounts
payable under this paragraph.

 

The Administrative Agent and the Lenders shall deliver to the Borrower a
certificate setting forth the basis for determining such losses, costs and
expenses, which certificate shall be conclusively presumed correct, absent
manifest error.

 

Section 5.03                             Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Withholding Agent under any
Loan Document shall be made free and clear of and without deduction for any
Indemnified Taxes; provided that if any Credit Party shall be required to deduct
any Indemnified Taxes from such payments, then the sum payable by the Credit
Parties shall be increased as necessary so that after making all required
deductions or withholdings (including deductions or withholdings of Indemnified
Taxes applicable to additional sums payable under this Section 5.03), the
Administrative Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions or withholdings been made,
the Withholding Agent shall make such deductions or withholdings and the
Withholding Agent shall pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law.

 

(b)                                 Payment of Other Taxes by the Borrower or
Guarantors.  The Borrower or Guarantors, as applicable, shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law
or, at the option of the Administrative Agent, timely reimburse it for such
Other Taxes.

 

(c)                                  Indemnification by the Borrower, Guarantors
and Lenders.

 

(i)                                     The Borrower or Guarantors, as
applicable, shall indemnify the Administrative Agent and each Lender, within ten
(10) days after written demand therefor, for the full amount of any Indemnified
Taxes paid by the Administrative Agent or such Lender, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrower
or Guarantors, as applicable, hereunder (including Indemnified Taxes or imposed
or asserted on or attributable to amounts payable under this Section 5.03) and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate of
the Administrative Agent or a Lender as to the amount of such payment or
liability under this Section 5.03 shall be delivered to the Borrower or
Guarantors, as applicable, and shall be conclusive absent manifest error.

 

(ii)                                  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (A) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (B) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(b)(viii) relating to the maintenance of a
Participant Register and (C) any Excluded Taxes attributable to such Lender, in
each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time

 

58

--------------------------------------------------------------------------------


 

owing to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 5.03(c)(ii).

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Credit Parties to a Governmental
Authority, the Borrower shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding tax with respect to payments made
under any Loan Document shall deliver to the Withholding Agent, at the time or
times reasonably requested by the Withholding Agent, such properly completed and
executed documentation reasonably requested by the Withholding Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the
Withholding Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Withholding Agent as will enable
the Withholding Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.03(e)(ii)(A) and (ii)(B) and Section 5.03(g) below) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a “United States person” as defined
in Section 7701(a)(30) of the Code,

 

(A)                               any Lender that is a “United States person” as
defined in Section 7701(a)(30) of the Code shall deliver to the Withholding
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Withholding Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Withholding Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Withholding Agent), whichever of
the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(II)                              executed originals of IRS Form W-8ECI;

 

59

--------------------------------------------------------------------------------


 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit J-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit J-2 or Exhibit J-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit J-4 on behalf of each such
direct and indirect partner; and

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Withholding Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Withholding Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Withholding Agent to determine the withholding or
deduction required to be made.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Withholding Agent in writing of its
legal inability to do so.

 

(f)                                   Administrative Agent.  On or before the
date on which JPMorgan Chase Bank, N.A. (and any successor or replacement
Administrative Agent) becomes the Administrative Agent hereunder, it shall
deliver to the Borrower two duly executed originals of either (i) IRS Form W-9,
or (ii) IRS Form W-8ECI (with respect to any payments to be received on its own
behalf) and IRS Form W-8IMY (for all other payments), establishing that the
Borrower can make payments to the Administrative Agent without deduction or
withholding of any Taxes imposed by the United States, including Taxes imposed
under FATCA.

 

(g)                                  FATCA.

 

(i)                                     If a payment made to a Lender under this
Agreement would be subject to United States federal withholding tax imposed by
FATCA if such Lender fails to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Withholding Agent, at the time
or times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.

 

60

--------------------------------------------------------------------------------


 

For purposes of Section 5.03(f) and this Section 5.03(g), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

 

(ii)                                  For purposes of determining withholding
Taxes imposed under FATCA, from and after the Effective Date, the Borrower and
the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Credit Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

(h)                                 Treatment of Certain Refunds.  If the
Administrative Agent or a Lender determines, in its reasonable discretion, that
it has received a refund of any Indemnified Taxes as to which it has been
indemnified by the Borrower or any Guarantor or with respect to which the
Borrower or any Guarantor has paid additional amounts pursuant to this
Section 5.03, it shall pay to the Borrower or any Guarantor, as applicable, an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower or any Guarantor under this
Section 5.03 with respect to the Indemnified Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent or such Lender, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(i)                                     Survival.  Each party’s obligations
under this Section 5.03 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

(j)                                    Defined Terms.  For purposes of this
Section 5.03, the term “Lender” includes any Issuing Bank and the term
“applicable law” includes FATCA.

 

Section 5.04                             Mitigation Obligations; Designation of
Different Lending Office.  If any Lender requests compensation under
Section 5.01, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.03, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
would eliminate or reduce amounts payable pursuant to Section 5.01 or
Section 5.03, as the case may be, in the future and would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

Section 5.05                             Replacement of Lenders.  If (a) any
Lender requests compensation under Section 5.01, (b) the Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.03, (c) any Lender is a Defaulting
Lender, (d) any Lender fails to provide its consent to increase or maintain the
Borrowing Base pursuant to Section 2.06(c)(iii) and the Required Lenders have
provided their consent to increase or maintain the Borrowing Base pursuant to
Section 2.06(c)(iii) or (e) any Lender fails to approve a proposed waiver,
consent or

 

61

--------------------------------------------------------------------------------


 

amendment which has been approved by the Majority Lenders, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent (and, in the case of clause (d) above, within thirty (30)
days of the effectiveness of the redetermination of the Borrowing Base pursuant
to Section 2.06(d)), require, in the case of clauses (a) through (c) above, such
Lender (and, in the case of clause (d) above, within thirty (30) days of the
effectiveness of the redetermination of the Borrowing Base pursuant to
Section 2.06(d)) to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 12.04(a)), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent and the Issuing Banks, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in Reimbursement Obligations and Swing Line Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.01 or payments required to be made pursuant to Section 5.03,
such assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Notwithstanding the foregoing, a Lender (other than a
Defaulting Lender) shall not be required to make any such assignment and
delegation if such Lender (or its Affiliate) is a Secured Swap Party with any
outstanding Secured Swap Agreement, unless on or prior thereto, all such Swap
Agreements have been terminated or novated to another Person and such Lender (or
its Affiliate) shall have received payment of all amounts, if any, payable to it
in connection with such termination or novation.

 

Section 5.06                             Circumstances Affecting LIBO Rate
Availability.  If the Administrative Agent or the Majority Lenders (after
consultation with the Administrative Agent) shall determine in good faith that,
by reason of circumstances affecting the foreign exchange and interbank markets
generally, deposits in Eurodollars in the applicable amounts are not being
offered to the Administrative Agent or such Lenders at the applicable LIBO Rate,
then the Administrative Agent shall forthwith give notice thereof to the
Borrower.  Thereafter, until Administrative Agent notifies Borrower that such
circumstances no longer exist, (i) the obligation of the Lenders to make Loans
which bear interest at or by reference to the LIBO Rate, and the right of the
Borrower to convert a Borrowing to or refund a Borrowing as a Borrowing which
bears interest at or by reference to the LIBO Rate shall be suspended,
(ii) effective upon the last day of each Interest Period related to any existing
Eurodollar Borrowing, each such Eurodollar Borrowing shall automatically be
converted into a Borrowing which bears interest at or by reference to the
Alternate Base Rate (without regard to the satisfaction of any conditions to
conversion contained elsewhere herein), and (iii) effective immediately
following such notice, each Borrowing which bears interest at or by reference to
the LIBO Rate shall automatically be converted into Borrowing which bears
interest at or by reference to the Alternate Base Rate without regard to the
reference in the definition thereof to the LIBO Rate (and without regard to the
satisfaction of any conditions to conversion contained elsewhere herein).

 

Section 5.07                             Laws Affecting LIBO Rate Availability. 
If, after the date of this Agreement, the adoption or introduction of, or any
change in, any applicable law, rule or regulation or in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or compliance by any of the Lenders
(or any of their respective Eurodollar Lending Offices) with any request or
directive (whether or not having the force of law) of any such authority, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Eurodollar Lending Offices) to honor its obligations hereunder to
make or maintain any Loan which bears interest at or by reference to the LIBO
Rate, such Lender shall forthwith give notice thereof to the Borrower and to the
Administrative Agent.  Thereafter, (a) the obligations of the applicable Lenders
to make Loans which bear interest at or by

 

62

--------------------------------------------------------------------------------


 

reference to the LIBO Rate and the right of the Borrower to convert a Borrowing
into or refund a Borrowing as a Borrowing which bears interest at or by
reference to the LIBO Rate shall be suspended and thereafter only the Alternate
Base Rate shall be available, and (b) if any of the Lenders may not lawfully
continue to maintain a Borrowing which bears interest at or by reference to the
LIBO Rate, the applicable Borrowing shall immediately be converted to a
Borrowing which bears interest at or by reference to the Alternate Base Rate. 
For purposes of this Section 5.07, a Change in Law or any change in rule,
regulation, interpretation or administration shall include, without limitation,
any change made or which becomes effective on the basis of a law, rule,
regulation, interpretation or administration presently in force, the effective
date of which change is delayed by the terms of such law, rule, regulation,
interpretation or administration.

 

Section 5.08                             Eurodollar Lending Office.  For any
Eurodollar Loan, if the Administrative Agent or a Lender, as applicable, shall
designate a Eurodollar Lending Office which maintains books separate from those
of the rest of the Administrative Agent or such Lender, the Administrative Agent
or such Lender, as the case may be, shall have the option of maintaining and
carrying the relevant Loan on the books of such Eurodollar Lending Office.

 

Section 5.09                             Right of Lenders to Fund through
Branches and Affiliates.  Each Lender (including without limitation the Swing
Line Lender) may, if it so elects, fulfill its commitment as to any Borrowing
hereunder by designating a branch or Affiliate of such Lender to make such
Borrowing; provided that (a) such Lender shall remain solely responsible for the
performances of its obligations hereunder and (b) no such designation shall
result in any increased costs to Borrower.

 

Section 5.10                             Alternate Rate of Interest.  At any
time that (a) the circumstances set forth in Section 5.06 or 5.07 have arisen
and such circumstances are unlikely to be temporary or (b) the circumstances set
forth in Section 5.06 or 5.07 have not arisen but either (i) the supervisor or
the administrator of the LIBO Screen Rate has made a public statement that the
administrator of the LIBO Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (ii) the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the LIBO Screen Rate) or (iii) the supervisor for the
administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
LIBO Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable.  Notwithstanding anything to the contrary in Section 12.02,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment.  At any
time that the circumstances set forth in Section 5.06 or 5.07 have arisen, then
until an alternate rate of interest shall be determined in accordance with this
Section 5.10, (i) any Revolving Credit Borrowing Request that requests the
conversion of any Revolving Credit Borrowing to, or continuation of any
Revolving Credit Borrowing as, a Eurodollar Borrowing shall be ineffective and
(ii) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing; provided that, if such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

 

63

--------------------------------------------------------------------------------


 

ARTICLE VI
CONDITIONS PRECEDENT

 

Section 6.01                             Effective Date.  The obligations of the
Lenders to make Loans and of the Issuing Banks to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 12.02):

 

(a)                                 The Administrative Agent, the Arrangers and
the Lenders shall have received all commitment and agency fees and all other
fees and amounts due and payable on or prior to the Effective Date, including,
to the extent invoiced at least two (2) Business Days prior to the Effective
Date, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder (including, to the extent invoiced
at least two (2) Business Days prior to the Effective Date, the fees and
expenses of Simpson Thacher & Bartlett LLP, counsel to the Administrative
Agent).

 

(b)                                 The Administrative Agent shall have received
a certificate of the Secretary, Assistant Secretary or a Responsible Officer of
the Credit Parties each setting forth resolutions of the members, board of
directors or other appropriate governing body with respect to the authorization
of the Credit Parties to execute and deliver the Loan Documents to which it is a
party and to enter into the transactions contemplated in those documents, the
officers of the Credit Parties who are authorized to sign the Loan Documents to
which the Credit Parties is a party and who will, until replaced by another
officer or officers duly authorized for that purpose, act as its representative
for the purposes of signing documents and giving notices and other
communications in connection with this Agreement and the transactions
contemplated hereby, specimen signatures of such authorized officers, and the
limited liability company agreement, the articles or certificate of
incorporation and bylaws or other applicable organizational documents of the
Credit Parties, certified as being true and complete.  The Administrative Agent
and the Lenders may conclusively rely on such certificate until the
Administrative Agent receives notice in writing from the Credit Parties to the
contrary.

 

(c)                                  The Administrative Agent shall have
received certificates of the appropriate State agencies with respect to the
existence, qualification and good standing of the Credit Parties.

 

(d)                                 The Administrative Agent shall have received
a compliance certificate which shall be substantially in the form of Exhibit C,
duly and properly executed by a Responsible Officer and dated as of the
Effective Date.

 

(e)                                  The Administrative Agent shall have
received from each party hereto counterparts (in such number as may be requested
by the Administrative Agent) of this Agreement signed on behalf of such party.

 

(f)                                   The Administrative Agent shall have
received duly executed Revolving Credit Notes payable to each Revolving Credit
Lender requesting a Revolving Credit Note (to the extent requested at least two
(2) Business Days prior to the Effective Date) in a principal amount equal to
its Maximum Credit Amount dated as of the date hereof.

 

(g)                                  The Administrative Agent shall have
received from each party thereto duly executed counterparts (in such number as
may be requested by the Administrative Agent) of (i) the Guarantee Agreement and
(ii) each Security Instrument described on Exhibit D.  In connection with the
execution and delivery of the Security Instruments, the Administrative Agent
shall be reasonably satisfied that the Security Instruments create first
priority, perfected Liens (subject only to Permitted Liens) on, among other
things, at least 85% of the total value of the proved Oil and Gas Properties
evaluated in the Initial Reserve Report.

 

64

--------------------------------------------------------------------------------


 

(h)                                 The Administrative Agent shall have received
an opinion of Davis Graham & Stubbs LLP, counsel to the Credit Parties, in form
and substance reasonably satisfactory to the Administrative Agent.

 

(i)                                     The Administrative Agent shall have
received a certificate of insurance coverage of the Credit Parties evidencing
that the Credit Parties are carrying insurance in accordance with Section 7.12.

 

(j)                                    The Administrative Agent shall have
received title information as the Administrative Agent may reasonably require
setting forth the status of title to at least 85% of the total value of the
proved Oil and Gas Properties evaluated in the Initial Reserve Report and which
are required to be Mortgaged Properties hereunder.

 

(k)                                 The Administrative Agent shall be reasonably
satisfied with the environmental condition of the Oil and Gas Properties of the
Credit Parties.

 

(l)                                     The Administrative Agent shall have
received a certificate of a Responsible Officer of the Credit Parties certifying
that the Credit Parties have received all consents and approvals required by
Section 7.03.

 

(m)                             The Administrative Agent shall have received
appropriate UCC and other lien search certificates reflecting no prior Liens
encumbering the Properties of the Credit Parties for the State of Delaware and
any other jurisdiction requested by the Administrative Agent, other than those
being assigned or released on or prior to the Effective Date or Permitted Liens.

 

(n)                                 The Administrative Agent shall have received
the Initial Reserve Report accompanied by a certificate covering the matters
described in Section 8.12(c).

 

(o)                                 The Administrative Agent and the Lenders
shall have received, and be reasonably satisfied in form and substance with, all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including but not restricted to the USA PATRIOT Act, to the extent
that Administrative Agent and/or the Lender have requested such documentation or
other information at least five (5) Business Days prior to the Effective Date.

 

(p)                                 No material litigation, arbitration or
similar proceeding shall be pending or threatened which calls into question the
validity or enforceability of this Agreement, the other Loan Documents or the
Transactions.

 

(q)                                 The Administrative Agent shall have received
such other documents as the Administrative Agent or special counsel to the
Administrative Agent may reasonably request.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

Section 6.02                             Each Credit Event.  The obligation of
each Lender to make a Loan on the occasion of any Borrowing (including the
initial funding, but excluding a Revolving Credit Borrowing to continue or
convert any outstanding Revolving Credit Borrowing), and of the Issuing Banks to
issue, amend, renew or extend any Letter of Credit (but excluding any automatic
renewal or extension of any Letter of Credit, or amendment the sole purpose of
which is to extend or renew any Letter of Credit), is subject to the
satisfaction of the following conditions (or waiver in accordance with
Section 12.02):

 

65

--------------------------------------------------------------------------------


 

(a)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default shall have occurred and be
continuing.

 

(b)                                 The representations and warranties of the
Credit Parties set forth in this Agreement and in the other Loan Documents shall
be true and correct in all material respects (unless already qualified by
materiality in which case such applicable representation and warranty shall be
true and correct) on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, such representations and warranties shall
continue to be true and correct in all material respects (unless already
qualified by materiality in which case such applicable representation and
warranty shall be true and correct) as of such specified earlier date.

 

(c)                                  The making of such Loan or the issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, would
not conflict with, or cause any Lender or any Issuing Bank to violate or exceed,
any applicable Governmental Requirement.

 

(d)                                 The receipt by the Administrative Agent of a
Revolving Credit Borrowing Request in accordance with Section 2.03 or a request
for a Letter of Credit in accordance with Section 2.07(b), as applicable.

 

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 6.02(a) and (b).

 

ARTICLE VII
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

Section 7.01                             Organization; Powers.  Each of the
Credit Parties is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, has all requisite corporate or
other organizational power and authority, and has all material governmental
licenses, authorizations, consents and approvals necessary, to own its assets
and to carry on its business as now conducted, and is qualified to do business
in, and is in good standing in, every jurisdiction where such qualification is
required, except where failure to have such licenses, authorizations, consents,
approvals and/or qualifications would not reasonably be expected to have a
Material Adverse Effect.

 

Section 7.02                             Authority; Enforceability.  The
Transactions are within each Credit Party’s corporate, limited liability company
or partnership powers and have been duly authorized by all necessary corporate,
limited liability company or partnership action and, if required, action by any
holders of its Equity Interests (including, without limitation, any action
required to be taken by any class of directors, managers or supervisors, whether
interested or disinterested, as applicable, of the Credit Parties or any other
Person, in order to ensure the due authorization of the Transactions).  Each
Loan Document to which a Credit Party is a party has been duly executed and
delivered by such Credit Party and constitutes a legal, valid and binding
obligation of such Credit Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

66

--------------------------------------------------------------------------------


 

Section 7.03                             Approvals; No Conflicts.  The
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority or any other
third Person, nor is any such consent, approval, registration, filing or other
action necessary for the validity or enforceability of any Loan Document or the
consummation of the Transactions, except such as have been obtained or made and
are in full force and effect other than the recording and filing of the Security
Instruments as required by this Agreement and those approvals or consents which,
if not made or obtained, would not cause a Default hereunder or would not
reasonably be expected to have a Material Adverse Effect and (b) will not
violate or result in a default under any indenture, agreement or other
instrument evidencing Material Indebtedness binding upon any Credit Party or any
of their respective assets, or give rise to a right thereunder to require any
payment to be made by any Credit Party.

 

Section 7.04                             Financial Condition; No Material
Adverse Change.

 

(a)                                 The Borrower has heretofore furnished to the
Lenders the audited consolidated balance sheet and related statements of income,
stockholders equity and cash flows of the Borrower and its Consolidated
Subsidiaries (i) as of and for the fiscal year ended December 31, 2017, reported
on by PricewaterhouseCoopers L.L.P., and (ii) as of and for the fiscal quarter
ended March 31, 2018, together with a certification by a Financial Officer that
the financial statements described in this clause (ii) present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its Consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.

 

(b)                                 Since December 31, 2017, there has been no
event, development or circumstance that has had a Material Adverse Effect.

 

(c)                                  Except as listed on Schedule 7.04(c) or as
permitted under Section 9.02, no Credit Party has on the date hereof after
giving effect to the Transactions, any Material Indebtedness or any off-balance
sheet liabilities, liabilities for past due taxes, or any unusual forward or
long-term commitments which are, in the aggregate, material to the Credit
Parties taken as a whole or material with respect to the Borrower’s consolidated
financial condition, required under GAAP to be shown but are not shown in the
Borrower’s latest audited consolidated financial statements referred to in
Section 7.04(a)(i).

 

Section 7.05                             Litigation.  Except as set forth on
Schedule 7.05 or as disclosed in the Borrower’s SEC filings prior to the date
hereof, there are no actions, suits, investigations or proceedings that involve
any Loan Document or the Transactions by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting any Credit Party not fully covered by insurance
(except for deductibles) as to which there is a reasonable probability of an
adverse determination that, if adversely determined, would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (after taking into account insurance proceeds or other recoveries from
third parties actually received).

 

Section 7.06                             Environmental Matters.  Except for such
matters as set forth on Schedule 7.06, or that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect:

 

(a)                                 the Borrower, its Subsidiaries and each of
their respective Properties and operations thereon are in compliance with all
applicable Environmental Laws;

 

(b)                                 the Borrower and its Subsidiaries have
obtained all Environmental Permits required for their respective operations and
each of their Properties, with all such Environmental Permits being currently in
full force and effect, and none of the Borrower and its Subsidiaries has
received any

 

67

--------------------------------------------------------------------------------


 

written notice or otherwise has knowledge that any such existing Environmental
Permit will be revoked or that any application for any new Environmental Permit
or renewal of any existing Environmental Permit will be denied;

 

(c)                                  there are no claims, demands, suits,
orders, or proceedings concerning any violation of, or any liability (including
as a potentially responsible party) under, any applicable Environmental Laws
that is pending or, to the Borrower’s knowledge, threatened against the Borrower
or any of its Subsidiaries or any of their respective Properties or as a result
of any operations at such Properties that would reasonably be expected to be
determined adversely;

 

(d)                                 none of the Properties of the Borrower and
its Subsidiaries contain or, to Borrower’s knowledge, have contained any: 
underground storage tanks; asbestos-containing materials; landfills or dumps;
hazardous waste management units as defined pursuant to RCRA or any comparable
state law; or sites on or nominated for the National Priority List promulgated
pursuant to CERCLA or any state remedial priority list promulgated or published
pursuant to any comparable state law;

 

(e)                                  there has been no Release or, to the
Borrower’s knowledge, threatened Release, of Hazardous Materials at, on, under
or from any of the Borrower’s or its Subsidiaries’ Properties, that require, or
that would reasonably be expected to result in, any investigation, remediation,
abatement, removal, or monitoring of Hazardous Materials under applicable
Environmental Laws at such Properties and, to the knowledge of the Borrower,
none of such Properties are adversely affected by any Release or threatened
Release of a Hazardous Material originating or emanating from any other real
property;

 

(f)                                   no Credit Party or its respective
Subsidiaries has received any written notice asserting an alleged liability or
obligation under any applicable Environmental Laws with respect to the
investigation, remediation, abatement, removal, or monitoring of any Hazardous
Materials at, under, or Released or threatened to be Released from any real
properties offsite the Borrower’s or any of its Subsidiaries’ Properties and, to
the Borrower’s knowledge, there are no conditions or circumstances that would
reasonably be expected to result in the receipt of such written notice;

 

(g)                                  to the Borrower’s knowledge, there has been
no exposure of any Person or Property to any Hazardous Materials as a result of
or in connection with Borrower’s or any of its Subsidiaries’ operations of its
Properties that could reasonably be expected to form the basis for a claim for
damages or compensation; and

 

(h)                                 to the extent requested by the
Administrative Agent, the Borrower has made available to the Administrative
Agent complete and correct copies of all non-privileged environmental site
assessment reports, and non-privileged studies on material environmental matters
(including matters relating to any alleged non-compliance with or liability
under Environmental Laws) that are in the Borrower’s possession or control and
relating to any of the Borrower’s or any of its Subsidiaries’ Properties or
operations thereon.

 

Section 7.07                             Compliance with the Laws and
Agreements; No Defaults.

 

(a)                                 Each of the Credit Parties is in compliance
with all Governmental Requirements applicable to it or its Property and all
agreements and other instruments binding upon it or its Property, and possesses
all licenses, permits, franchises, exemptions, approvals and other governmental
authorizations necessary for the ownership of its Property and the conduct of
its business, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

68

--------------------------------------------------------------------------------


 

(b)                                 No Credit Party is in default and no event
or circumstance has occurred which, but for the expiration of any applicable
grace period or the giving of notice, or both, would constitute a default or
would require any Credit Party to Redeem or make any offer to Redeem under any
indenture, note, credit agreement or instrument pursuant to which any Material
Indebtedness is outstanding or by which any Credit Party or any of their
Properties is bound.

 

(c)                                  No Default has occurred and is continuing.

 

Section 7.08                             Investment Company Act.  No Credit
Party is an “investment company” within the meaning of, or subject to regulation
under, the Investment Company Act of 1940, as amended.

 

Section 7.09                             Taxes.  Each Credit Party has timely
filed or caused to be filed all federal income Tax returns and reports, and all
other material Tax returns and reports, required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except Taxes
that are being contested in good faith by appropriate proceedings and for which
such Credit Party has set aside on its books adequate reserves in accordance
with GAAP or to the extent that the failure to do so would not reasonably be
expected to result in a Material Adverse Effect.  The charges, accruals and
reserves on the books of the Credit Parties in respect of Taxes and other
governmental charges are, in the reasonable opinion of the Borrower, adequate. 
Except for Excepted Liens, (a) no Lien for Taxes has been filed and (b) to the
knowledge of the Borrower, no claim is being asserted with respect to any such
Tax or other such governmental charge.

 

Section 7.10                             ERISA.  Except for such matters that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect:

 

(a)                                 The Credit Parties and each ERISA Affiliate
have complied in all material respects with ERISA and, where applicable, the
Code regarding each Plan.

 

(b)                                 Each Plan is, and has been, established and
maintained in substantial compliance with its terms, ERISA and, where
applicable, the Code.

 

(c)                                  No act, omission or transaction has
occurred which could result in imposition on the Borrower, any other Credit
Party or any ERISA Affiliate (whether directly or indirectly) of either a civil
penalty assessed pursuant to subsections (c), (i), (l) or (m) of section 502 of
ERISA or a tax imposed pursuant to Chapter 43 of Subtitle D of the Code or
breach of fiduciary duty liability damages under section 409 of ERISA.

 

(d)                                 Full payment when due has been made of all
amounts which the Credit Parties or any ERISA Affiliate is required under the
terms of each Plan or applicable law to have paid as contributions to such Plan
as of the date hereof.

 

(e)                                  No ERISA Event individually or together
with any other ERISA Event, has occurred or is reasonably expected to occur.

 

(f)                                   No Credit Party and no ERISA Affiliate
sponsors, maintains, or contributes to an employee welfare benefit plan, as
defined in section 3(1) of ERISA, including, without limitation, any such plan
maintained to provide benefits to former employees of such entities, with
respect to which its sponsorship of, maintenance of or contribution to may not
be terminated by the applicable Credit Party or any ERISA Affiliate in its sole
discretion at any time without any liability other than for benefits due as of,
or claims incurred prior to, the effective date of such termination.

 

69

--------------------------------------------------------------------------------


 

Section 7.11                             Disclosure; No Material Misstatements. 
The certificates, written statements and reports, and other written information,
taken as a whole, furnished by or on behalf of the Credit Parties to the
Administrative Agent and the Lenders in connection with the negotiation of any
Loan Document (as modified or supplemented by other information so furnished),
do not contain any material misstatement of fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were or are made, not misleading as of the date such
information is dated or certified; provided that (a) to the extent any such
certificate, written statement, written report, or written information was based
upon or constitutes a forecast or projection, each Credit Party represents only
that such certificate, written statement, written report or written information
was prepared in good faith based on assumptions believed to be reasonable at the
time delivered (it being recognized by the Lenders, however, that projections as
to future events are not to be viewed as facts and that results during the
period(s) covered by such projections may differ from the projected results and
that such differences may be material and that the Credit Parties make no
representation that such projections will be realized) and (b) as to any such
written statements, written information and written reports furnished on behalf
of the Credit Parties to the Administrative Agent and the Lenders by third
parties in connection with the negotiation of any Loan Document (as modified or
supplemented by other information so furnished), the Borrower represents only
that it is not aware of any material misstatement or omission therein.

 

Section 7.12                             Insurance.  The Borrower has, and has
caused all of its other Credit Parties to have, all insurance policies
sufficient for the compliance by each of them with all material Governmental
Requirements and all material agreements and insurance coverage in at least
amounts and against such risk (including, without limitation, public liability)
that are usually insured against by companies similarly situated and engaged in
the same or a similar business for the assets and operations of the Credit
Parties.  The Administrative Agent and the Lenders have been named as additional
insured in respect of such liability insurance policies and the Administrative
Agent, on behalf of the Lenders, has been named as loss payee with respect to
Property loss insurance.

 

Section 7.13                             Restriction on Liens.  No Credit Party
is a party to any material agreement or arrangement, or subject to any order,
judgment, writ or decree, which either restricts or purports to restrict its
ability to grant Liens to the Administrative Agent and the Lenders on or in
respect of their Properties to secure the Debt and the Loan Documents, or
restricts any Credit Party from paying dividends or making any other
distributions in respect of its Equity Interests to any other Credit Party, or
restricts any Credit Party from making loans or advances to any other Credit
Party, or which requires the consent of other Persons in connection therewith,
except, in each case, for such encumbrances or restrictions permitted under
Section 9.12.

 

Section 7.14                             Subsidiaries.  Except as set forth on
Schedule 7.14 or as disclosed in writing to the Administrative Agent (which
shall promptly furnish a copy to the Lenders), which shall be a supplement to
Schedule 7.14, the Borrower has no Restricted Subsidiaries.  The Borrower has no
Foreign Subsidiaries.

 

Section 7.15                             Location of Business and Offices.  The
correct legal name, business address, type of organization and jurisdiction of
organization, tax identification number and other relevant identification
numbers of the Credit Parties are set forth on Schedule 1.3 hereto (or, in each
case, as set forth in a notice delivered to the Administrative Agent pursuant to
Section 8.01(i) in accordance with Section 12.01).

 

Section 7.16                             Properties; Titles, Etc.

 

(a)                                 Each of the Credit Parties has good and
defensible title to their respective Oil and Gas Properties evaluated in the
most recently delivered Reserve Report and good title to all its material
personal Properties, in each case, free and clear of all Liens except Permitted
Liens.  The Credit Parties own in all material respects the net interests in
production attributable to the Hydrocarbon Interests as

 

70

--------------------------------------------------------------------------------


 

reflected in the most recently delivered Reserve Report, and the ownership of
such Properties shall not in any material respect obligate the Credit Parties to
bear the costs and expenses relating to the maintenance, development and
operations of each such Property in an amount in excess of the working interest
of each Property set forth in the most recently delivered Reserve Report that is
not offset by at least a corresponding proportionate increase in the Credit
Parties’ net revenue interest in such Property.

 

(b)                                 All leases and agreements necessary for the
conduct of the business of the Credit Parties are valid and subsisting, in full
force and effect, and no Credit Party is in default beyond all applicable grace
or cure periods under any such lease or agreement which default would reasonably
be expected to have a Material Adverse Effect.

 

(c)                                  The rights and Properties presently owned,
leased or licensed by the Credit Parties including, without limitation, all
easements and rights of way, include all rights and Properties necessary to
permit the Credit Parties to conduct their business in all material respects in
the same manner as their business has been conducted in the twelve months prior
to the date hereof.

 

(d)                                 All of the Properties of the Credit Parties
which are reasonably necessary for the operation of their businesses are in good
working condition, normal wear and tear excepted, and are maintained in
accordance with prudent business standards.

 

(e)                                  Each Credit Party owns, or is licensed to
use, all trademarks, trade names, copyrights, patents and other intellectual
Property material to its business, and the use thereof by the Credit Parties
does not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.  The Credit Parties either own
or have valid licenses or other rights to use all databases, geological data,
geophysical data, engineering data, seismic data, maps, interpretations and
other technical information used in their businesses as presently conducted,
subject to the limitations contained in the agreements governing the use of the
same.

 

Section 7.17                             Maintenance of Properties.  Except for
such acts or failures to act as could not be reasonably expected to have a
Material Adverse Effect, the Oil and Gas Properties (and Properties unitized
therewith) of Credit Parties have in all material respects been maintained,
operated and developed in a good and workmanlike manner and in conformity in all
material respects with all Governmental Requirements and in conformity in all
material respects with the provisions of all leases, subleases or other
contracts comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties of the Credit Parties.

 

Section 7.18                             Marketing of Production.  Except for
contracts listed and in effect on the date hereof on Schedule 7.18, and
thereafter either disclosed in writing to the Administrative Agent or included
in the most recently delivered Reserve Report, no material agreements exist
which are not cancelable on 60 days’ notice or less without penalty or detriment
for the sale of production from the Credit Parties’ Hydrocarbons (including,
without limitation, calls on or other rights to purchase, production, whether or
not the same are currently being exercised) that pertain to the sale of
production at a fixed price and have a maturity or expiry date of longer than
six (6) months from the date hereof or the date of such Reserve Report, as
applicable.

 

Section 7.19                             Swap Agreements.  Schedule 7.19, as of
the date hereof, and after the date hereof, each report required to be delivered
by the Borrower pursuant to Section 8.01(e), as of the date of (or as of the
date(s) otherwise set forth in) such report, sets forth, a true and complete
list of all Swap Agreements of the Credit Parties, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark to market value thereof (as of the last Business Day
of the

 

71

--------------------------------------------------------------------------------


 

most recent fiscal quarter preceding the Effective Date and for which a mark to
market value is reasonably available), all credit support agreements relating
thereto (including any margin required or supplied) and the counterparty to each
such agreement.

 

Section 7.20                             Use of Loans and Letters of Credit. 
The proceeds of the Loans and the Letters of Credit shall be used for working
capital, for lease acquisitions, for exploration and production operations, for
development (including the drilling and completion of producing wells), for the
payment of fees and expenses incurred in connection with this Agreement and for
any other general business purposes.  The Credit Parties are not engaged
principally, or as one of its or their important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying margin stock (within the meaning of Regulation T, U or X of
the Board).  No part of the proceeds of any Loan or Letter of Credit will be
used for any purpose which violates the provisions of Regulations T, U or X of
the Board.

 

Section 7.21                             Solvency.  After giving effect to the
Transactions, the aggregate assets (after giving effect to amounts that could
reasonably be expected to be received by reason of indemnity, offset, insurance
or any similar arrangement), at a fair valuation, of the Credit Parties, taken
as a whole, exceed the aggregate Debt of the Credit Parties on a consolidated
basis, the Credit Parties, taken as a whole, have not incurred and do not intend
to incur, and do not believe that they have incurred, Debt beyond their ability
to pay such Debt (after taking into account the timing and amounts of cash they
reasonably expect could be received and the amounts that they reasonably expect
could be payable on or in respect of their liabilities, and giving effect to
amounts that that could reasonably be expected to be received by reason of
indemnity, offset, insurance or any similar arrangement) as such Debt becomes
absolute and matures and the Credit Parties, taken as a whole, do not have (and
do not have reason to believe that it will have thereafter) unreasonably small
capital for the conduct of their business.

 

Section 7.22                             Anti-Corruption Laws and Sanctions. 
The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and directors and to the knowledge of the Borrower its
employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.  None of (a) the Borrower, any Subsidiary or
any of their respective directors, officers or employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower or any its Subsidiaries
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person.  No Borrowing or Letter of
Credit, use of proceeds or other transaction contemplated by the Credit
Agreement will violate Anti-Corruption Laws or applicable Sanctions.

 

Section 7.23                             EEA Financial Institutions.  No Credit
Party is an EEA Financial Institution.

 

Section 7.24                             Security Instruments.  The Security
Instruments are effective to create in favor of the Administrative Agent, for
the benefit of the Secured Parties, a legal, valid and enforceable security
interest in the Mortgaged Property and Collateral and proceeds thereof, as
applicable.  The Secured Obligations are secured by legal, valid and enforceable
first priority perfected Liens in favor of the Administrative Agent, covering
and encumbering (a) the Mortgaged Property and (b) the Collateral granted
pursuant to the Security Agreement, including the pledged Equity Interests and
the Deposit Accounts, Securities Accounts and Commodities Accounts, in each case
to the extent perfection has occurred, as the case may be, by the recording of a
mortgage, the filing of a UCC financing statement, or, in the case of Deposit
Accounts, Securities Accounts and Commodities Accounts, by obtaining of
“control” or, with respect to Equity Interests represented by certificates, by
possession (in each case, to the extent applicable

 

72

--------------------------------------------------------------------------------


 

in the applicable jurisdiction); provided that, except in the case of pledged
Equity Interests, Permitted Liens may exist.

 

ARTICLE VIII
AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or terminated and all Reimbursement Obligations shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

 

Section 8.01                             Financial Statements; Other
Information.  The Borrower will furnish to the Administrative Agent and each
Lender:

 

(a)                                 Annual Financial Statements.  Within 90 days
after the end of each fiscal year of the Borrower commencing with the fiscal
year ended December 31, 2018, the audited consolidated balance sheet and related
statements of operations, members’ equity and cash flows of the Borrower and its
Consolidated Subsidiaries as of the end of and for such year, setting forth in
each case in comparative form the figures for the previous fiscal year, all
reported on by PricewaterhouseCoopers L.L.P. or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception (other than a “going concern” or like qualification
or exception that is solely as a result of the Loans maturing within the next
365 days) and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its Consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied.

 

(b)                                 Quarterly Financial Statements.  Within 45
days after the end of each of the first three fiscal quarters of each fiscal
year of the Borrower commencing with the fiscal quarter ending June 30, 2018,
the consolidated balance sheet and related statements of operations, members’
equity and cash flows of the Borrower and its Consolidated Subsidiaries as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes.

 

(c)                                  Certificate of Financial Officer —
Compliance.  Concurrently with any delivery of financial statements under
Section 8.01(a) or Section 8.01(b), a compliance certificate of a Financial
Officer in substantially the form of Exhibit C hereto certifying as to whether a
Default then exists and, if a Default then exists, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
setting forth reasonably detailed calculations demonstrating compliance with
Section 9.01, and stating whether any change in the application of GAAP to the
Borrower’s financial statements has been made since the preparation of the
Borrower’s audited annual financial statements most recently delivered under
Section 8.01(a) (or, if no such audited financial statements have yet been
delivered, since the preparation of the Financial Statements) and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate.

 

(d)                                 Certificate of Financial Officer —
Consolidated Subsidiaries.  If, at any time, all of the Consolidated
Subsidiaries of the Borrower are not Consolidated Restricted Subsidiaries, then
concurrently with any delivery of financial statements under Section 8.01(a) or
Section 8.01(b), a certificate

 

73

--------------------------------------------------------------------------------


 

of a Financial Officer setting forth consolidating spreadsheets that show all
Consolidated Unrestricted Subsidiaries and the eliminating entries, in such form
as would be presentable to the auditors of the Borrower.

 

(e)                                  Certificate of Financial Officer — Swap
Agreements.  Concurrently with each delivery of a Reserve Report pursuant to
Section 8.12(a), a certificate of a Financial Officer, in form and substance
satisfactory to the Administrative Agent in its reasonable discretion, setting
forth as of the last Business Day of the most recently ended fiscal year or
period, as applicable, (i) a true and complete list of all Swap Agreements of
the Credit Parties, the material terms thereof (including the type, term,
effective date, termination date and notional amounts or volumes), the net
mark-to-market value therefor (as of the last Business Day of such fiscal year
or period, as applicable and for which a mark-to-market value is reasonably
available), any new credit support agreements relating thereto not listed on
Schedule 7.19, any margin required or supplied under any credit support
document, and the counterparty to each such agreement and (ii) the aggregate
projected production from Oil and Gas Properties for the forthcoming five-year
period.

 

(f)                                   Certificate of Insurer — Insurance
Coverage.  On or prior to the date that is thirty (30) days after the renewal of
the applicable policies, one or more certificates of insurance coverage from the
Credit Parties’ insurance broker or insurers with respect to the insurance
required by Section 8.07, in form and substance satisfactory to the
Administrative Agent in its reasonable discretion, and, if requested by the
Administrative Agent, copies of the applicable policies.

 

(g)                                  SEC and Other Filings; Reports to
Shareholders.  To the extent not readily available on a public web site or on an
intranet web site to which the Administrative Agent has access, then promptly
after the same become publicly available, copies of all periodic and other
reports, proxy statements and other materials filed by any Credit Party with the
SEC, or with any national securities exchange, or distributed by the Borrower to
its shareholders generally, as the case may be. Documents required to be
delivered pursuant to Section 8.01(a), Section 8.01(b), and this Section 8.01(g)
may be delivered electronically and shall be deemed to have been delivered on
the date on which the Borrower posts such documents to EDGAR (or such other
free, publicly-accessible internet database that may be established and
maintained by the SEC as a substitute for or successor to EDGAR).

 

(h)                                 Notices Under Material Instruments. 
Promptly after any Credit Party’s receipt thereof, copies of any notice of
default received by such Credit Party pursuant to any Material Indebtedness, and
not otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 8.01.

 

(i)                                     Information Regarding Borrower and
Guarantors.  Prompt written notice (and in any event within five (5) Business
Days subsequent thereto) of any change in any Credit Party’s corporate name, in
the location of any Credit Party’s chief executive office, in the Credit Party’s
identity or corporate, limited liability company or partnership structure or in
the jurisdiction in which such Person is incorporated or formed, in the Credit
Party’s jurisdiction of organization or such Person’s organizational
identification number in such jurisdiction of organization, and in the Credit
Party’s federal taxpayer identification number.

 

(j)                                    Production Report and Lease Operating
Statements.  Concurrently with the delivery of each Reserve Report under Section
8.12(a), a report setting forth, for each calendar month during the then current
fiscal year to date, the volume of production and sales attributable to
production (and the prices at which such sales were made and the revenues
derived from such sales) for each such calendar month from the Oil and Gas
Properties set forth in such Reserve Report, setting forth the related ad
valorem,

 

74

--------------------------------------------------------------------------------


 

severance and production taxes and lease operating expenses attributable thereto
and incurred for each such calendar month, and setting forth the drilling and
operations for each such calendar month.

 

(k)                                 Notices of Certain Changes.  Promptly, but
in any event within five (5) Business Days after the execution thereof, copies
of any material amendment, modification or supplement to the certificate of
formation, limited liability company agreement, articles of incorporation,
by-laws, any preferred stock designation or any other organic document of any
Credit Party, in each case to the extent not delivered (or deemed delivered)
pursuant to Section 8.01(g).

 

(l)                                     Cash Flow Forecast.  Concurrently with
the delivery of each Reserve Report as of December 31 of each year under Section
8.12(a), a copy of the plan and forecast (including a projected consolidated
balance sheet, income statement and funds flow statement) of the Borrower for
each fiscal quarter for the forthcoming four quarter period in form reasonably
satisfactory to the Administrative Agent.

 

(m)                             Other Requested Information.  Promptly following
any reasonable request therefor, (i) such other information regarding the
operations, business affairs and financial condition of the Credit Parties
(including any Plan and any reports or other information required to be filed
with respect thereto under the Code or under ERISA), or compliance with the
terms of this Agreement or any other Loan Document, as the Administrative Agent
or any Lender may reasonably request and (ii) information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations including the USA PATRIOT Act.

 

Section 8.02                             Notices of Material Events.  The
Borrower will furnish to the Administrative Agent and each Lender prompt written
notice of the following:

 

(a)                                 the occurrence of any Default;

 

(b)                                 the filing or commencement of, or the threat
in writing of, any action, suit, proceeding, investigation or arbitration by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any of its Subsidiaries not previously disclosed in writing to the
Lenders or any material adverse development in any action, suit, proceeding,
investigation or arbitration (whether or not previously disclosed to the
Lenders) that, in either case, is reasonably likely to be adversely determined,
and if so determined, would reasonably be expected to result in a Material
Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event that
results in, or would reasonably be expected to result in, a Material Adverse
Effect; and

 

(d)                                 any other development that results in, or
would reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 8.03                             Existence; Conduct of Business.  The
Borrower will, and will cause each other Credit Party to, do or cause to be done
all things necessary to preserve, renew and keep in full force and effect (a)
its legal existence as a Person organized or existing under the laws of the
United States, any state thereof, the District of Columbia, or any territory
thereof and (b) the rights, licenses, permits, privileges and franchises
material to the conduct of its business and maintain, if necessary, its
qualification to do business in each other jurisdiction in which its Oil and Gas
Properties is located or the ownership of its Properties

 

75

--------------------------------------------------------------------------------


 

requires such qualification, except where the failure to so qualify would not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 9.08.

 

Section 8.04                             Payment of Obligations.  The Borrower
will, and will cause each other Credit Party to, pay its obligations, including
Tax liabilities of the Credit Parties, before the same shall become delinquent
or in default, except where the validity or amount thereof is being contested in
good faith by appropriate proceedings, and such Credit Parties have set aside on
their books adequate reserves with respect thereto in accordance with GAAP and
the failure to make payment pending such contest would not reasonably be
expected to result in a Material Adverse Effect or result in the seizure or levy
of any Property of any Credit Party.

 

Section 8.05                             Performance of Obligations under Loan
Documents.  The Borrower will pay the Loans in accordance with the terms hereof,
and the Borrower will, and will cause each other Credit Party to, do and perform
every act and discharge all of the obligations to be performed and discharged by
them under the Loan Documents, including, without limitation, this Agreement, at
the time or times and in the manner specified.

 

Section 8.06                             Operation and Maintenance of
Properties.  The Borrower, at its own expense, will, and will cause each other
Credit Party to:

 

(a)                                 operate its Oil and Gas Properties and other
material Properties or, if it is not the operator thereof, use commercially
reasonable efforts to cause such Oil and Gas Properties and other material
Properties to be operated, in a careful and efficient manner in accordance with
the generally accepted practices of the industry and in compliance in all
material respects with all applicable contracts and agreements, except, in each
case, where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

 

(b)                                 keep and maintain all Property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted, and preserve, maintain and keep in good repair, working order
and efficiency (ordinary wear and tear and depletion excepted) all of its Oil
and Gas Properties, except, in each case, where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

(c)                                  promptly pay and discharge, or make
reasonable and customary efforts to cause to be paid and discharged, all delay
rentals, royalties, expenses and indebtedness accruing under the leases or other
agreements affecting or pertaining to its Oil and Gas Properties and do all
other things necessary to keep unimpaired their rights with respect thereto and
prevent any forfeiture thereof or default by the Credit Parties thereunder,
except where the failure to do so would not reasonably be expected to result in
a Material Adverse Effect.

 

(d)                                 promptly perform or make reasonable and
customary efforts to cause to be performed, in accordance with customary
industry standards, the obligations required by the assignments, deeds, leases,
sub-leases, contracts and agreements affecting its interests in its Oil and Gas
Properties and other material Properties, except, in each case, where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

(e)                                  to the extent the Borrower is not the
operator of any Property, the Credit Parties shall use commercially reasonable
efforts to cause the operator to comply with this Section 8.06.

 

76

--------------------------------------------------------------------------------


 

Section 8.07                             Insurance.  The Borrower will, and will
cause each other Credit Party to, maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.  The Administrative Agent and the
Lenders shall be named as additional insured in respect of such liability
insurance policies, and the Administrative Agent, on behalf of the Lenders,
shall be named as loss payee with respect to Property loss insurance covering
Collateral and such policies shall provide that the Administrative Agent shall
receive 30 days’ notice of cancellation or non-renewal.

 

Section 8.08                             Books and Records; Inspection Rights. 
The Borrower will, and will cause each other Credit Party to, keep books of
record and account in conformity with GAAP.  The Borrower will, and will cause
each other Credit Party to, permit any representatives designated by the
Administrative Agent or Majority Lenders, upon reasonable prior notice, to visit
and inspect its Properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as reasonably
requested and at the sole expense of the Borrower; provided, however, unless an
Event of Default then exists and is continuing, not more than one such
inspection per calendar year shall be at the expense of the Borrower.

 

Section 8.09                             Compliance with Laws.  The Borrower
will, and will cause each other Credit Party to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
Property, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.  The
Borrower will maintain in effect and enforce policies and procedures designed to
ensure compliance by itself, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

 

Section 8.10                             Environmental Matters.

 

(a)                                 The Borrower shall at its sole expense:
comply, cause each of its Subsidiaries and each such Subsidiary’s Properties and
operations to comply or, if it is not the operator thereof, use commercially
reasonable efforts to cause its Properties and operations to comply, with all
applicable Environmental Laws, the breach of which would reasonably be expected
to have a Material Adverse Effect; not Release or threaten to Release, and shall
cause each of its Subsidiaries not to Release or threaten to Release, any
Hazardous Material on, under, about or from any of its or its Subsidiaries’
Properties or any other property offsite the Property to the extent caused by
its or any of its Subsidiaries’ operations except in compliance with applicable
Environmental Laws, the Release or threatened Release of which would reasonably
be expected to have a Material Adverse Effect; timely obtain or file, and shall
cause each of its Subsidiaries to timely obtain or file, all Environmental
Permits, if any, required under applicable Environmental Laws to be obtained or
filed in connection with the operation or use of its Subsidiaries’ Properties,
which failure to obtain or file would reasonably be expected to have a Material
Adverse Effect; promptly commence and diligently prosecute to completion, and
shall cause each of its Subsidiaries to promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required under applicable Environmental Laws because of or in
connection with the actual or suspected past, present or future Release or
threatened Release of any Hazardous Material on, under, about or from any of its
or its Subsidiaries’ Properties, which failure to commence and diligently
prosecute to completion would reasonably be expected to have a Material Adverse
Effect; conduct, and cause its Subsidiaries to conduct, their respective
operations and businesses in a manner that will not expose any Property or
Person to Hazardous Materials that would reasonably be expected to cause the
Borrower or its Subsidiaries to owe material damages or compensation; and
establish and implement, and shall cause each of its Subsidiaries to establish
and implement, such procedures as may be necessary to determine and assure that
the Borrower’s and its

 

77

--------------------------------------------------------------------------------


 

Subsidiaries’ obligations under this Section 8.10(a) are timely and fully
satisfied, which failure to establish and implement would reasonably be expected
to have a Material Adverse Effect.

 

(b)                                 If Borrower or any of its Subsidiaries
receives written notice of any action or, investigation by any Governmental
Authority or any threatened demand or lawsuit by any Person against the Borrower
or any of its Subsidiaries or their Properties, in each case in connection with
any Environmental Laws, the Borrower will within fifteen days after any
Responsible Officer learns thereof give written notice of the same to
Administrative Agent if the Borrower would reasonably anticipate that such
action will result in liability (whether individually or in the aggregate) in
excess of $5,000,000, not fully covered by insurance, subject to normal
deductibles.

 

Section 8.11                             Further Assurances.

 

(a)                                 The Borrower at its sole expense will, and
will cause each other Credit Party to, promptly execute and deliver to the
Administrative Agent all such other documents, agreements and instruments
reasonably requested by the Administrative Agent to comply with, cure any
defects or accomplish the covenants and agreements of any Credit Party, as the
case may be, in the Loan Documents, including the Notes, or to further evidence
and more fully describe the collateral intended as security for the Obligations,
or to correct any omissions in this Agreement or the Security Instruments, or to
state more fully the obligations secured therein, or to perfect, protect or
preserve any Liens created pursuant to this Agreement or any of the Security
Instruments or the priority thereof, or to make any recordings, file any notices
or obtain any consents, all as may be reasonably necessary or appropriate, in
the sole discretion of the Administrative Agent, in connection therewith.

 

(b)                                 The Borrower hereby authorizes the
Administrative Agent to file one or more financing or continuation statements,
and amendments thereto, relative to all or any part of the Mortgaged Property
without the signature of any Credit Party where permitted by law.  A carbon,
photographic or other reproduction of the Security Instruments or any financing
statement covering the Mortgaged Property or any part thereof shall be
sufficient as a financing statement where permitted by law.

 

Section 8.12                             Reserve Reports.

 

(a)                                 On or before April 1 and October 1 of each
year, commencing October 1, 2018, the Borrower shall furnish to the
Administrative Agent and the Revolving Credit Lenders a Reserve Report
evaluating the Oil and Gas Properties of the Borrower and its Subsidiaries as of
the immediately preceding December 31 or June 30, respectively.  The Reserve
Report as of December 31 of each year shall be prepared or audited by one or
more Approved Petroleum Engineers, and the Reserve Report as of June 30 of each
year shall be prepared either by Approved Petroleum Engineers or by Borrower’s
internal reserve engineering staff, which shall certify such Reserve Report to
be true and accurate in all material respects (with appropriate exceptions for
projections and cost estimates) and to have been prepared in accordance with the
procedures used in the immediately preceding December 31 Reserve Report.

 

(b)                                 In the event of an Interim Redetermination,
the Borrower shall furnish to the Administrative Agent and the Revolving Credit
Lenders a Reserve Report prepared by Borrower’s internal reserve engineering
staff, which shall certify such Reserve Report to be true and accurate in all
material respects (with appropriate exceptions for projections and cost
estimates) and to have been prepared in accordance with the procedures used in
the immediately preceding December 31 Reserve Report.  For any Interim
Redetermination requested by the Administrative Agent or the Borrower pursuant
to Section 2.06(b), the Borrower shall provide such Reserve Report with an “as
of” date as required by the Administrative Agent as soon as possible, but in any
event no later than thirty (30) days following the receipt of such request.

 

78

--------------------------------------------------------------------------------


 

(c)                                  With the delivery of each Reserve Report,
the Borrower shall provide to the Administrative Agent and the Revolving Credit
Lenders a certificate from a Responsible Officer (i) certifying that (A) the
information contained in the Reserve Report and any other information delivered
in connection therewith is true and correct, (B) each Credit Party owns good and
defensible title to the Oil and Gas Properties evaluated in such Reserve Report
and such Properties are free and clear of all Liens except for Permitted Liens,
(C) except as set forth on an exhibit to the certificate, there are no Material
Gas Imbalances with respect to the Oil and Gas Properties evaluated in such
Reserve Report, (D) none of their proved Oil and Gas Properties have been sold
since the date of the last Borrowing Base determination except as set forth on
an exhibit to the certificate, which certificate shall list all such Oil and Gas
Properties sold and attached thereto is a schedule of the Oil and Gas Properties
evaluated by such Reserve Report that are Mortgaged Properties and (E) attached
thereto is a list of all marketing agreements entered into subsequent to the
later of the date hereof or the most recently delivered certificate delivered
under this Section 8.12(c) which the Borrower would reasonably be expected to
have been obligated to list on Schedule 7.18 had such agreement been in effect
on the date hereof and (ii) demonstrating the percentage of the total value of
the proved Oil and Gas Properties that the value of such Mortgaged Properties
represents in compliance with Section 8.14(a).

 

Section 8.13                             Title Information.

 

(a)                                 Within thirty (30) days after the delivery
to the Administrative Agent and the Revolving Credit Lenders of each Reserve
Report required by Section 8.12(a), the Borrower will deliver title information
in form and substance reasonably acceptable to the Administrative Agent covering
enough of the Oil and Gas Properties evaluated by such Reserve Report that were
not included in the immediately preceding Reserve Report, so that the
Administrative Agent shall have received together with title information
previously delivered to the Administrative Agent, reasonably satisfactory title
information on at least (i) 85% of the total value of the Oil and Gas Properties
evaluated by such Reserve Report and which are required to be Mortgaged
Properties hereunder and (ii) 85% of the total value of the Oil and Gas
Properties that are classified as proved developed nonproducing reserves and
proved developed producing reserves evaluated by such Reserve Report.

 

(b)                                 If the Borrower has provided title
information for additional Properties under Section 8.13(a), the Borrower shall,
within 60 days after notice from the Administrative Agent that title defects or
exceptions exist with respect to such additional Properties, either (i) cure any
such title defects or exceptions (including defects or exceptions as to
priority) which are not Permitted Liens raised by such information, (ii)
substitute acceptable Mortgaged Properties with no title defects or exceptions
except for Excepted Liens (other than Excepted Liens described in clauses (e)
and (j) of such definition)  having an aggregate equivalent value or (iii)
deliver title information in form and substance reasonably requested by the
Administrative Agent so that the Administrative Agent shall have received,
together with title information previously delivered to the Administrative
Agent, satisfactory title information to comply with Section 8.13(a).

 

(c)                                  If the Borrower is unable to cure any title
defect requested by the Administrative Agent or the Lenders to be cured within
the 60-day period or the Borrower does not comply with the requirements to
provide reasonably acceptable title information provided for in Section 8.13(a),
such default shall not be a Default or Event of Default, but instead the
Administrative Agent and/or the Required Lenders shall have the right to
exercise the following remedy in their sole discretion from time to time, and
any failure to so exercise this remedy at any time shall not be a waiver as to
future exercise of the remedy by the Administrative Agent or the Required
Lenders: such unacceptable Mortgaged Property shall not count towards the
requirement provided for in Section 8.13(a), and the Administrative Agent may
send a notice to the Borrower and the Lenders that the then outstanding
Borrowing Base shall be reduced by an amount as determined by the Required
Lenders to cause the Borrower to be in compliance with the requirement to

 

79

--------------------------------------------------------------------------------


 

provide acceptable title information as required in Section 8.13(a).  This new
Borrowing Base shall become effective immediately after receipt of such notice.

 

Section 8.14                             Additional Collateral; Additional
Guarantors.

 

(a)                                 In connection with each redetermination of
the Borrowing Base, the Borrower shall review the Reserve Report and the list of
current Mortgaged Properties (as described in Section 8.12(c)) to ascertain
whether the Mortgaged Properties represent at least 85% of the total value of
the Oil and Gas Properties evaluated in the most recently completed Reserve
Report after giving effect to exploration and production activities,
acquisitions, dispositions and production.  In the event that the Mortgaged
Properties do not represent at least 85% of such total value as determined by
the Administrative Agent, then the Borrower shall, or shall cause one or more of
the other Credit Parties to, grant, within thirty (30) days after delivery of
the certificate required under Section 8.12(c), to the Administrative Agent as
security for the Obligations, Security Instruments covering additional Oil and
Gas Properties not already subject to a Lien of the Security Instruments such
that after giving effect thereto, the Mortgaged Properties will represent at
least 85% of such total value.  All such Liens will be created and perfected by
and in accordance with the provisions of deeds of trust, security agreements and
financing statements or other Security Instruments, all in form and substance
reasonably satisfactory to the Administrative Agent and in sufficient executed
(and acknowledged where necessary or appropriate) counterparts for recording
purposes.  If any Subsidiary of the Borrower places a Lien on its Oil and Gas
Properties in order to comply with the foregoing, and such Subsidiary is not a
Guarantor, then it shall become a Guarantor and comply with Section 8.14(b).

 

(b)                                 The Borrower shall promptly cause each
Domestic Subsidiary that is not an Unrestricted Subsidiary to Guarantee the
Obligations pursuant to the Guarantee Agreement.  In connection with any such
Guarantee, the Borrower shall, or shall cause such Subsidiary to, promptly, but
in any event no later than 30 days (or such later date as the Administrative
Agent may agree in its reasonable discretion) after the formation or acquisition
(or other similar event) of such Subsidiary to, execute and deliver (i) a
supplement to the Guarantee Agreement executed by such Subsidiary, (ii) a
supplement executed by such Subsidiary to the Security Agreement executed by the
Credit Parties on the Effective Date, (iii) a pledge all of the Equity Interests
of such Subsidiary (including, without limitation, delivery of original stock
certificates evidencing the Equity Interests of such Subsidiary, together with
an appropriate undated stock powers for each certificate duly executed in blank
by the registered owner thereof) and (iv) such other additional closing
documents, certificates and legal opinions as shall reasonably be requested by
the Administrative Agent.

 

Section 8.15                             ERISA Compliance.  The Borrower will
promptly furnish and will cause its Subsidiaries and any ERISA Affiliate to
promptly furnish to the Administrative Agent promptly after request therefor by
the Administrative Agent, copies of each annual and other report with respect to
each Plan or any trust created thereunder, and promptly upon becoming aware of
the occurrence of any “prohibited transaction,” as described in section 406 of
ERISA or in section 4975 of the Code for which no exception exists or is
available by statute, regulation, administrative exemption, or otherwise, in
connection with any Plan or any trust created thereunder, a written notice
signed by the President or the principal Financial Officer, such Subsidiary or
the ERISA Affiliate, as the case may be, specifying the nature thereof, what
action the Borrower, such Subsidiary or the ERISA Affiliate is taking or
proposes to take with respect thereto, and, when known, any action taken or
proposed by the Internal Revenue Service or the Department of Labor with respect
thereto.

 

Section 8.16                             Marketing Activities.  The Borrower
will not, and will not permit any of its Subsidiaries to, engage in marketing
activities for any Hydrocarbons or enter into any contracts related thereto
other than contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced

 

80

--------------------------------------------------------------------------------


 

from their proved Oil and Gas Properties during the period of such contract,
contracts for the sale of Hydrocarbons scheduled or reasonably estimated to be
produced from proved Oil and Gas Properties of third parties during the period
of such contract associated with the Oil and Gas Properties of the Credit
Parties that any Credit Party has the right to market pursuant to joint
operating agreements, unitization agreements or other similar contracts that are
usual and customary in the oil and gas business and other contracts for the
purchase and/or sale of Hydrocarbons of third parties (A) which have generally
offsetting provisions (i.e. corresponding pricing mechanics, delivery dates and
points and volumes) such that no “position” is taken and (B) for which
appropriate credit support has been taken to alleviate the material credit risks
of the counterparty thereto.

 

Section 8.17                             Unrestricted Subsidiaries.

 

(a)                                 Unless designated as an Unrestricted
Subsidiary in accordance with Section 8.17(b), any Person that becomes a
Domestic Subsidiary of the Borrower or any of its Restricted Subsidiaries shall
be classified as a Restricted Subsidiary.

 

(b)                                 The Borrower may designate by written
notification thereof to the Administrative Agent, any Person that would
otherwise be a Restricted Subsidiary of the Borrower, including a newly formed
or newly acquired Person that would otherwise be a Subsidiary of the Borrower,
as an Unrestricted Subsidiary if (i) prior, and after giving effect, to such
designation, neither a Default nor a Borrowing Base Deficiency would exist, (ii)
such Person does not own or operate any Oil and Gas Properties included in the
most recently delivered Reserve Report for which a Borrowing Base has been
established, other than Oil and Gas Properties permitted to be sold or otherwise
transferred pursuant to Section 9.10 (which shall count as a Transfer
thereunder), (iii) such Person is not a guarantor or the primary obligor with
respect to any Debt permitted under Section 9.02(f) unless such Person will be
released contemporaneously with such designation, (iv) such Person is not a
party to any agreement, contract, arrangement or understanding with the Borrower
or any Subsidiary unless the terms of such agreement, contract, arrangement or
understanding are permitted by Section 9.11, (v) such designation is deemed to
be an Investment in an Unrestricted Subsidiary and such Investment would be
permitted to be made under Section 9.05(k) and (vi) the Administrative Agent
shall have received a certificate of a Responsible Officer certifying that such
designation complies with the requirements of this Section 8.17(b).  For
purposes of the foregoing, the designation of a Person as an Unrestricted
Subsidiary shall be deemed to be the designation of all present and future
subsidiaries of such Person as Unrestricted Subsidiaries.  Except as provided in
this Section 8.17(b), no Restricted Subsidiary may be redesignated as an
Unrestricted Subsidiary. For the avoidance of doubt, the Borrower may designate
any Subsidiary that directly owns Qualified Midstream Assets as an Unrestricted
Subsidiary in accordance with the requirements of this Section 8.17(b).

 

(c)                                  The Borrower may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary if after giving effect to such
designation, (i) the representations and warranties of the Credit Parties
contained in each of the Loan Documents are true and correct in all material
respects on and as of such date as if made on and as of the date of such
designation (or, if stated to have been made expressly as of an earlier date,
were true and correct in all material respects as of such date), (ii) no Default
would exist and (iii) the Borrower complies with the requirements of Section
8.14, Section 8.18 and Section 9.11.

 

(d)                                 The Borrower will cause the management,
business and affairs of each Credit Party to be conducted in such a manner
(including, without limitation, by keeping separate books of account, furnishing
separate financial statements of Unrestricted Subsidiaries to creditors and
potential creditors thereof and by not permitting Properties of the Credit
Parties to be commingled) so that each Unrestricted Subsidiary will be treated
as an entity separate and distinct from Credit Parties;

 

81

--------------------------------------------------------------------------------


 

(e)                                  The Borrower will cause each Unrestricted
Subsidiary (i) to refrain from maintaining its assets in such a manner that
would make it costly or difficult to segregate, ascertain or identify as its
individual assets from those of any other Credit Party and (ii) to observe all
corporate formalities;

 

(f)                                   The Borrower will not, and will not permit
any other Credit Party to, incur, assume, guarantee or be or become liable for
any Debt of any of the Unrestricted Subsidiaries except to the extent permitted
by this Agreement;

 

(g)                                  The Borrower will not, and will not permit
any other Credit Party to, permit any credit agreement for a senior credit
facility, a loan agreement for a senior credit facility, a note purchase
agreement for the sale of promissory notes or an indenture governing capital
markets debt instruments pursuant to which any Credit Party is a borrower,
issuer or guarantor (the “Relevant Debt”), the terms of which would, upon the
occurrence of a default under any Debt of an Unrestricted Subsidiary, (i) result
in, or permit the holder of any Relevant Debt to declare a default on such
Relevant Debt or (ii) cause the payment of any Relevant Debt to be accelerated
or payable before the fixed date on which the principal of such Relevant Debt is
due and payable; and

 

(h)                                 The Borrower will not permit any
Unrestricted Subsidiary to hold any Equity Interest in, or any Debt of, any
Credit Party.

 

Section 8.18                             Account Control Agreements.  The
Borrower will, and will cause each other Credit Party to, in connection with any
Deposit Account, Securities Account and/or Commodities Account (other than an
Excluded Account for so long as it is an Excluded Account) established, held or
maintained after the Effective Date promptly, but in any event within thirty
(30) days after the establishment of such account (or such later date as the
Administrative Agent may agree in its sole discretion), cause such Deposit
Account, Securities Account and/or Commodities Account (other than an Excluded
Account for so long as it is an Excluded Account) to be subject to a Control
Agreement.

 

Section 8.19                             Mortgage Amendments.  Within forty-five
(45) days after the Effective Date (or such longer period as the Administrative
Agent may agree in its sole discretion), the Borrower will, and will cause each
other applicable Credit Party to, deliver executed amendments to the mortgages
and deeds of trust described on Exhibit D, each in form and substance reasonably
satisfactory to the Administrative Agent.

 

ARTICLE IX
NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated and all Reimbursement Obligations shall have
been reimbursed, the Borrower covenants and agrees with the Lenders that:

 

Section 9.01                             Financial Covenants.

 

(a)                                 Current Ratio.  The Borrower will not permit
the Current Ratio, as of the last day of any fiscal quarter, to be less than 1.0
to 1.0.

 

(b)                                 Leverage Ratio.  The Borrower will not
permit the Leverage Ratio, as of the last day of any fiscal quarter, to be
greater than 4.0 to 1.0.

 

82

--------------------------------------------------------------------------------


 

Section 9.02                             Debt.  The Borrower will not, nor will
it permit any other Credit Party to, incur, create, assume or suffer to exist
any Debt, except:

 

(a)                                 the Notes or other Obligations arising under
the Loan Documents, or Cash Management Agreements or the Secured Swap
Agreements;

 

(b)                                 Debt under Capital Leases or that
constitutes Purchase Money Indebtedness; provided that the aggregate principal
amount of all Debt described in this Section 9.02(b) at any one time outstanding
shall not exceed $50,000,000;

 

(c)                                  intercompany Debt between the Borrower and
any other Credit Party or between Credit Parties; provided that such Debt is not
held, assigned, transferred, negotiated or pledged to any Person other than a
Credit Party; and, provided further, that any such Debt owed by a Credit Party
shall be subordinated to the Obligations on terms set forth in the Guarantee
Agreement;

 

(d)                                 Debt constituting a Guarantee by a Credit
Party of the Obligations;

 

(e)                                  other unsecured Debt not to exceed in the
aggregate at any one time outstanding, the greater of (i) $75,000,000 and (ii)
2.0% of Total Assets;

 

(f)                                   (i) Debt in respect of unsecured notes
existing on the Effective Date and listed on Schedule 9.02(f) and (ii) other
Debt in respect of unsecured notes; provided that, with respect to Debt incurred
after the Effective Date, (A) no Default or Borrowing Base Deficiency exists at
the time of the incurrence of such Debt or would result therefrom (including
after giving effect to any automatic reduction of the Borrowing Base pursuant to
Section 2.06(e)), (B) after giving pro forma effect to the incurrence of such
Debt, (x) the Leverage Ratio does not exceed 3.5 to 1.0 and (y) the Current
Ratio is not less than 1.0 to 1.0, (C) such Debt does not require any scheduled
amortization of principal or have a maturity date prior to 180 days after the
Revolving Credit Maturity Date at the time of the incurrence of such Debt, (D)
the covenants and events of default contained in the documentation governing
such Debt are (1) in the case of financial covenants, not more restrictive than
the financial covenants of this Agreement and the other Loan Documents and (2)
in the case of other covenants and events of default, taken as a whole, not more
restrictive than the corresponding terms of this Agreement and the other Loan
Documents in each case as reasonably determined in good faith by the Borrower,
(E) the documents governing such Debt do not contain any mandatory prepayment or
Redemption provisions (other than customary change of control or asset sale
tender offer provisions) which would require a mandatory prepayment or
Redemption of such Debt in priority to the Loans and (F) such Debt does not
prohibit prior repayment of the Obligations;

 

(g)                                  Debt which constitutes a Permitted
Refinancing of Debt outstanding or incurred under Section 9.02(f);

 

(h)                                 Debt incurred or deposits made by the Credit
Parties (i) under worker’s compensation laws, unemployment insurance laws or
similar legislation, (ii) in connection with bids, tenders, contracts (other
than for the payment of Debt) or leases to which such Credit Party is a party,
(iii) to secure public or statutory obligations of such Credit Party, and (iv)
of cash or U.S. government securities made to secure the performance of
statutory obligations, surety, stay, customs and appeal bonds to which such
Credit Party is a party in connection with the operation of the Hydrocarbon
Interests in the ordinary course of business; and

 

(i)                                     Debt of any Credit Party assumed in
connection with any acquisition permitted by Section 9.05 so long as such Debt
is not incurred in contemplation of such acquisition, and any Permitted
Refinancing thereof; provided that after giving pro forma effect to such
acquisition and the assumption of

 

83

--------------------------------------------------------------------------------


 

such Debt, (i) the Leverage Ratio does not exceed 3.5 to 1.0 and (ii) the
Current Ratio is not less than 1.0 to 1.0.

 

Section 9.03                             Liens.  The Borrower will not, nor will
it permit any other Credit Party to, create, incur, assume or permit to exist
any Lien on any of its Properties (now owned or hereafter acquired), except:

 

(a)                                 Liens securing the payment of any
Obligations;

 

(b)                                 Excepted Liens;

 

(c)                                  Liens securing Capital Leases and Purchase
Money Indebtedness permitted by Section 9.02(b) but only on the Property under
lease or the Property purchased with such Purchase Money Indebtedness;

 

(d)                                 Liens on escrowed proceeds for the benefit
of the related holders of debt securities or other Debt (or the underwriters or
arrangers thereof) or on cash set aside at the time of the incurrence of any
Debt purchased with such cash, in either case to the extent such cash prefunds
the payment of interest on such Debt and is held in an escrow account or similar
arrangement to be applied for such purpose;

 

(e)                                  Liens on Property not constituting
Hydrocarbon Interests and not otherwise permitted by this Section 9.03; provided
that the aggregate principal or face amount of all Debt secured by such Liens
pursuant to this Section 9.03(e), and the fair market value of the Properties
subject to such Liens (determined as of the date such Liens are incurred), shall
not exceed $75,000,000 at any time;

 

(f)                                   Liens to secure Debt permitted under
Section 9.02(i); provided that (i) the aggregate principal amount of all Debt
secured by such Liens pursuant to this Section 9.03(f) shall not exceed
$100,000,000 at any time, (ii) such Liens attach at all times only to the assets
acquired pursuant to such acquisition and (iii) the representative of the
holders of such Debt becomes party to an intercreditor agreement with the
Administrative Agent subordinating such Debt to the Obligations on such terms
reasonably satisfactory to the Administrative Agent; and

 

(g)                                  Liens on any deposits made in connection
with any Investment permitted by Section 9.05.

 

Section 9.04                             Restricted Payments.  The Borrower will
not, nor will it permit any other Credit Party to, declare or make, or agree to
pay or make, directly or indirectly (collectively in this section, “make”), any
Restricted Payment except:

 

(a)                                 any Credit Party may make Restricted
Payments to any other Credit Party;

 

(b)                                 the Borrower may make Restricted Payments
with respect to its Equity Interests payable solely in additional membership
interests or shares of its Equity Interests (other than Disqualified Capital
Stock);

 

(c)                                  the Borrower may Redeem the 2021
Convertible Notes to the extent expressly permitted under Section 9.15;

 

(d)                                 the Borrower may make Restricted Payments
pursuant to and in accordance with stock option plans or other benefit plans for
management or employees of any Credit Party in an aggregate amount not to exceed
$10,000,000 in any fiscal year; and

 

84

--------------------------------------------------------------------------------


 

(e)                                  any Credit Party may make a Restricted
Payment not otherwise permitted under this Section 9.04, provided that (i) no
Borrowing Base Deficiency, Default or Event of Default has occurred and is
continuing, or would result therefrom, and (ii) after giving pro forma effect to
such Restricted Payment, (A) the Leverage Ratio does not exceed 3.0 to 1.0 and
(B) the Commitment Utilization Percentage does not exceed 80%.

 

Section 9.05                             Investments, Loans and Advances.  The
Borrower will not, nor will it permit any other Credit Party to, make or permit
to remain outstanding any Investments in or to any Person, except that the
foregoing restriction shall not apply to:

 

(a)                                 Investments reflected in the Financial
Statements or disclosed to the Lenders in Schedule 9.05;

 

(b)                                 accounts receivable arising in the ordinary
course of business;

 

(c)                                  direct obligations of the United States or
any agency thereof, or obligations guaranteed by the United States or any agency
thereof, in each case maturing within one year from the date of creation
thereof;

 

(d)                                 commercial paper maturing within one year
from the date of creation thereof rated in the highest grade by S&P or Moody’s;

 

(e)                                  demand deposits, and time deposits maturing
within one year from the date of creation thereof, with, or issued by any Lender
or any office located in the United States of any other bank or trust company
which is organized under the laws of the United States or any state thereof, has
capital, surplus and undivided profits aggregating at least $100,000,000 (as of
the date of such bank or trust company’s most recent financial reports) and has
a short term deposit rating of no lower than A2 or P2, as such rating is set
forth from time to time by S&P or Moody’s, respectively;

 

(f)                                   deposits in money market funds investing
exclusively in Investments described in Section 9.05(c), Section 9.05(d) or
Section 9.05(e);

 

(g)                                  Investments made by any Credit Party in or
to any other Credit Party;

 

(h)                                 Investments in stock, obligations or
securities received in settlement of debts arising from Investments permitted
under this Section 9.05 owing to any Credit Party as a result of a bankruptcy or
other insolvency proceeding of the obligor in respect of such obligations or
upon the enforcement of such obligations or of any Lien securing such
obligations; provided that the Borrower shall give the Administrative Agent
prompt written notice in the event that the aggregate amount of all Investments
held at any one time under this Section 9.05(h) exceeds $5,000,000;

 

(i)                                     Investments constituting Debt permitted
under Section 9.02(c);

 

(j)                                    Guarantees constituting Debt permitted by
Section 9.02; and

 

(k)                                 Investments not otherwise permitted under
this Section 9.05; provided that (i) no Borrowing Base Deficiency, Default or
Event of Default has occurred and is continuing, or would result therefrom, and
(ii) after giving pro forma effect to such Investment, (A) the Leverage Ratio
does not exceed 3.0 to 1.0 and (B) the Commitment Utilization Percentage does
not exceed 80%.

 

85

--------------------------------------------------------------------------------


 

Section 9.06                             Nature of Business.  The Borrower will
not, nor will it permit any other Credit Party to, allow any material change to
be made in the character of their business, taken as a whole, as an independent
oil and gas exploration and production company.

 

Section 9.07                             Proceeds of Loans.

 

(a)                                 The Borrower will not, nor will it permit
any other Credit Party to, permit the proceeds of the Loans to be used for any
purpose other than those permitted by Section 7.20.  No Credit Party or any
Person acting on behalf of any Credit Party has taken or will take any action
which might cause any of the Loan Documents to violate Regulations T, U or X or
any other regulation of the Board or to violate section 7 of the Securities
Exchange Act of 1934 or any rule or regulation thereunder, in each case as now
in effect or as the same may hereinafter be in effect.  If requested by the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 or such other form referred to in Regulation U,
Regulation T or Regulation X of the Board, as the case may be.

 

(b)                                 The Borrower will not request any Borrowing
or Letter of Credit, and no Credit Party shall use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, except to the extent permitted
for a Person required to comply with Sanctions or (iii)  in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

 

Section 9.08                             Mergers, Etc.  The Borrower will not,
nor will it permit any other Credit Party to, merge into or with or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or sell, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
Property to any other Person (whether now owned or hereafter acquired) (any such
transaction, a “consolidation”), or liquidate or dissolve; provided that, so
long as no Default has occurred and is then continuing, (a) any Restricted
Subsidiary may participate in a consolidation with the Borrower (provided that
the Borrower shall be the survivor), (b) any Restricted Subsidiary may
participate in a consolidation with any other Restricted Subsidiary in a
transaction in which the surviving entity is a Restricted Subsidiary, (c) any
Restricted Subsidiary may dispose of its assets to the Borrower or to another
Restricted Subsidiary and (d) any Restricted Subsidiary may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders.

 

Section 9.09                             Sale or Discount of Receivables. 
Except for receivables obtained by any Credit Party out of the ordinary course
of business or the settlement of joint interest billing accounts in the ordinary
course of business or discounts granted to settle collection of accounts
receivable or the sale of defaulted accounts arising in the ordinary course of
business in connection with the compromise or collection thereof and not in
connection with any financing transaction, the Borrower will not, nor will it
permit any other Credit Party to, enter into an agreement with any Person to
securitize any of its notes receivable or accounts receivable.

 

Section 9.10                             Sale of Properties.  The Borrower will
not, nor will it permit any other Credit Party to, sell, assign, farm-out,
convey or otherwise transfer (collectively in this section, “Transfer”) any Oil
and Gas Property or any interest in Hydrocarbons produced or to be produced
therefrom or any Equity Interest in any Credit Party that owns any Oil and Gas
Property, commodity Swap Agreement or any interest in

 

86

--------------------------------------------------------------------------------


 

Hydrocarbons produced or to be produced therefrom (in this section, an “E&P
Credit Party”) or unwind or terminate any commodity Swap Agreements, except for:

 

(a)                                 the sale of Hydrocarbons in the ordinary
course of business;

 

(b)                                 farmouts, swaps or trades of undeveloped
acreage not included in the most recently delivered Reserve Report and
assignments in connection with such farmouts, swaps or trades;

 

(c)                                  the Transfer of equipment that is no longer
necessary for the business of the Borrower or such other Credit Party or is
replaced by equipment of at least comparable value or use;

 

(d)                                 Transfers of Oil and Gas Properties that are
not Borrowing Base Properties;

 

(e)                                  (i) Transfers of Oil and Gas Properties
that comprise Borrowing Base Properties, provided that such Transfers are for
fair market value, (ii) the unwinding or termination of commodity Swap
Agreements; or (iii) Transfers of all (but not less than all) of the Equity
Interests collectively owned by the Borrower and its Subsidiaries in any E&P
Credit Party; provided that in the case of clause (i) or (ii) above, except with
respect to any novation or replacement, as applicable, contemplated by the final
proviso of this Section 9.10(e), at least 75% (or such greater percentage as may
be required to eliminate any resulting Borrowing Base Deficiency) of the
consideration received in respect of such sale or other disposition or unwinding
or termination, as applicable, shall be cash or cash equivalents; provided,
further, that to the extent that, during any period between two successive
Scheduled Redetermination Dates, Oil and Gas Properties and commodity Swap
Agreements with an aggregate Borrowing Base value in excess of five percent (5%)
of the Borrowing Base value of all Oil and Gas Properties included in the
Borrowing Base of the Credit Parties (as reasonably determined by the
Administrative Agent), are Transferred or unwound or terminated, as applicable,
by any one or more Credit Parties pursuant to this Section 9.10(e), then the
Borrowing Base will be reduced, effective immediately, by the Borrowing Base
values in excess of such five percent (5%) threshold; provided, further, that
for purposes of the foregoing proviso, (A) a commodity Swap Agreement shall be
deemed to have not been unwound or terminated if, (x) such commodity Swap
Agreement is novated from the existing counterparty to an Approved Counterparty,
with the Borrower or the applicable Credit Party being the “remaining party” for
purposes of such novation, or (y) upon its termination or unwinding, it is
replaced, in a substantially contemporaneous transaction, with one or more
commodity Swap Agreements with approximately the same mark-to-market value and
without cash payments to any Credit Party in connection therewith, and (B) an
Oil and Gas Property shall be deemed to have not been Transferred if upon its
Transfer, it is replaced, in a substantially contemporaneous transaction, with
Oil and Gas Properties with approximately the same PV-9 value as reasonably
determined by Borrower in good faith and evidenced by delivery to the
Administrative Agent of a certificate of a Responsible Officer containing
reasonably detailed supporting information for such good faith determination. 
For the purposes of the preceding sentence, the Transfer of an E&P Credit Party
owning such Oil and Gas Properties and/or commodity Swap Agreements pursuant to
this Section 9.10(e) shall be deemed the Transfer of the Oil and Gas Properties
and the unwinding or termination of the commodity Swap Agreements owned by such
E&P Credit Party; and

 

(f)                                   Transfers in connection with Investments
permitted by Section 9.05.

 

Section 9.11                             Transactions with Affiliates.  The
Borrower will not, nor will it permit any other Credit Party to, enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, with any Affiliate (other than one of the other Credit
Parties), other than (a) transactions that are upon fair and reasonable terms no
less favorable to it than it would obtain in a comparable arm’s length
transaction with a Person not an Affiliate, (b) transactions between Credit
Parties,

 

87

--------------------------------------------------------------------------------


 

(c) transactions between any Credit Party and any partnership listed on Schedule
9.11, (d) any Restricted Payment permitted by Section 9.04, or (e) any
Investment permitted by Section 9.05.

 

Section 9.12                             Subsidiaries.  The Borrower will not,
nor will it permit any other Credit Party to, create or acquire any additional
Subsidiary or redesignate an Unrestricted Subsidiary as a Restricted Subsidiary
unless the Borrower complies with Section 8.14(b).  The Borrower will not, nor
will it permit any other Credit Party to, sell, assign or otherwise dispose of
any Equity Interests in any Credit Party except (a) to another Credit Party or
(b) in compliance with Section 9.10(e).  No Credit Party shall have any Foreign
Subsidiaries.

 

Section 9.13                             Negative Pledge Agreements; Dividend
Restrictions.  The Borrower will not, nor will it permit any other Credit Party
to, create, incur, assume or suffer to exist any contract, agreement or
understanding (other than restrictions or conditions imposed by law, this
Agreement, the Security Instruments, agreements with respect to Purchase Money
Indebtedness or Capital Leases secured by Liens permitted by Section 9.03(c),
but then only with respect to the Property that is the subject of such Capital
Lease or Purchase Money Indebtedness, and documents creating Liens which are
described in clause (d), (f), (h) or (i) of the definition of “Excepted Liens”,
but then only with respect to the Property that is the subject of the applicable
lease, document or license described in such clause (d), (f), (h) or (i)) that
in any way prohibits or restricts the granting, conveying, creation or
imposition of any Lien on any of its Property in favor of the Administrative
Agent for the benefit of the Secured Parties, or restricts any Credit Party from
paying dividends or making any other distributions in respect of its Equity
Interests to any Credit Party.

 

Section 9.14                             Swap Agreements.

 

(a)                                 The Borrower will not, nor will it permit
any other Credit Party to, enter into any Swap Agreements with any Person other
than:

 

(i)                                     Swap Agreements in respect of
commodities with an Approved Counterparty fixing a price for a term of not more
than sixty months and the notional volumes for which (when aggregated with other
commodity Swap Agreements then in effect other than put or floor options as to
which an upfront premium has been paid or basis differential swaps on volumes
already hedged pursuant to other Swap Agreements) do not exceed, as of the date
such Swap Agreement is executed (A) for any month during the first three years
of the forthcoming five year period, one hundred percent (100%) of the
reasonably anticipated projected production from Oil and Gas Properties (as
reflected in the most recently delivered Reserve Report) for each of crude oil,
natural gas, and natural gas liquids calculated separately and (B) for any month
during the last two years of the forthcoming five year period, eighty-five
percent (85%) of the reasonably anticipated projected production from Oil and
Gas Properties (as reflected in the most recently delivered Reserve Report) for
each of crude oil, natural gas, and natural gas liquids calculated separately,
provided that the Borrower (1) shall have the option to update the reasonably
anticipated projected production from Oil and Gas Properties between the
delivery of Reserve Reports hereunder (which updates shall be provided to the
Administrative Agent in writing and shall be in form and substance reasonably
satisfactory to the Administrative Agent) and (2) shall have the option to enter
into commodity Swap Agreements with an Approved Counterparty with respect to (x)
such updated projected production and subject to the volume limitations set
forth in this Section 9.14(a) and (y) reasonably anticipated projected
production from Oil and Gas Properties not then owned by the Credit Parties but
which are subject to a binding purchase agreement (in form and substance
reasonably satisfactory to the Administrative Agent) for which one or more of
the Credit Parties are scheduled to acquire such Oil and Gas Properties within
the applicable period (a “subject acquisition”), provided that, (I) the Credit
Parties are in compliance with this Section 9.14(a) after giving pro forma
effect to such subject acquisition and (II) if such subject acquisition does not
close for any reason on the date required thereunder, including any binding
extensions thereof, within thirty (30) days of such required closing date, the
Credit Parties shall unwind or otherwise

 

88

--------------------------------------------------------------------------------


 

terminate the Swap Agreements entered into with respect to production that was
to be acquired thereunder; and

 

(ii)                                  Swap Agreements in respect of interest
rates with an Approved Counterparty, the notional amounts of which (when
aggregated with all other Swap Agreements of the Credit Parties then in effect)
do not exceed seventy-five percent (75%) of the then outstanding principal
amount of the Borrower’s Debt for borrowed money.

 

(b)                                 In no event shall any Swap Agreement, other
than a master Swap Agreement pursuant to which any Credit Party executes only
put or floor options as to which an upfront premium has been paid, contain any
requirement, agreement or covenant for any Credit Party to post collateral or
margin to secure their obligations under such Swap Agreement other than the
benefit of the Security Instruments as contemplated herein.

 

(c)                                  If, after the end of any calendar month,
the Borrower determines that the aggregate notional volume of all Swap
Agreements in respect of commodities for such calendar month exceeded 100% of
actual production of Hydrocarbons in such calendar month, then the Borrower
shall (i) promptly notify the Administrative Agent of such determination, and
(ii) if requested by the Administrative Agent (or if otherwise necessary to
ensure compliance with Section 9.14(a)), within 30 days after such request,
terminate, create off-setting positions or otherwise unwind or monetize existing
Swap Agreements such that, at such time, future volumes under commodity Swap
Agreements will not exceed 100% of reasonably anticipated projected production
for the then-current and any succeeding calendar months.

 

Section 9.15                             Permitted Unsecured Notes Restrictions.

 

(a)                                 The Borrower will not, nor will it permit
any other Credit Party to, amend, modify, waive or otherwise change, consent or
agree to any amendment, modification, waiver or other change to, any of the
terms of the Permitted Unsecured Notes if (a) the effect thereof would be to
shorten the maturity of the Permitted Unsecured Notes to a date that is earlier
than 180 days after the Maturity Date, or (b) such action adds or amends any
representations and warranties, covenants or events of default to be more
restrictive or burdensome than this Agreement in each case as reasonably
determined in good faith by the Borrower without this Agreement being
contemporaneously amended to add similar provisions.

 

(b)                                 So long as no Default or Borrowing Base
Deficiency has occurred and is continuing or would be caused thereby, the
Borrower may Redeem the 2021 Convertible Notes prior to or upon the conversion
or maturity of such 2021 Convertible Notes.

 

(c)                                  Except as permitted by Section 9.15(b), the
Borrower will not, nor will it permit any other Credit Party to, prior to the
date that is 180 days after the Maturity Date, make or offer to make any
optional or voluntary Redemption of or otherwise optionally or voluntarily
Redeem (whether in whole or in part) any principal in respect of any Permitted
Unsecured Notes, except (i) with the Net Cash Proceeds of any issuance of Equity
Interests (other than Disqualified Capital Stock) or in exchange for Equity
Interests (other than Disqualified Capital Stock), (ii) with the Net Cash
Proceeds of any Permitted Refinancing or (iii) if after giving pro forma effect
to such Redemption, (A) no Borrowing Base Deficiency or Default exists or
results therefrom, (B) the Commitment Utilization Percentage (but only to the
extent that the Borrower is permitted to borrow such amount under the terms of
this Agreement, including Section 6.02 hereof) is not more than eighty percent
(80%) and (C) the Leverage Ratio is less than 2.75 to 1.0.

 

Section 9.16                             Amendments to Organizational
Documents.  The Borrower will not, nor will it permit any other Credit Party to,
amend, supplement or otherwise modify (or permit to be amended, supplemented or
modified) its organizational documents in any respect that would reasonably be
expected

 

89

--------------------------------------------------------------------------------


 

to be materially adverse to the interests of the Administrative Agent or the
Revolving Credit Lenders without the consent of the Administrative Agent (such
consent not to be unreasonably withheld, conditioned or delayed).

 

Section 9.17                             Changes in Fiscal Periods.  The
Borrower will not, nor will it permit any other Credit Party to, have its fiscal
year end on a date other than December 31 or change its method of determining
fiscal quarters without the consent of the Administrative Agent (such consent
not to be unreasonably withheld, conditioned or delayed).

 

ARTICLE X
EVENTS OF DEFAULT; REMEDIES

 

Section 10.01                      Events of Default.  One or more of the
following events shall constitute an “Event of Default”:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan or any Reimbursement Obligation when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof, by acceleration or otherwise.

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
Section 10.01(a)) payable under any Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of five (5) Business Days.

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of any Credit Party in or in connection with any
Loan Document or any amendment or modification of any Loan Document or waiver
under such Loan Document, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, shall prove to have
been incorrect in any material respect when made or deemed made.

 

(d)                                 any Credit Party shall fail to observe or
perform any covenant, condition or agreement contained in Section 8.02, Section
8.03(a), Section 8.07, or Article IX.

 

(e)                                  any Credit Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in Section 10.01(a), Section 10.01(b) or Section 10.01(d))
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after the earlier to occur of (i) a Responsible
Officer of the Borrower or any other Credit Party having knowledge of such
default or (ii) written notice thereof from the Administrative Agent to the
Borrower.

 

(f)                                   any Credit Party shall fail to make any
payment of principal or interest on any Material Indebtedness, when and as the
same shall become due and payable, and such failure to pay shall extend beyond
any applicable period of grace.

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of such Material Indebtedness or any trustee or
agent on its or their behalf to cause such Material Indebtedness to become due,
or to require the Redemption thereof or any offer to Redeem to be made in
respect thereof, prior to its scheduled maturity; provided that this Section
10.01(g) shall not apply to (i) secured Debt that becomes due as a result of the
voluntary sale or transfer of

 

90

--------------------------------------------------------------------------------


 

the Property (permitted by this Agreement) securing such Debt, (ii) Debt that
becomes due as a result of a change in law, tax regulation or accounting
treatment so long as such Debt is paid when due, and (iii) any Fundamental
Change (as defined in the Indenture governing the 2021 Convertible Notes).

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking liquidation, reorganization or
other relief in respect of any Credit Party or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Credit Party or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered.

 

(i)                                     any Credit Party shall voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in Section 10.01(h), apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Credit Party or for a substantial part of its assets,
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, make a general assignment for the benefit of creditors
or take any action for the purpose of effecting any of the foregoing.

 

(j)                                    any Credit Party shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due.

 

(k)                                 one or more judgments for the payment of
money in an aggregate amount in excess of $50,000,000 (to the extent not covered
(other than with respect to deductible amounts) by independent third party
insurance as to which the insurer does not dispute coverage and is not subject
to an insolvency proceeding), shall be rendered against any Credit Party or any
combination thereof and the same shall remain undischarged, unvacated or
unbonded for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of any Credit Party to enforce any such
judgment.

 

(l)                                     the Loan Documents after delivery
thereof shall for any reason, except to the extent permitted by the terms
thereof, cease to be in full force and effect and valid, binding and enforceable
in accordance with their terms against the Credit Parties party thereto or shall
be repudiated by any of them, or cease to create valid and perfected Liens of
the priority required thereby on any material portion of the Collateral
purported to be covered thereby, except to the extent permitted by the terms of
this Agreement or the Security Instruments, or any Credit Party shall so state
in writing.

 

(m)                             a Change in Control shall occur.

 

(n)                                 An ERISA Event shall occur that,
individually or together with any other ERISA Event, could reasonably be
expected to have a Material Adverse Effect.

 

Section 10.02                      Remedies.

 

(a)                                 In the case of an Event of Default other
than one described in Section 10.01(h), Section 10.01(i) and Section 10.01(j),
at any time thereafter during the continuance of such Event of Default, the
Administrative Agent may, and at the request of the Majority Lenders, shall, by
notice to the Borrower, take either or both of the following actions, at the
same or different times:  terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and declare the Notes and the

 

91

--------------------------------------------------------------------------------


 

Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Credit Parties accrued hereunder and under the Notes
and the other Loan Documents (including, without limitation, the payment of cash
collateral to secure the Letter of Credit Obligations in an amount equal to the
greater of (x) 105% of the amount of such Letter of Credit Obligations and (y)
105% of the maximum amount that may be available to be drawn at any time prior
to the stated expiry of all outstanding Letters of Credit), shall become due and
payable immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Credit Parties; and in case of an Event of Default
described in Section 10.01(h), Section 10.01(i) or Section 10.01(j), the
Commitments shall automatically terminate and the Notes and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
the other obligations of the Credit Parties accrued hereunder and under the
Notes and the other Loan Documents (including, without limitation, the payment
of cash collateral to secure the Letter of Credit Obligations in an amount equal
to the greater of (x) 105% of the amount of such Letter of Credit Obligations
and (y) 105% of the maximum amount that may be available to be drawn at any time
prior to the stated expiry of all outstanding Letters of Credit), shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Credit Party.

 

(b)                                 In the case of the occurrence of an Event of
Default, the Administrative Agent and the Lenders will have all other rights and
remedies available at law and equity.

 

(c)                                  All proceeds realized from the liquidation
or other disposition of Collateral or otherwise received after maturity of the
Notes, whether by acceleration or otherwise, shall be applied:

 

(i)                                     first, to payment or reimbursement of
that portion of the Obligations constituting fees, expenses and indemnities
payable to the Administrative Agent in its capacity as such;

 

(ii)                                  second, pro rata to payment or
reimbursement of that portion of the Obligations constituting fees, expenses and
indemnities payable to the Lenders as permitted hereunder;

 

(iii)                               third, pro rata to payment of accrued
interest on the Revolving Credit Loans and Swing Line Loans;

 

(iv)                              fourth, pro rata to payment of (A) principal
outstanding on the Revolving Credit Loans and Swing Line Loans and to serve as
cash collateral to secure outstanding Letter of Credit Obligations, (B)
Obligations under Secured Swap Agreements then due and owing to Secured Swap
Parties and (C) liabilities to any Cash Management Bank arising in connection
with Secured Cash Management Agreements;

 

(v)                                 fifth, pro rata to any other Obligations;

 

(vi)                              sixth, any excess, after all of the
Obligations shall have been indefeasibly paid in full in cash, shall be paid to
the Borrower or as otherwise required by any Governmental Requirement.

 

Notwithstanding the foregoing, Excluded Swap Obligations with respect to any
Guarantor shall not be paid with amounts received from such Guarantor or its
assets, but appropriate adjustments shall be made with respect to payments from
other Credit Parties to preserve the allocation to the Obligations otherwise set
forth above in this Section 10.02.

 

92

--------------------------------------------------------------------------------


 

ARTICLE XI
THE AGENTS

 

Section 11.01                      Authorization and Action.

 

(a)                                 Each Lender and each Issuing Bank hereby
irrevocably appoints the entity named as Administrative Agent in the heading of
this Agreement and its successors and assigns to serve as the administrative
agent under the Loan Documents and each Lender and each Issuing Bank authorizes
the Administrative Agent to take such actions as agent on its behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
delegated to the Administrative Agent under such agreements and to exercise such
powers as are reasonably incidental thereto. Without limiting the foregoing,
each Lender and each Issuing Bank hereby authorizes the Administrative Agent to
execute and deliver, and to perform its obligations under, each of the Loan
Documents to which the Administrative Agent is a party, to exercise all rights,
powers and remedies that the Administrative Agent may have under such Loan
Documents.

 

(b)                                 As to any matters not expressly provided for
herein and in the other Loan Documents (including enforcement or collection),
the Administrative Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
written instructions of the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, pursuant to the terms in the Loan
Documents), and, unless and until revoked in writing, such instructions shall be
binding upon each Lender and each Issuing Bank; provided, however, that the
Administrative Agent shall not be required to take any action that (i) the
Administrative Agent in good faith believes exposes it to liability unless the
Administrative Agent receives an indemnification satisfactory to it from the
Lenders and the Issuing Banks with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower, any Subsidiary or any Affiliate of any
of the foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.

 

(c)                                  In performing its functions and duties
hereunder and under the other Loan Documents, the Administrative Agent is acting
solely on behalf of the Lenders and the Issuing Banks (except in limited
circumstances expressly provided for herein relating to the maintenance of the
Register), and its duties are entirely mechanical and administrative in nature.
Without limiting the generality of the foregoing:

 

(i)                                     the Administrative Agent does not assume
and shall not be deemed to have assumed any obligation or duty or any other
relationship as the agent, fiduciary or trustee of or for any Lender, Issuing
Bank or holder of any other obligation other than as expressly set forth herein
and in the other Loan Documents, regardless of whether a Default or an Event of
Default has occurred and is

 

93

--------------------------------------------------------------------------------


 

continuing (and it is understood and agreed that the use of the term “agent” (or
any similar term) herein or in any other Loan Document with reference to the
Administrative Agent is not intended to connote any fiduciary duty or other
implied (or express) obligations arising under agency doctrine of any applicable
law, and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties); additionally, each Lender agrees that it will not assert any claim
against the Administrative Agent based on an alleged breach of fiduciary duty by
the Administrative Agent in connection with this Agreement and the transactions
contemplated hereby;

 

(ii)                                  where the Administrative Agent is required
or deemed to act as a trustee in respect of any Collateral over which a security
interest has been created pursuant to a Loan Document expressed to be governed
by the laws of the United States, the obligations and liabilities of the
Administrative Agent to the Secured Parties in its capacity as trustee shall be
excluded to the fullest extent permitted by applicable law; and

 

(iii)                               nothing in this Agreement or any Loan
Document shall require the Administrative Agent to account to any Lender for any
sum or the profit element of any sum received by the Administrative Agent for
its own account.

 

(d)                                 The Administrative Agent may perform any of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any of their respective duties and exercise their respective rights and
powers through their respective Related Parties. The exculpatory provisions of
this Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities pursuant to this Agreement. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agent except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agent.

 

(e)                                  None of any Syndication Agent, any
Documentation Agent or any Arranger shall have obligations or duties whatsoever
in such capacity under this Agreement or any other Loan Document and shall incur
no liability hereunder or thereunder in such capacity, but all such persons
shall have the benefit of the indemnities provided for hereunder.

 

(f)                                   In case of the pendency of any proceeding
with respect to any Credit Party under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, the
Administrative Agent (irrespective of whether the principal of any Loan or any
Reimbursement Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

 

(i)                                     to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
Letter of Credit Payment and all other Obligations that are owing and unpaid and
to file such other documents as may be necessary or advisable in order to have
the claims of the Lenders, the Issuing Banks and the Administrative Agent
(including any claim under Sections 3.02, 3.04, 5.01, 5.03, 5.04 and 12.03)
allowed in such judicial proceeding; and

 

(ii)                                  to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

94

--------------------------------------------------------------------------------


 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including under Section 12.03). Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or Issuing Bank or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.

 

(g)                                  The provisions of this Article are solely
for the benefit of the Administrative Agent, the Lenders and the Issuing Banks,
and, except solely to the extent of the Borrower’s rights to consent pursuant to
and subject to the conditions set forth in this Article, none of the Borrower or
any Subsidiary, or any of their respective Affiliates, shall have any rights as
a third party beneficiary under any such provisions. Each Secured Party, whether
or not a party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and of the Guarantees of the Obligations provided under the Loan
Documents, to have agreed to the provisions of this Article.

 

Section 11.02                      Administrative Agent’s
Reliance, Indemnification, Etc..

 

(a)                                 Neither the Administrative Agent nor any of
its Related Parties shall be (i) liable for any action taken or omitted to be
taken by it under or in connection with this Agreement or the other Loan
Documents (A) with the consent of or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents) or (B) in the absence of its
own gross negligence or willful misconduct (such absence to be presumed unless
otherwise determined by a court of competent jurisdiction by a final and
nonappealable judgment) or (ii) responsible in any manner to any of the Lenders
for any recitals, statements, representations or warranties made by any Credit
Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Credit Party to
perform its obligations hereunder or thereunder.

 

(b)                                 The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof
(stating that it is a “notice of default”) is given to the Administrative Agent
by the Borrower, a Lender or an Issuing Bank, and the Administrative Agent shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article VI or elsewhere in any Loan Document, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent, or (vi) the creation, perfection or priority of Liens on
the Collateral. Notwithstanding anything herein to the contrary, the
Administrative Agent shall not be liable for, or be responsible for any loss,
cost or expense suffered by the Borrower, any Subsidiary, any Lender or any
Issuing Bank as a result of, any determination of the Revolving Credit

 

95

--------------------------------------------------------------------------------


 

Exposure, any of the component amounts thereof or any portion thereof
attributable to each Lender or Issuing Bank.

 

(c)                                  Without limiting the foregoing, the
Administrative Agent (i) may treat the payee of any promissory note as its
holder until such promissory note has been assigned in accordance with
Section 12.04, (ii) may rely on the Register to the extent set forth in
Section 12.04(b), (iii) may consult with legal counsel (including counsel to the
Borrower), independent public accountants and other experts selected by it, and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts,
(iv) makes no warranty or representation to any Lender or Issuing Bank and shall
not be responsible to any Lender or Issuing Bank for any statements, warranties
or representations made by or on behalf of any Credit Party in connection with
this Agreement or any other Loan Document, (v) in determining compliance with
any condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Bank, may presume that such condition is satisfactory to such Lender
or Issuing Bank unless the Administrative Agent shall have received notice to
the contrary from such Lender or Issuing Bank sufficiently in advance of the
making of such Loan or the issuance of such Letter of Credit and (vi) shall be
entitled to rely on, and shall incur no liability under or in respect of this
Agreement or any other Loan Document by acting upon, any notice, consent,
certificate or other instrument or writing (which writing may be a fax, any
electronic message, Internet or intranet website posting or other distribution)
or any statement made to it orally or by telephone and believed by it to be
genuine and signed or sent or otherwise authenticated by the proper party or
parties (whether or not such Person in fact meets the requirements set forth in
the Loan Documents for being the maker thereof).

 

Section 11.03                      Posting of Communications.

 

(a)                                 The Borrower agrees that the Administrative
Agent may, but shall not be obligated to, make any Communications available to
the Lenders and the Issuing Banks by posting the Communications on IntraLinks™,
DebtDomain, SyndTrak, ClearPar or any other electronic platform chosen by the
Administrative Agent to be its electronic transmission system (the “Approved
Electronic Platform”).

 

(b)                                 Although the Approved Electronic Platform
and its primary web portal are secured with generally-applicable security
procedures and policies implemented or modified by the Administrative Agent from
time to time (including, as of the Effective Date, a user ID/password
authorization system) and the Approved Electronic Platform is secured through a
per-deal authorization method whereby each user may access the Approved
Electronic Platform only on a deal-by-deal basis, each of the Lenders, each of
the Issuing Banks and the Borrower acknowledges and agrees that the distribution
of material through an electronic medium is not necessarily secure and that
there are confidentiality and other risks associated with such distribution.
Each of the Lenders, each of the Issuing Banks and the Borrower hereby approves
distribution of the Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.

 

(c)                                  THE APPROVED ELECTRONIC PLATFORM AND THE
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED ELECTRONIC PLATFORM AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC
PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE APPLICABLE

 

96

--------------------------------------------------------------------------------


 

PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER, ANY
DOCUMENTATION AGENT, ANY SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE RELATED
PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY CREDIT
PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF
ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY CREDIT PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM.

 

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Credit
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Approved Electronic Platform.

 

(d)                                 Each Lender and each Issuing Bank agrees
that notice to it (as provided in the next sentence) specifying that
Communications have been posted to the Approved Electronic Platform shall
constitute effective delivery of the Communications to such Lender for purposes
of the Loan Documents. Each Lender and Issuing Bank agrees (i) to notify the
Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Lender’s or Issuing Bank’s (as
applicable) email address to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
email address.

 

(e)                                  Each of the Lenders, each of the Issuing
Banks and the Borrower agrees that the Administrative Agent may, but (except as
may be required by applicable law) shall not be obligated to, store the
Communications on the Approved Electronic Platform in accordance with the
Administrative Agent’s generally applicable document retention procedures and
policies.

 

(f)                                   Nothing herein shall prejudice the right
of the Administrative Agent, any Lender or any Issuing Bank to give any notice
or other communication pursuant to any Loan Document in any other manner
specified in such Loan Document.

 

Section 11.04                      The Administrative Agent Individually.  With
respect to its Commitment, Loans, Letter of Credit Maximum Amount and Letters of
Credit, the Person serving as the Administrative Agent shall have and may
exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender or Issuing Bank, as the case may be. The terms “Issuing Banks”,
“Lenders”, “Required Lenders” and any similar terms shall, unless the context
clearly otherwise indicates, include the Administrative Agent in its individual
capacity as a Lender, Issuing Bank or as one of the Required Lenders, as
applicable. The Person serving as the Administrative Agent and its Affiliates
may accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust or other business with, the Borrower, any Subsidiary or any
Affiliate of any of the foregoing as if such Person was not acting as the
Administrative Agent and without any duty to account therefor to the Lenders or
the Issuing Banks.

 

Section 11.05                      Successor Administrative Agent.

 

(a)                                 The Administrative Agent may resign at any
time by giving 30 days’ prior written notice thereof to the Lenders, the Issuing
Banks and the Borrower, whether or not a successor Administrative Agent has been
appointed. Upon any such resignation, the Required Lenders shall have the

 

97

--------------------------------------------------------------------------------


 

right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent, which shall be a bank with an office
in New York, New York or an Affiliate of any such bank. In either case, such
appointment shall be subject to the prior written approval of the Borrower
(which approval may not be unreasonably withheld and shall not be required while
an Event of Default has occurred and is continuing). Upon the acceptance of any
appointment as Administrative Agent by a successor Administrative Agent, such
successor Administrative Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Administrative Agent. Upon
the acceptance of appointment as Administrative Agent by a successor
Administrative Agent, the retiring Administrative Agent shall be discharged from
its duties and obligations under this Agreement and the other Loan Documents.
Prior to any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the retiring Administrative Agent shall take such action
as may be reasonably necessary to assign to the successor Administrative Agent
its rights as Administrative Agent under the Loan Documents.

 

(b)                                 Notwithstanding Section 11.05(a), in the
event no successor Administrative Agent shall have been so appointed and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its intent to resign, the retiring Administrative Agent
may give notice of the effectiveness of its resignation to the Lenders, the
Issuing Banks and the Borrower, whereupon, on the date of effectiveness of such
resignation stated in such notice, (i) the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents; provided that, solely for purposes of maintaining any security
interest granted to the Administrative Agent under any Security Instrument for
the benefit of the Secured Parties, the retiring Administrative Agent shall
continue to be vested with such security interest as collateral agent for the
benefit of the Secured Parties, and continue to be entitled to the rights set
forth in such Security Instruments and the other Loan Documents, and, in the
case of any Collateral in the possession of the Administrative Agent, shall
continue to hold such Collateral, in each case until such time as a successor
Administrative Agent is appointed and accepts such appointment in accordance
with this Section (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Security Instrument, including any action required to maintain the
perfection of any such security interest), and (ii) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent; provided that (A) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (B) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall directly be
given or made to each Lender and each Issuing Bank. Following the effectiveness
of the Administrative Agent’s resignation from its capacity as such, the
provisions of this Article and Section 12.03, as well as any exculpatory,
reimbursement and indemnification provisions set forth in any other Loan
Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (i) above.

 

Section 11.06                      Acknowledgements of Lenders and Issuing
Banks.

 

(a)                                 Each Lender represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and that it has, independently and without reliance upon the
Administrative Agent, any Arranger or any other Lender, or any of the Related
Parties of any of the foregoing, and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement as a Lender, and to make, acquire or hold Loans hereunder.
Each Lender also acknowledges that it will, independently and without reliance
upon the

 

98

--------------------------------------------------------------------------------


 

Administrative Agent, any Arranger or any other Lender, or any of the Related
Parties of any of the foregoing, and based on such documents and information
(which may contain material, non-public information within the meaning of the
United States securities laws concerning the Borrower and its Affiliates) as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

 

(b)                                 Each Lender, by delivering its signature
page to this Agreement on the Effective Date, or delivering its signature
page to an Assignment and Assumption or any other Loan Document pursuant to
which it shall become a Lender hereunder, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Loan Document and each other
document required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or the Lenders on the Effective Date.

 

Section 11.07                      Collateral Matters.

 

(a)                                 Except with respect to the exercise of
setoff rights in accordance with Section 12.08 or with respect to a Secured
Party’s right to file a proof of claim in an insolvency proceeding, no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce any Guarantee of the Obligations, it being understood and agreed that
all powers, rights and remedies under the Loan Documents may be exercised solely
by the Administrative Agent on behalf of the Secured Parties in accordance with
the terms thereof.

 

(b)                                 In furtherance of the foregoing and not in
limitation thereof, no arrangements in respect of cash management services the
obligations under Secured Cash Management Agreements and obligations under
Secured Swap Agreements, will create (or be deemed to create) in favor of any
Secured Party that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Credit
Party under any Loan Document. By accepting the benefits of the Collateral, each
Secured Party that is a party to any such arrangement in respect of Secured Cash
Management Agreement or Secured Swap Agreement, as applicable, shall be deemed
to have appointed the Administrative Agent to serve as administrative agent and
collateral agent under the Loan Documents and agreed to be bound by the Loan
Documents as a Secured Party thereunder, subject to the limitations set forth in
this paragraph.

 

(c)                                  The Secured Parties irrevocably authorize
the Administrative Agent, at its option and in its discretion, to:

 

(i)                                     subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 9.03(b); and

 

(ii)                                  release any Lien on any property granted
to or held by Administrative Agent under any Loan Document (A) after the
termination of the Commitments, the payment in full of all principal and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents (other than contingent indemnification or
contingent reimbursement obligations not yet known) to any Agent, the Issuing
Banks or any Lender under any Loan Document, the expiration or termination of
all Letters of Credit (other than Letters of Credit for which other arrangements
satisfactory to the Administrative Agent and the Issuing Banks have been made),
the reimbursement of all Reimbursement Obligations owing under the Loan
Documents, and the payment in full or cash collateralization (or other
arrangements reasonably satisfactory to the Administrative Agent) with respect
to any other Obligations that are due and owing or that would become due and
owing as a result of the termination of this Agreement, (B) that is, or is to
be, sold, released or otherwise disposed of as permitted

 

99

--------------------------------------------------------------------------------


 

pursuant to the terms of the Loan Documents, and (C) if approved, authorized or
ratified in writing by the Majority Lenders (or, if approval, authorization or
ratification by all Lenders is required under the first proviso in
Section 12.02(b), then by all Lenders).

 

(d)                                 The Administrative Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s Lien thereon
or any certificate prepared by any Credit Party in connection therewith, nor
shall the Administrative Agent be responsible or liable to the Lenders or any
other Secured Party for any failure to monitor or maintain any portion of the
Collateral.

 

Section 11.08                      Credit Bidding.  The Secured Parties hereby
irrevocably authorize the Administrative Agent, at the direction of the Required
Lenders, to credit bid all or any portion of the Obligations (including by
accepting some or all of the Collateral in satisfaction of some or all of the
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which a
Credit Party is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid by the Administrative Agent at the direction of the
Required Lenders on a ratable basis (with Obligations with respect to contingent
or unliquidated claims receiving contingent interests in the acquired assets on
a ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid, (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 12.02 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata with their original interest in
such Obligations and the equity interests and/or debt instruments issued by any
acquisition vehicle on account of such Obligations shall automatically be
cancelled, without the need for any Secured Party or any acquisition vehicle to
take any further action. Notwithstanding that the ratable portion of the
Obligations of each Secured Party are deemed

 

100

--------------------------------------------------------------------------------


 

assigned to the acquisition vehicle or vehicles as set forth in clause
(ii) above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

 

Section 11.09                      Certain ERISA Matters.

 

(a)                                 Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative
Agent, and each Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Credit
Party, that at least one of the following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of the Plan Asset Regulations) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, and the conditions for exemptive relief
thereunder are and will continue to be satisfied in connection therewith,

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

(b)                                 In addition, unless Section 11.09(a)(i) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in Section 11.09(a) (iv), such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that:

 

101

--------------------------------------------------------------------------------


 

(i)                                     none of the Administrative Agent, or any
Arranger or any of their respective Affiliates is a fiduciary with respect to
the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto),

 

(ii)                                  the Person making the investment decision
on behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21, as amended from time to time) and is a bank, an insurance carrier, an
investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)                               the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the obligations),

 

(iv)                              the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Letters of Credit, the Commitments and this
Agreement and is responsible for exercising independent judgment in evaluating
the transactions hereunder, and

 

(v)                                 no fee or other compensation is being paid
directly to the Administrative Agent, or any Arranger or any their respective
Affiliates for investment advice (as opposed to other services) in connection
with the Loans, the Letters of Credit, the Commitments or this Agreement.

 

(c)                                  The Administrative Agent and each Arranger
hereby informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

 

Section 11.10                      Administrative Agent’s Fees.  Until the
Obligations have been repaid and discharged in full and no commitment to extend
any credit hereunder is outstanding, Borrower shall pay to Administrative Agent,
as applicable, any agency or other fee(s) set forth (or to be set forth from
time to time) in the applicable Fee Letter on the terms set forth therein. 
Subject to Section 12.12, the agency fees referred to in this Section 11.10
shall not be refundable under any circumstances.

 

102

--------------------------------------------------------------------------------


 

ARTICLE XII
MISCELLANEOUS

 

Section 12.01                      Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
Section 12.01(b)), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, to the addresses set
forth on Schedule 12.01, and, if to any Lender other than JPMorgan Chase Bank,
N.A., to it at its address (or telecopy number) set forth in its Administrative
Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II, Article III, Article IV and Article V
unless otherwise agreed by the Administrative Agent and the applicable Lender. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

Section 12.02                      Waivers; Amendments.

 

(a)                                 No failure on the part of the Administrative
Agent, any Issuing Bank or any Lender to exercise and no delay in exercising,
and no course of dealing with respect to, any right, power or privilege, or any
abandonment or discontinuance of steps to enforce such right, power or
privilege, under any of the Loan Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
any of the Loan Documents preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies of the
Administrative Agent, any other Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by Section 12.02(b), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any other Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.

 

(b)                                 Subject to Section 5.10, Neither this
Agreement nor any provision hereof nor any other Loan Document nor any provision
thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Majority Lenders or
by the Borrower and the Administrative Agent with the consent of the Majority
Lenders; provided that no such agreement shall (i) increase the Commitment or
the Maximum Credit Amount or postpone the scheduled date of expiration of any
Commitment of any Revolving Credit Lender without the written consent of such
Revolving Credit Lender, (ii) increase the Borrowing Base without the written
consent of each Revolving Credit Lender (other than any Defaulting Lender),
(iii) decrease or maintain the Borrowing Base without

 

103

--------------------------------------------------------------------------------


 

the consent of the Required Lenders, or modify Section 2.06 in any manner
without the consent of the Required Lenders; provided that a Scheduled
Redetermination may be postponed by the Required Lenders, (iv) reduce the
principal amount of any Loan or Reimbursement Obligation or reduce the rate of
interest thereon, or reduce any fees payable hereunder, or reduce any other
Obligations hereunder or under any other Loan Document, without the written
consent of each Lender affected thereby, (v) postpone the scheduled date of
payment or prepayment of the principal amount of any Loan or Reimbursement
Obligation, or any interest thereon, or any fees payable hereunder, or any other
Obligations hereunder or under any other Loan Document, or reduce the amount of,
waive or excuse any such payment, or postpone or extend the Termination Date
without the written consent of each Lender affected thereby, (vi) change any
term or condition hereof in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender,
(vii) waive or amend Section 3.03(c), Section 6.01 or Section 10.02(c), without
the written consent of each Lender, (viii) release any Guarantor (except as set
forth in the Guarantee Agreement or this Agreement or as a result of a
transaction permitted under Section 9.10), release all or substantially all of
the Collateral (other than as provided in Section 11.07) or reduce the
percentage set forth in Section 8.14(a) to less than 85%, without the consent of
each Lender or (ix) impose any greater restriction on the ability of any
Revolving Credit Lender to assign any of its rights or obligations hereunder
without the written consent of, if such Lender is a Revolving Credit Lender, the
Majority Lenders, or change any of the provisions of this Section 12.02(b) or
the definitions of “Applicable Revolving Credit Percentage”, “Majority Lenders”,
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
under any other Loan Documents or make any determination or grant any consent
hereunder or any other Loan Documents, without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any other Agent, any
Issuing Bank or the Swing Line Lender hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent, such other Agent,
such Issuing Bank or the Swing Line Lender, as the case may be.  Notwithstanding
anything to the contrary in this Agreement, fees payable hereunder to any Lender
may be reduced with the consent of the Administrative Agent and the affected
Lender.

 

Section 12.03                      Expenses, Indemnity; Damage Waiver.

 

(a)                                 The Borrower shall pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including, without limitation, the reasonable fees, charges and disbursements of
counsel and other outside consultants for the Administrative Agent, the
reasonable travel, photocopy, mailing, courier, telephone and other similar
expenses, and the cost of environmental invasive and non-invasive assessments
and audits and surveys and appraisals, in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration (both before and after the execution hereof and
including advice of counsel to the Administrative Agent as to the rights and
duties of the Administrative Agent and the Lenders with respect thereto) of this
Agreement and the other Loan Documents and any amendments, modifications or
waivers of or consents related to the provisions hereof or thereof (whether or
not the transactions contemplated hereby or thereby shall be consummated), all
costs, expenses, Taxes, assessments and other charges incurred by any Agent in
connection with any filing, registration, recording or perfection of any
security interest contemplated by this Agreement or any Security Instrument or
any other document referred to therein, all reasonable out-of-pocket expenses
incurred by the applicable Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, all out-of-pocket expenses incurred by any Agent, any
Issuing Bank  or any Lender, including the fees, charges and disbursements of
any counsel for any Agent, any Issuing Bank or any Lender, in connection with
the enforcement or protection of its rights in connection with this Agreement or
any other Loan Document, including its rights under this Section 12.03, or in
connection with the Loans made or Letters of Credit issued hereunder, including,
without limitation, all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

104

--------------------------------------------------------------------------------


 

(b)                                 THE BORROWER SHALL, AND SHALL CAUSE EACH
OTHER CREDIT PARTY TO, INDEMNIFY EACH AGENT, THE ARRANGERS, EACH ISSUING BANK
AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH
SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND DEFEND AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE REASONABLE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST
ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, THE FAILURE OF ANY CREDIT
PARTY TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS AGREEMENT,
OR WITH ANY GOVERNMENTAL REQUIREMENT, ANY INACCURACY OF ANY REPRESENTATION OR
ANY BREACH OF ANY WARRANTY OR COVENANT OF ANY CREDIT PARTY SET FORTH IN ANY OF
THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN
CONNECTION THEREWITH, ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS
THEREFROM, INCLUDING, WITHOUT LIMITATION, ANY REFUSAL BY ANY ISSUING BANK TO
HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED
IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH
LETTER OF CREDIT, OR THE PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT
NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER PRESENTATION
OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH, ANY OTHER ASPECT OF THE LOAN
DOCUMENTS, THE OPERATIONS OF THE BUSINESS OF THE CREDIT PARTIES AND THEIR
RESPECTIVE SUBSIDIARIES BY THE CREDIT PARTIES AND THEIR RESPECTIVE SUBSIDIARIES,
ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS
RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, ANY ENVIRONMENTAL LAW APPLICABLE
TO THE CREDIT PARTIES, ANY OF THEIR RESPECTIVE SUBSIDIARIES OR ANY OF THEIR
PROPERTIES OR OPERATIONS, INCLUDING, THE PRESENCE, GENERATION, STORAGE, RELEASE,
THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR
TREATMENT OF HAZARDOUS MATERIALS ON OR AT ANY OF THEIR PROPERTIES, THE BREACH OR
NON-COMPLIANCE BY ANY CREDIT PARTY OR ANY OF THEIR RESPECTIVE SUBSIDIARIES WITH
ANY ENVIRONMENTAL LAW APPLICABLE TO ANY CREDIT PARTY OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES, THE PAST OWNERSHIP BY ANY CREDIT PARTY OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR
PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT
IN PRESENT LIABILITY, THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL,
GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR
ARRANGEMENT FOR DISPOSAL OF HAZARDOUS MATERIALS ON OR AT ANY OF THE PROPERTIES
OWNED OR OPERATED BY ANY CREDIT PARTY OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR
ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY
PROPERTY OWNED OR OPERATED BY ANY CREDIT PARTY OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES, ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO ANY CREDIT PARTY
OR ANY OF THEIR RESPECTIVE SUBSIDIARIES, OR ANY OTHER ENVIRONMENTAL, HEALTH OR
SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING,

 

105

--------------------------------------------------------------------------------


 

AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY
SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.  THIS
SECTION 12.03(B) SHALL NOT APPLY WITH RESPECT TO TAXES OTHER THAN TAXES THAT
REPRESENT LOSSES, CLAIMS, DAMAGES, ETC. ARISING FROM ANY NON-TAX CLAIM.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to any Agent, the Arrangers or any
Issuing Bank under Section 12.03(a) or (b), each Revolving Credit Lender
severally agrees to pay to such Agent, the Arrangers or such Issuing Bank, as
the case may be, such Lender’s Applicable Revolving Credit Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against such Agent, the Arrangers or such
Issuing Bank in its capacity as such.

 

(d)                                 TO THE EXTENT PERMITTED BY APPLICABLE LAW,
NO PARTY TO THIS AGREEMENT SHALL ASSERT, AND EACH PARTY HEREBY WAIVES, ANY CLAIM
AGAINST ANY OTHER PARTY HERETO, ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE TRANSACTIONS, ANY LOAN OR LETTER OF CREDIT OR THE USE OF
THE PROCEEDS THEREOF; PROVIDED THAT NOTHING IN THIS SECTION 12.03(D) SHALL
RELIEVE THE BORROWER OF ANY OBLIGATION IT MAY HAVE TO INDEMNIFY AND INDEMNITEE
AGAINST SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES ASSERTED AGAINST
SUCH INDEMNITEE BY A THIRD PARTY.

 

(e)                                  All amounts due under this Section 12.03
shall be payable not later than ten (10) days after written demand therefor.

 

Section 12.04                      Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender and no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 12.04.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 12.04(b)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

106

--------------------------------------------------------------------------------


 

(b)                                 (i)                                    
Subject to the conditions set forth in Section 12.04(b)(ii), any Lender may
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

 

(A)                               the Borrower; provided that no consent of the
Borrower shall be required if such assignment is to a Lender, an Affiliate of a
Lender that is actively engaged in the making of revolving loans, an Approved
Fund or if an Event of Default has occurred and is continuing; and

 

(B)                               the Administrative Agent (and in the case of
an assignment any Lender’s Commitment or Revolving Credit Loans, the Issuing
Banks and the Swing Line Lender); provided that no consent of the Administrative
Agent, Issuing Bank or Swing Line Lender shall be required for an assignment to
an assignee that is a Lender immediately prior to giving effect to such
assignment.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent; provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500;

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire;

 

(E)                                no such assignment shall be made to a natural
person or a holding company, investment vehicle or trust for, or owned and
operated for, the primary benefit of a natural person, an Industry Competitor,
any Credit Party, any Affiliate of any Credit Party, or any of their respective
Subsidiaries; and

 

(F)                                 no such assignment shall be made to a
Defaulting Lender.

 

(iii)                               Subject to Section 12.04(b)(v) and the
acceptance and recording thereof by the Administrative Agent, from and after the
effective date specified in each Assignment and Assumption the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 5.01,

 

107

--------------------------------------------------------------------------------


 

Section 5.02, Section 5.03 and Section 12.03).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(b).

 

(iv)                              The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Maximum Credit
Amount of, and principal amount (and stated interest) of the Loans and
Reimbursement Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower, any Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.  In connection with any changes to the Register, if necessary, the
Administrative Agent will reflect the revisions on Schedule 1.2 and forward a
copy of such revised Schedule 1.2 to the Borrower, each Issuing Bank and each
Lender.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in Section 12.04(b)(ii)(C) and any written consent to such assignment required
by Section 12.04(b)(i), the Administrative Agent shall accept such Assignment
and Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this Section 12.04(b).

 

(vi)                              Any Lender may, without the consent of the
Borrower, the Administrative Agent or any Issuing Bank, sell participations to
one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that such
Lender’s obligations under this Agreement shall remain unchanged, such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, the Borrower, the Administrative Agent, the Issuing Banks
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and no such participation may be sold to a natural Person or an
Industry Competitor.  Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
proviso to Section 12.02 that affects such Participant.  In addition such
agreement must provide that the Participant be bound by the provisions of
Section 12.03.  Subject to Section 12.04(b)(vii), the Borrower agrees that each
Participant shall be entitled to the benefits of Section 5.01, Section 5.02 and
Section 5.03 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 12.04(b).  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 12.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 5.01(c) as though it were a Lender.

 

(vii)                           A Participant shall not be entitled to receive
any greater payment under Section 5.01 or Section 5.03 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent or to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  A

 

108

--------------------------------------------------------------------------------


 

Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.03 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 5.03(e) as though it were a
Lender.

 

(viii)                        Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(c)                                  Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including, without limitation, any pledge or
assignment to secure obligations to a Federal Reserve Bank or any other central
bank, and this Section 12.04(c) shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(d)                                 Notwithstanding any other provisions of this
Section 12.04, no transfer or assignment of the interests or obligations of any
Lender or any grant of participations therein shall be permitted if such
transfer, assignment or grant would require the Borrower to file a registration
statement with the SEC or to qualify the Loans under the “Blue Sky” laws of any
state.

 

Section 12.05                      Survival; Revival; Reinstatement.

 

(a)                                 All covenants, agreements, representations
and warranties made by the Credit Parties herein and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any other Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Section 5.01, Section 5.02, Section 5.03 and Section 12.03 and Article XI shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement, any other Loan Document or any provision hereof or thereof.

 

(b)                                 To the extent that any payments on the
Obligations or proceeds of any Collateral are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable

 

109

--------------------------------------------------------------------------------


 

cause, then to such extent, the Obligations so satisfied shall be revived and
continue as if such payment or proceeds had not been received and the
Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect.  In such event, each Loan Document shall be
automatically reinstated and the Credit Parties shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.

 

Section 12.06                      Counterparts; Integration; Effectiveness.

 

(a)                                 This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

 

(b)                                 THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

(c)                                  Except as provided in Section 6.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, facsimile, as an attachment to an email or other similar electronic
means shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

Section 12.07                      Severability.  Any provision of this
Agreement or any other Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof or thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 12.08                      Right of Setoff.  If an Event of Default
shall have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations (of
whatsoever kind, including, without limitations obligations under Swap
Agreements) at any time owing by such Lender or Affiliate to or for the credit
or the account of any Credit Party against any and all the obligations of any
Credit Party owed to such Lender now or hereafter existing under this Agreement
or any other Loan Document, irrespective of whether or not such Lender shall
have made any demand under this Agreement or any other Loan Document and
although such obligations may be unmatured.  The rights of each Lender under
this Section 12.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or its Affiliates may have.

 

Section 12.09                      GOVERNING LAW; JURISDICTION; CONSENT TO
SERVICE OF PROCESS; WAIVER OF TRIAL BY JURY.

 

(a)                                 THIS AGREEMENT, THE NOTES AND THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

110

--------------------------------------------------------------------------------


 

(b)                                 EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS (AND THE BORROWER SHALL CAUSE EACH OTHER CREDIT PARTY TO
SUBMIT) FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT; PROVIDED, THAT NOTHING CONTAINED HEREIN OR IN ANY OTHER LOAN
DOCUMENT WILL PREVENT ANY PARTY FROM BRINGING ANY ACTION TO ENFORCE ANY AWARD OR
JUDGMENT OR EXERCISE ANY RIGHT UNDER THE LOAN DOCUMENTS IN ANY OTHER FORUM IN
WHICH JURISDICTION CAN BE ESTABLISHED.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.

 

(c)                                  EACH PARTY HEREBY (i) IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES;
(iii) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OF COUNSEL
FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT
SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS, AND (iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED
IN THIS SECTION 12.09.

 

(d)                                 EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT (I) SERVICE OF PROCESS IN ANY SUCH ACTION OR
PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED
MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO IT AT ITS
ADDRESS SET FORTH IN SECTION 12.01 OR AT SUCH OTHER ADDRESS OF WHICH THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO AND (II) AGREES
THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.

 

Section 12.10                      Headings.  Article and Section headings and
the Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

111

--------------------------------------------------------------------------------


 

Section 12.11                      Confidentiality.  Each of the Administrative
Agent, the Issuing Banks and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement or any other
Loan Document, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 12.11, to any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any actual or prospective counterparty (or its advisors)
to any Swap Agreement relating to any Credit Party and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information becomes
publicly available other than as a result of a breach of this Section 12.11 or
becomes available to the Administrative Agent, any Issuing Bank or any Lender on
a nonconfidential basis from a source other than the Borrower.  For the purposes
of this Section 12.11, “Information” means all information received from the
Credit Parties relating to the Credit Parties and their businesses, other than
(i) any such information that is available to the Administrative Agent, any
Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by any
Credit Party and (ii) information routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry.  Any Person required to maintain the confidentiality of Information as
provided in this Section 12.11 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

Section 12.12                      Interest Rate Limitation.  It is the
intention of the parties hereto that each Lender shall conform strictly to usury
laws applicable to it.  Accordingly, if the transactions contemplated hereby
would be usurious as to any Lender under laws applicable to it (including the
laws of the United States of America and the State of New York or any other
jurisdiction whose laws may be mandatorily applicable to such Lender
notwithstanding the other provisions of this Agreement), then, in that event,
notwithstanding anything to the contrary in any of the Loan Documents or any
agreement entered into in connection with or as security for the Notes, it is
agreed as follows:  the aggregate of all consideration which constitutes
interest under law applicable to any Lender that is contracted for, taken,
reserved, charged or received by such Lender under any of the Loan Documents or
agreements or otherwise in connection with the Notes shall under no
circumstances exceed the maximum amount allowed by such applicable law, and any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Lender on the principal amount of the Obligations (or, to the extent
that the principal amount of the Obligations shall have been or would thereby be
paid in full, refunded by such Lender to the Borrower); and in the event that
the maturity of the Notes is accelerated by reason of an election of the holder
thereof resulting from any Event of Default under this Agreement or otherwise,
or in the event of any required or permitted prepayment, then such consideration
that constitutes interest under law applicable to any Lender may never include
more than the maximum amount allowed by such applicable law, and excess
interest, if any, provided for in this Agreement or otherwise shall be canceled
automatically by such Lender as of the date of such acceleration or prepayment
and, if theretofore paid, shall be credited by such Lender on the principal
amount of the Obligations (or, to the extent that the principal amount of the
Obligations shall have been or would thereby be paid in full, refunded by such
Lender to the Borrower).  All sums paid or agreed to be paid to any Lender for
the use, forbearance or detention of sums due hereunder shall, to the extent
permitted by law applicable to such Lender, be amortized, prorated, allocated
and spread throughout the stated term of the Loans until payment in full so that
the rate or amount of interest on account of any Loans hereunder does not exceed
the maximum amount allowed by such applicable law.  If at any time and from time
to time the amount of

 

112

--------------------------------------------------------------------------------


 

interest payable to any Lender on any date shall be computed at the Highest
Lawful Rate applicable to such Lender pursuant to this Section 12.12 and in
respect of any subsequent interest computation period the amount of interest
otherwise payable to such Lender would be less than the amount of interest
payable to such Lender computed at the Highest Lawful Rate applicable to such
Lender, then the amount of interest payable to such Lender in respect of such
subsequent interest computation period shall continue to be computed at the
Highest Lawful Rate applicable to such Lender until the total amount of interest
payable to such Lender shall equal the total amount of interest which would have
been payable to such Lender if the total amount of interest had been computed
without giving effect to this Section 12.12.

 

Section 12.13                      EXCULPATION PROVISIONS.

 

(A)                               EACH OF THE PARTIES HERETO SPECIFICALLY AGREES
THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS”.

 

(B)                               THE BORROWER HEREBY ACKNOWLEDGES THAT (I) THE
CREDIT FACILITIES PROVIDED FOR HEREUNDER AND ANY RELATED ARRANGING OR OTHER
SERVICES IN CONNECTION THEREWITH (INCLUDING IN CONNECTION WITH ANY AMENDMENT,
WAIVER OR OTHER MODIFICATION HEREOF OR OF ANY OTHER LOAN DOCUMENT) ARE AN
ARM’S-LENGTH COMMERCIAL TRANSACTION BETWEEN THE BORROWER AND THE OTHER CREDIT
PARTIES, ON THE ONE HAND, AND THE ADMINISTRATIVE AGENT THE LENDERS AND THE
ISSUING BANKS, ON THE OTHER HAND, AND THE BORROWER AND THE OTHER CREDIT PARTIES
ARE CAPABLE OF EVALUATING AND UNDERSTANDING AND UNDERSTAND AND ACCEPT THE TERMS,
RISKS AND CONDITIONS OF THE TRANSACTIONS CONTEMPLATED HEREBY AND BY THE OTHER
LOAN DOCUMENTS (INCLUDING ANY AMENDMENT, WAIVER OR OTHER MODIFICATION HEREOF OR
THEREOF); (II) IN CONNECTION WITH THE PROCESS LEADING TO SUCH TRANSACTION, EACH
OF THE ADMINISTRATIVE AGENT, THE LENDERS AND THE ISSUING BANKS IS AND HAS BEEN
ACTING SOLELY AS A PRINCIPAL AND IS NOT THE FINANCIAL ADVISOR, AGENT OR
FIDUCIARY FOR ANY OF THE BORROWER, ANY OTHER CREDIT PARTY OR ANY OF THEIR
RESPECTIVE AFFILIATES, EQUITY HOLDERS, CREDITORS OR EMPLOYEES OR ANY OTHER
PERSON; (III) NEITHER THE ADMINISTRATIVE AGENT, ANY OTHER AGENT, ANY ARRANGER,
ANY LENDER NOR ANY ISSUING BANK HAS ASSUMED OR WILL ASSUME AN ADVISORY, AGENCY
OR FIDUCIARY RESPONSIBILITY IN FAVOR OF THE BORROWER OR ANY OTHER CREDIT PARTY
WITH RESPECT TO ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THE PROCESS
LEADING THERETO, INCLUDING WITH

 

113

--------------------------------------------------------------------------------


 

RESPECT TO ANY AMENDMENT, WAIVER OR OTHER MODIFICATION HEREOF OR OF ANY OTHER
LOAN DOCUMENT (IRRESPECTIVE OF WHETHER THE ADMINISTRATIVE AGENT, ANY OTHER
AGENT, ANY ARRANGER, ANY LENDER OR ANY ISSUING BANK HAS ADVISED OR IS CURRENTLY
ADVISING ANY OF THE BORROWER, THE OTHER CREDIT PARTIES OR THEIR RESPECTIVE
AFFILIATES ON OTHER MATTERS) AND NONE OF THE ADMINISTRATIVE AGENT, ANY OTHER
AGENT, ANY ARRANGER, ANY LENDER OR ANY ISSUING BANK HAS ANY OBLIGATION TO ANY OF
THE BORROWER, THE OTHER CREDIT PARTIES OR THEIR RESPECTIVE AFFILIATES WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE, EXCEPT THOSE
OBLIGATIONS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER LOAN DOCUMENTS; (IV) THE
BORROWER, THE OTHER CREDIT PARTIES AND THEIR RESPECTIVE AFFILIATES WILL NOT
ASSERT ANY CLAIM BASED ON ALLEGED BREACH OF FIDUCIARY DUTY; (V) THE
ADMINISTRATIVE AGENT AND ITS AFFILIATES, EACH LENDER AND ITS AFFILIATES AND EACH
ISSUING BANK AND ITS AFFILIATES MAY BE ENGAGED IN A BROAD RANGE OF TRANSACTIONS
THAT INVOLVE INTERESTS THAT DIFFER FROM THOSE OF THE BORROWER, THE OTHER CREDIT
PARTIES AND THEIR RESPECTIVE AFFILIATES, AND NONE OF THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY ISSUING BANK HAS ANY OBLIGATION TO DISCLOSE ANY OF SUCH
INTERESTS BY VIRTUE OF ANY ADVISORY, AGENCY OR FIDUCIARY RELATIONSHIP; AND
(VI) NEITHER THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING BANK HAS
PROVIDED AND NONE WILL PROVIDE ANY LEGAL, ACCOUNTING, REGULATORY OR TAX ADVICE
WITH RESPECT TO ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING ANY
AMENDMENT, WAIVER OR OTHER MODIFICATION HEREOF OR OF ANY OTHER LOAN DOCUMENT)
AND THE BORROWER HAS CONSULTED ITS OWN LEGAL, ACCOUNTING, REGULATORY AND TAX
ADVISORS TO THE EXTENT IT HAS DEEMED APPROPRIATE.  THE BORROWER HEREBY WAIVES
AND RELEASES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY CLAIMS THAT IT
MAY HAVE AGAINST THE ADMINISTRATIVE AGENT WITH RESPECT TO ANY BREACH OR ALLEGED
BREACH OF AGENCY OR FIDUCIARY DUTY.

 

Section 12.14                      Collateral Matters; Swap Agreements; Cash
Management.  The benefit of the Security Instruments and of the provisions of
this Agreement relating to any Collateral securing the Obligations shall also
extend to and be available to Secured Swap Parties and to the Cash Management
Banks on a pro rata basis (but subject to the terms of the Loan Documents,
including, without limitation, provisions thereof relating to the application
and priority of payments to the Persons entitled thereto) in respect of any
obligations of the Borrower or any of its Subsidiaries which arise under Secured
Swap Agreements or Secured Cash Management Agreements.  No Secured Swap Party
shall have any voting rights under any Loan Document as a result of the
existence of obligations owed to it under any such Swap Agreements.  No Cash
Management Bank shall have any voting rights under any Loan Document as a result
of the existence of obligations owed to it under any such Secured Cash
Management Agreements.

 

Section 12.15                      No Third Party Beneficiaries.  This
Agreement, the other Loan Documents, and the agreement of the Lenders to make
Loans and the Issuing Banks to issue, amend, renew or extend Letters of Credit
hereunder are solely for the benefit of the Credit Parties, and no other Person
(including, without limitation, any Subsidiary of the Borrower (other than a
Credit Party), any other obligor, contractor, subcontractor, supplier or
materialmen) shall have any rights, claims, remedies or privileges hereunder or
under any other Loan Document against the Administrative Agent, any other Agent,
any Issuing Bank or any Lender for any reason whatsoever.  There are no third
party beneficiaries.

 

Section 12.16                      USA Patriot Act Notice.  Pursuant to
Section 326 of the USA Patriot Act, the Administrative Agent and the Lenders
hereby notify the Borrower and its Subsidiaries that if they or any of their
Subsidiaries open an account, including any loan, deposit account, treasury
management account,

 

114

--------------------------------------------------------------------------------


 

or other extension of credit with the Administrative Agent or any Lender, the
Administrative Agent or the applicable Lender will request the applicable
Person’s name, tax identification number, business address and other information
necessary to identify such Person (and may request such Person’s organizational
documents or other identifying documents) to the extent necessary for the
Administrative Agent and the applicable Lender to comply with the USA Patriot
Act.

 

Section 12.17                      Keepwell.  Each Credit Party that is a
Qualified ECP Guarantor at the time the Guarantee or the grant of the security
interest under the Loan Documents, in each case, by any Specified Credit Party,
becomes effective with respect to any Swap Obligation, hereby absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Credit Party with respect to such Swap Obligation as
may be needed by such Specified Credit Party from time to time to honor all of
its obligations under its Guarantee and the other Loan Documents in respect of
such Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering the such Qualified ECP
Guarantor’s obligations and undertakings under this Section 12.17 voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full.  Each Qualified
ECP Guarantor intends this Section to constitute, and this Section shall be
deemed to constitute, a Guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Credit Party for
all purposes of the Commodity Exchange Act.

 

Section 12.18                      Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

Section 12.19                      Amendment and Restatement.  The Borrower,
Administrative Agent and the Lenders have agreed that this Agreement is an
amendment and restatement of the Existing Credit Agreement in its entirety, that
the terms and provisions hereof supersede the terms and provisions thereof, and
that this Agreement is not a new or substitute credit agreement or novation of
the Existing Credit Agreement.  The Obligations of the Borrower and the other
Credit Parties evidenced under this Agreement

 

115

--------------------------------------------------------------------------------


 

and the other Loan Documents are given in renewal, extension and modification,
but not in extinguishment, novation or discharge, of the “Obligations” under and
as defined in the Existing Credit Agreement.

 

Section 12.20                      Assignment and Assumption of Assigned
Interests.  Each of the Lenders (as defined in the Existing Credit Agreement,
the “Existing Lenders”), the Lenders and the Administrative Agent have agreed
among themselves, in consultation with the Borrower, to effectuate an assignment
and assumption with respect to the Existing Lenders’ (a) rights and obligations
in their capacity as Existing Lenders under the Existing Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to all or any of such outstanding rights and obligations of such
Existing Lenders under the Existing Credit Agreement (including any letters of
credit and guarantees included in such facility) and (b) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Existing Lender (in their capacity as an Existing Lender)
against any Person, whether known or unknown, arising under or in connection
with the Existing Credit Agreement, any other documents or instruments delivered
pursuant thereto or the loan transactions governed thereby or in any way based
on or related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(a) above (the rights and obligations sold and assigned pursuant to clauses
(a) and (b) above being referred to herein collectively as the “Assigned
Interests”) in order to, among other things, remove Toronto Dominion (Texas) LLC
and Scotiabanc Inc. (each, an “Exiting Lender”) as Existing Lenders and to
reallocate the Commitments (as defined in the Existing Credit Agreement, the
“Existing Commitments”) and the Loans (as defined in the Existing Credit
Agreement, the “Existing Loans”) to the Lenders (including The Toronto-Dominion
Bank, New York Branch as a Lender (the “New Lender”)).  The parties hereto
hereby consent to the Existing Lenders’ assignment of the Assigned Interests to
the Lenders (including the New Lender) and the assumption by the Lenders
(including the New Lenders) of such Assigned Interests and the reallocation of
the Existing Commitments and the Existing Loans in accordance with this
Section 12.20.  On the Effective Date, after giving effect to the assignments
and assumptions of the Assigned Interests and the reallocation of the Existing
Loans and the Existing Commitments pursuant to this Section 12.20, the
Commitment of each Lender shall be as set forth on Schedule 1.2.  With respect
to such Commitments, each Lender shall be deemed to have acquired the Assigned
Interests allocated to it from the Existing Lenders pursuant to the terms of the
Assignment and Assumption attached to the Existing Credit Agreement as Exhibit A
as if each such Lender, each Existing Lender, the Administrative Agent and the
Borrower, as applicable, had executed an Assignment and Assumption Agreement
with respect to such allocation.  In connection with the assignment and
assumption of Assigned Interests contemplated in this Section 12.20 and for the
purposes of such assignment and assumption only, the parties hereto, as
applicable, hereby agree to waive the processing and recordation fees required
under Section 11.04(b)(ii)(C) of the Existing Credit Agreement.

 

Section 12.21                      Flood Insurance.  Notwithstanding any
provision in this Agreement, any Security Instrument or other Loan Document to
the contrary, (a) in no event is (i) any Excluded Asset (as defined in the
Security Agreement) or (ii) any Building or Manufactured (Mobile) Home (as
defined in the applicable Flood Insurance Regulations) included in the
definition of “Collateral” and (b) no Building or Manufactured (Mobile) Home (as
defined in the applicable Flood Insurance Regulations) shall be subject to a
Lien under any Security Instrument.  As used herein, “Flood Insurance
Regulations” shall mean (i) the National Flood Insurance Act of 1968, (ii) the
Flood Disaster Protection Act of 1973, (iii) the National Flood Insurance Reform
Act of 1994 (amending 42 USC 4001, et seq.), (iv) the Flood Insurance Reform Act
of 2004 and (v) the Biggert-Waters Flood Insurance Reform Act of 2012, in each
case as now or hereafter in effect or any successor statute thereto and
including any regulations promulgated thereunder.

 

[SIGNATURES BEGIN NEXT PAGE]

 

116

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

 

BORROWER:

PDC ENERGY, INC.

 

 

 

 

 

By:

/s/ Nicole L. Martinet

 

Name:

Nicole L. Martinet

 

Title:

VP and Associate General Counsel

 

Signature Page

Credit Agreement

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT, ISSUING BANK, SWING LINE LENDER AND LENDER:

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Jo Linda Papadakis

 

Name:

Jo Linda Papadakis

 

Title:

Authorized Officer

 

Signature Page

Credit Agreement

 

--------------------------------------------------------------------------------


 

ISSUING BANK AND LENDER:

WELLS FARGO BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Jonathan Herrick

 

Name:

Jonathan Herrick

 

Title:

Director

 

Signature Page

Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

/s/ Ronald E. McKaig

 

Name:

Ronald E. McKaig

 

Title:

Managing Director

 

Signature Page

Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

BMO HARRIS BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Gumaro Tijerina

 

Name:

Gumaro Tijerina

 

Title:

Managing Director

 

Signature Page

Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Nancy M. Mak

 

Name:

Nancy M. Mak

 

Title:

Senior Vice President

 

Signature Page

Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

COMPASS BANK

 

 

 

 

 

 

 

By:

/s/Gabriela Azcarate

 

Name:

Gabriela Azcarate

 

Title:

Vice President

 

Signature Page

Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

THE BANK OF NOVA SCOTIA, HOUSTON BRANCH

 

 

 

 

 

 

 

By:

/s/ Alan Dawson

 

Name:

Alan Dawson

 

Title:

Director

 

Signature Page

Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

THE TORONTO-DOMINION BANK, NEW YORK BRANCH

 

 

 

 

 

 

 

By:

/s/ Annie Dorval

 

Name:

Annie Dorval

 

Title:

Authorized Signatory

 

Signature Page

Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Tara R. McLean

 

Name:

Tara R. McLean

 

Title:

Vice President

 

Signature Page

Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

BOKF, NA

 

 

 

 

 

 

By:

/s/ Benjamin H. Adler

 

Name:

Benjamin H. Adler

 

Title:

Vice President

 

Signature Page

Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH

 

 

 

 

 

 

By:

/s/ Trudy Nelson

 

Name:

Trudy Nelson

 

Title:

Authorized Signatory

 

 

 

 

 

 

By:

/s/ Megan Larson

 

Name:

Megan Larson

 

Title:

Authorized Signatory

 

Signature Page

Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

COMERICA BANK

 

 

 

 

 

 

By:

/s/ Cassandra M. Lucas

 

Name:

Cassandra M. Lucas

 

Title:

Portfolio Manager

 

Signature Page

Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

 

 

 

 

 

By:

/s/ Joseph Lariello

 

Name:

Joseph Lariello

 

Title:

Director

 

 

 

 

By:

/s/ Nimisha Srivastav

 

Name:

Nimisha Srivastav

 

Title:

Director

 

Signature Page

Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ George E. McKean

 

Name:

George E. McKean

 

Title:

Senior Vice President

 

Signature Page

Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

NATIXIS, NEW YORK BRANCH

 

 

 

 

 

 

By:

/s/ Carlos Quinteros

 

Name:

Carlos Quinteros

 

Title:

Managing Director

 

 

 

 

 

 

By:

/s/ Kenyatta Gibbs

 

Name:

Kenyatta Gibbs

 

Title:

Director

 

Signature Page

Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

ABN AMRO CAPITAL USA LLC

 

 

 

 

 

 

By:

/s/ Darrell Holley

 

Name:

Darrell Holley

 

Title:

Managing Director

 

 

 

 

 

 

By:

/s/ Kelly Hall

 

Name:

Kelly Hall

 

Title:

Director

 

Signature Page

Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

TEXAS CAPITAL BANK, N.A.

 

 

 

 

 

 

By:

/s/ W. David McCarver IV

 

Name:

W. David McCarver IV

 

Title:

Executive Vice President

 

Signature Page

Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

FIFTH THIRD BANK

 

 

 

 

 

 

By:

/s/ Jonathan H Lee

 

Name:

Jonathan H Lee

 

Title:

Director

 

Signature Page

Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

GOLDMAN SACHS BANK USA

 

 

 

 

 

 

By:

/s/ Annie Carr

 

Name:

Annie Carr

 

Title:

Authorized Signatory

 

Signature Page

Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Sandra Salazar

 

Name:

Sandra Salazar

 

Title:

Managing Director

 

Signature Page

Credit Agreement

 

--------------------------------------------------------------------------------


 

EXITING LENDER:

TORONTO DOMINION (TEXAS) LLC

 

 

 

 

 

 

By:

/s/ Annie Dorval

 

Name:

Annie Dorval

 

Title:

Authorized Signatory

 

Signature Page

Credit Agreement

 

--------------------------------------------------------------------------------


 

EXITING LENDER:

SCOTIABANC INC.

 

 

 

 

 

 

By:

/s/ J. Lima

 

Name:

J. Lima

 

Title:

Director

 

Signature Page

Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

APPLICABLE MARGIN

 

 

 

Commitment Utilization Grid

 

 

Level I

 

Level II

 

Level III

 

Level IV

 

Level V

 

Commitment Utilization Percentage

 

<25%

 

>25% <50%

 

>50% <75%

 

>75% <90%

 

>90%

 

Eurodollar Revolving Credit Loans

 

1.25%

 

1.50%

 

1.75%

 

2.00%

 

2.25%

 

Letters of Credit

 

1.25%

 

1.50%

 

1.75%

 

2.00%

 

2.25%

 

ABR Revolving Credit Loans

 

0.25%

 

0.50%

 

0.75%

 

1.00%

 

1.25%

 

Swing Line Loans

 

0.25%

 

0.50%

 

0.75%

 

1.00%

 

1.25%

 

Commitment Fee Rate

 

0.375%

 

0.375%

 

0.50%

 

0.50%

 

0.50%

 

 

--------------------------------------------------------------------------------